                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE
         ----------------------------------------------------------x
                                                                   :
         In re                                                     :    Chapter 11
                                                                   :
         ALPHA ENTERTAINMENT LLC,                                  :    Case No. 20-10940 (LSS)
                                                                   :
                           Debtor.1                                :
                                                                   :
         ----------------------------------------------------------x

                        GLOBAL NOTES AND STATEMENT OF LIMITATIONS,
                    METHODOLOGY AND DISCLAIMER REGARDING THE DEBTOR’S
                          SCHEDULES OF ASSETS AND LIABILITIES AND
                             STATEMENTS OF FINANCIAL AFFAIRS

                 Alpha Entertainment LLC (the “Debtor”) is filing its Schedules of Assets and Liabilities
         (the “Schedules”) and Statements of Financial Affairs (the “Statements” and, together with the
         Schedules, the “Schedules and Statements”) in the United States Bankruptcy Court for the
         District of Delaware (the “Court”). The Debtor, which was assisted by its professional advisors,
         prepared the Schedules and Statements in accordance with section 521 of title 11 of the United
         States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), and Rule 1007 of the Federal
         Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                 These Global Notes and Statement of Limitations, Methodology and Disclaimer
         Regarding the Schedules of Assets and Liabilities and Statements of Financial Affairs
         (collectively, the “Global Notes”) pertain to, are incorporated by reference in, and comprise an
         integral part of, the Schedules and Statements. These Global Notes should be referred to, and
         reviewed in connection with, any review of the Schedules and Statements.2

                 The Schedules and Statements have been prepared based on information provided by the
         Debtor’s management and are unaudited and subject to potential adjustment. In preparing the
         Schedules and Statements, the Debtor relied on financial data derived from its books and records
         that was available at the time of preparation. The Debtor has used commercially reasonable
         efforts to ensure the accuracy and completeness of such financial information; however,
         subsequent information or discovery may result in material changes to the Schedules and/or the
         Statements, and inadvertent errors, omissions or inaccuracies may exist. The Debtor and its
         estate reserve all rights to amend or supplement the Schedules and Statements.

         1
           The last four digits of the Debtor’s federal tax identification number are 7778. The Debtor’s mailing address is 1266
         East Main St., Stamford, CT 06902.
         2
           These Global Notes are in addition to any specific notes that may be contained in the Schedules and Statements. The
         fact that the Debtor has prepared a general note herein with respect to any of the Schedules and Statements, and not to
         others, should not be interpreted as a decision by the Debtor to exclude the applicability of such general note to any of
         the other Schedules or Statements, as appropriate.
26453708.1
         Reservation of Rights. Nothing contained in the Schedules and Statements, or these Global
         Notes, shall constitute a waiver of any of the Debtor’s rights or an admission with respect to its
         chapter 11 case, including, but not limited to, any issues involving objections to claims, setoff or
         recoupment, equitable subordination, defenses, characterization or re-characterization of
         contracts, leases and claims, assumption or rejection of contracts and leases and/or causes of
         action arising under the Bankruptcy Code or any other applicable laws to recover assets or avoid
         transfers.

         Description of the Case and “as of” Information Date. On April 13, 2020 (the “Petition
         Date”), the Debtor filed a voluntary petition for relief with the Court under chapter 11 of the
         Bankruptcy Code. The Debtor is operating its business as a debtor in possession pursuant to
         sections 1107(a) and 1108 of the Bankruptcy Code. All financial information of the Debtor in
         the Schedules and Statements and these Global Notes is provided as of the Petition Date unless
         otherwise indicated herein or in the Schedules and Statements.

         Basis of Presentation. The Schedules and Statements do not purport to represent financial
         statements prepared in accordance with Generally Accepted Accounting Principles (“GAAP”),
         nor are they intended to fully reconcile to any financial statements prepared by the Debtor.

         Recharacterization. Notwithstanding the Debtor’s reasonable efforts to properly characterize,
         classify, categorize, or designate certain claims, assets, executory contracts, unexpired leases,
         and other items reported in the Schedules and Statements, the Debtor may nevertheless seek to
         recharacterize, reclassify, recategorize, redesignate, add, or delete items included in the
         Schedules and Statements, and the Debtor and its estate reserve all rights in this regard.

         Accounts Payable and Disbursement Systems. The Debtor maintains a centralized cash
         management system (the “Cash Management System”) to collect, concentrate, and disburse
         funds generated from its operations. A more complete description of the Debtor’s Cash
         Management System is set forth in the Debtor’s Motion for Entry of Interim and Final Orders (I)
         Authorizing Continued Use of Cash Management System; (II) Authorizing Use of Prepetition
         Bank Accounts and Certain Payment Methods; (III) Suspending the Requirements of 11 U.S.C. §
         345(b) on an Interim Basis; and (IV) Granting Related Relief [Docket No. 4] (the “Cash
         Management Motion”), which was filed on the Petition Date.

         Insiders. For purposes of the Schedules and Statements, the Debtor defines “insiders” pursuant
         to section 101(31) of the Bankruptcy Code as (a) current or former directors, officers or persons
         in control of the Debtor, (b) relatives of current or former directors, officers, or persons in
         control of the Debtor, (c) a partnership in which the Debtor is a general partner or (d) an affiliate
         of a Debtor. Except as otherwise disclosed herein or in the Statements, payments to insiders
         listed in (a) through (d) above are set forth on Statement 4. Persons listed as “insiders” have
         been included for informational purposes only, and such listing is not intended to be, nor should
         it be construed as, a legal characterization of such person as an insider, and does not act as an
         admission of any fact, claim, right or defense, and all such rights, claims, and defenses with
         respect thereto are hereby expressly reserved. Further, the Debtor and its estate do not take any
         position with respect to: (a) such person’s influence over the control of the Debtor; (b) the
         management responsibilities or functions of such individual; (c) the decision-making or
         corporate authority of such individual; or (d) whether such individual could successfully argue
26453708.1

                                                          2
         that he or she is not an “insider” under applicable law, including, without limitation, the federal
         securities laws, or with respect to any theories of liability or for any other purpose.

         Summary of Significant Reporting Policies. The following is a summary of certain significant
         reporting policies:

                a.      Current Market Value—Net Book Value. In many instances, current market
                        valuations are neither maintained by, nor readily available to, the Debtor. It
                        would be prohibitively expensive and unduly burdensome to obtain current
                        market valuations of the Debtor’s property interests that are not maintained or
                        readily available. Accordingly, unless otherwise indicated herein or in the
                        Schedules and Statements, the Schedules and Statements reflect the net book
                        values, rather than current market values, of the Debtor’s assets as of the Petition
                        Date (unless another date is indicated herein or in the Schedules and Statements)
                        and may not reflect the net realizable value.

                b.      First Day Orders. Pursuant to various “first day” orders and any supplements or
                        amendments to such orders entered by the Court (each, a “First Day Order,” and
                        collectively, the “First Day Orders”), the Debtor and its estate are authorized to
                        pay certain pre-petition claims, including, without limitation, certain claims
                        related to employee wages, benefits, and reimbursements, and claims for taxes
                        and fees. Except to the extent that these parties have claims in excess of the
                        authority granted to the Debtor under the First Day Orders, in certain instances,
                        the Debtor may have not included certain claims of this nature in the Schedules
                        and Statements.

                c.      Setoffs. To the extent the Debtor has incurred or effectuated any ordinary course
                        setoffs with third parties (including, without limitation, customers and vendors)
                        prior to the Petition Date, or are subject to the occurrence of, or maintain the right
                        to effectuate, ordinary course setoffs on account of activities occurring prior to the
                        Petition Date, such setoffs are excluded from the Schedules and Statements. The
                        Debtor and its estate reserve all of their rights with respect to any such setoffs.

                d.      Credits and Adjustments. Claims of creditors are listed in the amounts entered
                        on the Debtor’s books and records and may not reflect credits, allowances or other
                        adjustments due from such creditors to the Debtor. The Debtor and its estate
                        reserve all of their rights with regard to such credits, allowances and other
                        adjustments, including, without limitation, the right to assert claims objections,
                        setoffs and recoupments with respect to the same.

                e.      Accounts Receivable. The accounts receivable information listed on Schedule B
                        includes both billed and unbilled receivables, and is net of allowance for doubtful
                        accounts.

                f.      Leases. In the ordinary course of business, the Debtor may lease certain real
                        property, fixtures and equipment from certain third-party lessors for use in the
                        operation of its business. Nothing in the Schedules and Statements is, or shall be

26453708.1

                                                          3
                        construed as, an admission as to the determination of the legal status of any lease
                        (including, without limitation, whether any lease is a true lease or a financing
                        arrangement, and whether such lease is unexpired), and the Debtor and its estate
                        reserve all rights with respect to such issues.

                g.      Executory Contracts and Unexpired Leases. The Debtor has not set forth
                        executory contracts and unexpired leases as assets in the Schedules and
                        Statements, even though these contracts and leases may have some value to the
                        Debtor’s estate. Rather, the Debtor’s executory contracts and unexpired leases
                        have been set forth solely on Schedule G. The Debtor’s rejection of executory
                        contracts and unexpired leases may result in the assertion of rejection damages
                        claims; however, the Schedules and Statements do not reflect any claims for
                        rejection damages. The Debtor and its estate reserve any and all rights with
                        respect to the assertion of any such claims.

         Unknown or Undetermined Amounts. Where a description of an amount is left blank or listed
         as “unknown” or “undetermined,” such response is not intended to reflect upon the materiality of
         such amount.

         Liabilities. At the time of the filing of the Schedules and Statements, the Debtor is continuing to
         reconcile certain accounts payable liabilities. The Debtor has sought to allocate liabilities
         between the prepetition and post-petition periods based on the information available at the time
         of the filing of the Schedules and Statements. As additional information becomes available and
         further research is conducted, the allocation of liabilities between the prepetition and post-
         petition periods may change. Accordingly, the Debtor and its estate reserve all rights to amend,
         supplement, or otherwise modify the Schedules and Statements as necessary or appropriate.

         The liabilities listed on the Schedules do not reflect any analysis of any claims under section
         503(b)(9) of the Bankruptcy Code. Accordingly, the Debtor and its estate reserve all rights to
         dispute or challenge the validity of any claims asserted under section 503(b)(9) of the
         Bankruptcy Code, or the characterization of the structure of any transaction, document or
         instrument related to any such claim.

         Estimates. To timely close its books and records the Debtor was required to make certain
         estimates and assumptions that affect the reported amounts of assets and liabilities and reported
         revenue and expenses. The Debtor and its estate reserve all rights to amend the reported
         amounts of assets, liabilities, revenue and expenses to reflect changes in those estimates and
         assumptions.

         Classifications. Listing a claim (a) on Schedule D as “secured,” (b) on Schedule E as
         “unsecured priority,” or (c) on Schedule F as “unsecured non-priority,” or listing a contract or
         lease on Schedule G as “executory” or “unexpired,” does not constitute an admission by the
         Debtor or its estate of the legal rights of any claimant, or a waiver of the rights of the Debtor or
         its estate to recharacterize or reclassify any claim or contract.

         Claims Description. Any failure to designate a claim on the Schedules as “disputed,”
         “contingent,” or “unliquidated” does not constitute an admission by the Debtor and its estate that

26453708.1

                                                          4
         such amount is not “disputed,” “contingent” or “unliquidated.” The Debtor and its estate reserve
         all rights to dispute, or to assert any offsets or defenses to, any claim reflected on the Schedules
         on any grounds, including, without limitation, amount, liability, validity, priority or
         classification, or to otherwise subsequently designate any claim as “disputed,” “contingent” or
         “unliquidated.” Listing a claim on the Schedules does not constitute an admission of liability by
         the Debtor and its estate, and the Debtor and its estate reserve all rights to amend the Schedules.

         Guaranties and Other Secondary Liability Claims. Guaranties and other secondary liability
         claims (collectively, the “Guaranties”) with respect to the Debtor’s contracts and leases may not
         be included on Schedule H; however, certain Guaranties embedded in the Debtor’s executory
         contracts, unexpired leases, secured financings, debt instruments and similar agreements may
         exist. Therefore, the Debtor and its estate reserve all rights to amend the Schedules to the extent
         additional Guaranties are identified.

                                           NOTES FOR SCHEDULES

         Schedule A/B— Assets – Real and Personal Property. Despite its commercially reasonable
         efforts to identify all known assets, the Debtor may not have listed all of its respective causes of
         action or potential causes of action against third parties as assets in the Schedules and
         Statements, including, but not limited to, causes of action arising under the Bankruptcy Code or
         any other applicable laws to recover assets or avoid transfers. The Debtor and its estate reserve
         all rights with respect to any claims and causes of action that they may have, and neither these
         Global Notes nor the Schedules and Statements shall be deemed a waiver of any such claims and
         causes of action, or in any way prejudice, impair or otherwise affect the assertion of such claims
         and causes of action.

         Patents, trademarks, and other intellectual property is listed on Schedule B, Part 10 as an
         unknown or undetermined amount on account of the fact that the fair market value of such
         ownership is dependent on numerous variables and factors and may differ significantly from the
         net book value.

         Any leasehold improvements and equipment identified on Schedule B, Part 8 are listed net of
         any depreciation.

         As applicable, ownership interests in businesses, partnerships, and joint ventures (including any
         subsidiaries) have been listed in Schedule B, Part 4, at net book value. The fair market value of
         such ownership is dependent on numerous variables and factors and may differ significantly
         from the listed net book value.

         Schedule D—Creditors Holding Secured Claims. Except as otherwise agreed pursuant to a
         stipulation, agreed order, or general order entered by the Court that is or becomes final, the
         Debtor and its estate reserve all rights to dispute or challenge the validity, perfection or immunity
         from avoidance of any lien purported to be granted or perfected in any specific asset to a creditor
         listed on Schedule D. Moreover, although the Debtor may have scheduled claims of creditors as
         secured claims for informational purposes, no current valuation of the Debtor’s assets in which
         such creditors may have a lien has been undertaken. Except as otherwise agreed pursuant to a
         stipulation, agreed order, or general order entered by the Court that is or becomes final, the
26453708.1

                                                          5
         Debtor and its estate reserve all rights to dispute or challenge the secured nature of any such
         claim or the characterization of the structure of any transaction, document or instrument related
         to any such claim. The descriptions provided in Schedule D are intended only to be a summary.

         The Debtor has not included on Schedule D all parties that may believe their claims are secured
         through setoff rights, deposits posted by, or on behalf of, the Debtor, inchoate statutory lien
         rights, or real property lessors, utility companies and other parties that may hold security
         deposits.

         By listing a party on Schedule D based on a UCC-1 filing, the Debtor and its estate are not
         conceding that such party actually holds a perfected, unavoidable security interest in the asset
         that is the subject of such filing, and reserve all rights as set forth in these Global Notes.

         Certain of the amounts listed for parties on Schedule D may not be reflective of any accrued and
         unpaid interest, prepayment premiums, and other similar fees or expenses to which such parties
         may be entitled.

         Schedule E—Creditors Holding Unsecured Priority Claims. The Debtor has not listed on
         Schedule E certain tax and priority employee wage and benefit claims for which the Debtor has
         been granted authority (but not direction) to pay pursuant to a First Day Order. The Debtor
         believes that such claims have been, or will be, satisfied in the ordinary course of business during
         the chapter 11 case pursuant to the authority granted in the relevant First Day Orders. The
         Debtor and its estate reserve all rights to dispute or challenge whether creditors listed on
         Schedule E are entitled to priority claims.

         Schedule F—Creditors Holding Unsecured Non-Priority Claims. Certain creditors listed on
         Schedule F may owe amounts to the Debtor; as such, the Debtor and its estate may have valid
         setoff and recoupment rights with respect to such amounts, which rights are not reflected on
         Schedule F. Also, the amounts listed on Schedule F reflect known prepetition claims as of
         Petition Date. Such amounts do not reflect any rights of setoff or recoupment that may be
         asserted by any creditors listed on Schedule F, and the Debtor and its estate reserve all rights to
         challenge any setoff and recoupment rights that may be asserted against them. The Debtor and
         its estate reserve all rights to dispute or challenge the validity, perfection or immunity from
         avoidance of any lien purported to be perfected by a creditor listed on Schedule F.

         As noted above, certain claims listed on Schedule F may be entitled to priority under section
         503(b)(9) of the Bankruptcy Code, and the Debtor and its estate reserve all rights with respect to
         any such claims.

         The Debtor has used commercially reasonable efforts to include all creditors on Schedule F;
         however, the Debtor believes that there are instances in which vendors have yet to provide
         proper invoices for prepetition goods or services. While the Debtor maintains general accruals to
         account for these liabilities in accordance with GAAP, these amounts are estimates and not
         tracked on a vendor by vendor basis, and as such may not have been included on Schedule F.

         The Debtor may have listed on Schedule F certain (but not all) unsecured non-priority employee
         wage or benefit claims for which the Debtor has been granted authority (but not direction) to pay
26453708.1

                                                          6
         pursuant to a First Day Order. The Debtor believes that such claims have been, or will be,
         satisfied in the ordinary course of business during the chapter 11 case pursuant to the authority
         granted in the relevant First Day Orders. The Debtor and its estate reserve their rights to dispute
         or challenge whether creditors listed on Schedule F are entitled to priority claims.

         Schedule G—Executory Contracts and Unexpired Leases.                     Although commercially
         reasonable efforts have been made to ensure the accuracy of Schedule G regarding executory
         contracts and unexpired leases, inadvertent errors, omissions or over-inclusion may have
         occurred in preparing Schedule G. In the ordinary course of business, the Debtor enters into
         various agreements with its customers and vendors. The Debtor may have entered into various
         other types of agreements in the ordinary course of its business, such as indemnity agreements,
         supplemental agreements, letter agreements, and confidentiality agreements that may not be set
         forth in Schedule G. Omission of a contract, lease or other agreement from Schedule G does not
         constitute an admission that such omitted contract, lease or agreement is not an executory
         contract or unexpired lease. Schedule G may be amended at any time to add any omitted
         executory contracts, unexpired leases and other agreements to which the Debtor is a party,
         including, without limitation, to add any executory contracts, unexpired leases and other
         agreements that the Debtor, due to the voluminous number of such contracts, leases and
         agreements, was unable to list on Schedule G at this time. Likewise, the listing of an agreement
         on Schedule G does not constitute an admission that such agreement is an executory contract or
         unexpired lease, or that such agreement was in effect or unexpired on the Petition Date, or is
         valid or enforceable. The agreements listed on Schedule G may have expired or may have been
         modified, amended, or supplemented from time to time by various amendments, restatements,
         waivers, estoppel certificates, letters and other documents, instruments and agreements that may
         not be listed on Schedule G.

         Any and all rights, claims and causes of action of the Debtor and its estate with respect to the
         agreements listed on Schedule G are hereby reserved and preserved. The Debtor and its estate
         hereby reserve all of their rights to: (a) dispute the validity, status, or enforceability of any
         agreements set forth on Schedule G; (b) dispute or challenge the characterization of the structure
         of any transaction, document or instrument related to a creditor’s claim, including, but not
         limited to, the agreements listed on Schedule G; and (c) amend or supplement Schedule G, as
         necessary, including, without limitation, to modify which Debtor entity is a counterparty to the
         agreement.

                                          NOTES FOR STATEMENTS

         Statement 3. Statement 3 includes any disbursement or other transfer made by the Debtor,
         except for those made to insiders, employees, and bankruptcy professionals. The amounts listed
         in Statement 3 reflect that Debtor’s disbursements netted against any check level detail; thus, to
         the extent a disbursement was made to pay for multiple invoices, only one entry has been listed
         on Statement 3.

         Statement 7. The Debtor and its estate reserve all rights, claims and defenses with respect to
         any and all listed lawsuits and administrative proceedings (or potential lawsuits and
         administrative proceedings). The listing of any such suits and proceedings shall not constitute an
         admission by the Debtor and its estate of any liabilities or that the actions or proceedings were
26453708.1

                                                         7
         correctly filed against the Debtor. The Debtor and its estate reserve all rights to assert that the
         Debtor is not an appropriate party to such actions or proceedings. The Debtor may not have
         included on Statement 7 certain parties that may have asserted informal workers’ compensation
         claims or similar claims that were resolved or otherwise addressed without formal litigation or an
         administrative hearing or similar proceeding having been commenced.

         Statement 26(d). From time to time, the Debtor provided financial statements in the ordinary
         course of business to certain parties for business, statutory, credit, financing and other reasons.
         Recipients have included regulatory agencies, financial institutions, investment banks, vendors,
         landlords, debtholders and their legal and financial advisors. Due to the confidentiality
         requirements of related non-disclosure agreements, and the number of parties that have received
         such statements, such parties are not listed in response to this question.




26453708.1

                                                         8
Fill in this information to identify the case:

Debtor name: Alpha Entertainment LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-10940

                                                                                                                                                                   ¨ Check if this is an
                                                                                                                                                                         amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                               12/15



 Part 1:     Summary of Assets


1.   Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)




     1a. Real property:
         Copy line 88 from Schedule A/B ......................................................................................................                      $3,040,294.62



     1b. Total personal property:
         Copy line 91A from Schedule A/B ....................................................................................................                      $25,815,439.15



     1c. Total of all property:
         Copy line 92 from Schedule A/B ......................................................................................................                     $28,855,733.77



 Part 2:     Summary of Liabilities



2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D .................                                                  $9,019,388.82



3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)




     3a. Total claim amounts of priority unsecured claims:
         Copy the total claims from Part 1 from line 5a of Schedule E/F .........................................................                                   $2,767,850.00



     3b. Total amount of claims of nonpriority amount of unsecured claims:
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F ............................                                              + $19,624,534.15




4.   Total liabilities
     Lines 2 + 3a + 3b .........................................................................................................................................   $31,411,772.97




Official Form 206Sum                                  Summary of Assets and Liabilities for Non-Individuals                                                                 Page 1 of 1
Fill in this information to identify the case:

Debtor name: Alpha Entertainment LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-10940

                                                                                                                                ¨ Check if this is an
                                                                                                                                       amended filing

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                                 12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and
properties which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any
executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added,
write the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If
an additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.
For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.



 Part 1:     Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?
       ¨ No. Go to Part 2.
       þ Yes. Fill in the information below
       All cash or cash equivalents owned or controlled by the debtor                                                         Current value of
                                                                                                                              debtor’s interest

2.     Cash on hand
2.1.   PETTY CASH                                                                                                             $6,000.00

3.       Checking, savings, money market, or financial brokerage accounts (Identify all)
         Name of institution (bank or brokerage firm)      Type of account                  Last 4 digits of account number Current value of
                                                                                                                            debtor’s interest
3.1.     JPMORGAN CHASE                                    CONCENTRATION ACCOUNT 6539                                         $5,747,311.71
3.2.     JPMORGAN CHASE                                    MAIN DISBURSEMENT                9632                              $0.00
                                                           ACCOUNT
3.3.     JPMORGAN CHASE                                    FSA-AUTO DEBIT ACCOUNT           7008                              $0.00
3.4.     JPMORGAN CHASE                                    COLLATERAL ACCOUNT               2606                              $2,310,330.29
3.5.     JPMORGAN CHASE                                    DISBURSEMENT ACCOUNT             7602                              $32,030.08
3.6.     PAYPAL                                            PAYPAL                           HPZC                              $53,041.45

4.       Other cash equivalents (Identify all)
         Description                 Name of institution              Type of account              Last 4 digits of account   Current value of
                                                                                                   number                     debtor’s interest
4.1.     _____________________ ________________________ _____________________ _____________________ $_______________

5.     Total of part 1
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.                            $8,148,713.53




Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                           Page 1 of 26
Debtor     Alpha Entertainment LLC                                                                Case number (if known) 20-10940

 Part 2:     Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?
       ¨ No. Go to Part 3.
       þ Yes. Fill in the information below
7.       Deposits, including security deposits and utility deposits
         Description, including name of holder of deposit                                                  Current value of
                                                                                                           debtor’s interest

7.1.     LEASE SECURITY DEPOSIT                                                                            $92,125.00
         1266 MAIN STREET STAMFORD LLC

7.2.     LEASE SECURITY DEPOSIT                                                                            $26,475.00
         255 S KING STREET TENANT LLC

7.3.     LEASE SECURITY DEPOSIT                                                                            $185,721.39
         30 MONTGOMERY PARTNERS, LLC
         C/O AMERICAN REALTY ADVISORS, ATTN: STANLEY L. IEZMAN
         515 SOUTH FLOWER STREET
         49TH FLOOR
         LOS ANGELES CA 90071

7.4.     LEASE SECURITY DEPOSIT                                                                            $53,871.00
         CROSSROADS DEVELOPERS ASSOCIATES, LLC
         820 MORRIS TURNPIKE
         SHORT HILLS NJ 07078

7.5.     LEASE SECURITY DEPOSIT                                                                            $5,000.00
         DA INTERNATIONAL GROUP INC.
         ATTN: DAVE VAILLANCOURT
         1902 OCCIDENTAL AVE S.
         SEATTLE WA 98134

7.6.     RETAINER BALANCE - PROFESSIONAL SERVICES                                                          $10,042.00
         DONLIN, RECANO & COMPANY, INC.
         6201 15TH AVENUE
         BROOKLYN NY 11219

7.7.     LEASE SECURITY DEPOSIT                                                                            $32,028.00
         HANCOCK REIT 1850M LLC,
         JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.) C/O MANULIFE FINANCIAL, ATTENTION: LEASE
         ADMINISTRATION
         1100 NEW YORK AVENUE, N.W.
         SUITE 270 WEST
         WASHINGTON DC 20005

7.8.     LEASE SECURITY DEPOSIT                                                                            $51,286.80
         HIGHWOODS REALTY LIMITED PARTNERSHIP
         ATTN: MANAGER. LEASE ADMINISTRATION
         3100 SMOKETREE COURT
         SUITE 600
         RALEIGH NC 27604

7.9.     LEASE SECURITY DEPOSIT                                                                            $77,175.22
         LOU FUSZ SOCCER CLUB,
         MR. PETER FUSZ, PRESIDENT
         1 RAM’S WAY
         ST. LOUIS MO 63045




Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                        Page 2 of 26
Debtor     Alpha Entertainment LLC                                                                Case number (if known) 20-10940

7.        Deposits, including security deposits and utility deposits
          Description, including name of holder of deposit                                                 Current value of
                                                                                                           debtor’s interest

7.10.     LEASE SECURITY DEPOSIT                                                                           $54,361.96.
          MAPLE PLAZA, L.P.
          C/O TISHMAN SPEYER, ATTN: PROPERTY MANAGER
          345 NORTH MAPLE DRIVE
          SUITE 101
          BEVERLY HILLS CA 90210

7.11.     LEASE SECURITY DEPOSIT                                                                           $16,064.88
          MCKINNEY CBD HOUSTON, LLC,
          ATTN: KELLIE JENKS
          109 NORTH POST OAK LANE
          SUITE 200
          HOUSTON TX 77004

7.12.     LEASE SECURITY DEPOSIT                                                                           $18,855.81
          QUADRANT SAINT PAUL OWNER LP
          ATTN PROPERTY MANAGER
          750 N. ST. PAUL STREET
          SUITE 250
          DALLAS TX 75201

7.13.     LEASE SECURITY DEPOSIT                                                                           $30,000.00
          RANGERS BASEBALL LLC
          1000 BALL PARK WAY
          STE 400
          ARLINGTON TX 76011

7.14.     LEASE SECURITY DEPOSIT                                                                           $16,000.00
          ZAHARONI PARTNERS, INC.
          5400 W. ROSECRANS AVENUE
          SUITE 105
          HAWTHORNE CA 90250

8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
          Description, including name of holder of prepayment                                              Current value of
                                                                                                           debtor’s interest
8.1.      PREPAID EXPENSE                                                                                  $72,279.51
          COURTYARD LONG BEACH
8.2.      PREPAID EXPENSE                                                                                  $69,338.70
          G-III APPAREL GROUP, LTD
8.3.      SUPPLIES                                                                                         $37,588.04
          HENRY SCHEIN
8.4.      TRAVEL / AIRLINE                                                                                 $1,633,917.71
          MIAMI AIR INTERNATIONAL, INC.
8.5.      PREPAID PAYROLL ACCOUNT                                                                          $8,063.31
          WISELY PAY - ADP

9.      Total of part 2
        Add lines 7 through 8. Copy the total to line 81.                                                      $2,435,832.37




Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                        Page 3 of 26
Debtor     Alpha Entertainment LLC                                                                                Case number (if known) 20-10940

 Part 3:      Accounts receivable

10.     Does the debtor have any accounts receivable?
        ¨ No. Go to Part 4.
        þ Yes. Fill in the information below.
                                                                                                                            Current value of
                                                                                                                            debtor’s interest

11.        Accounts receivable
                                Face amount          Doubtful or uncollectible
                                                     accounts

11a.       90 days old or       $2,929,454.35     - $1,186,891.34                    = ........ →                           $1,742,563.01
           less:

                                Face amount          Doubtful or uncollectible
                                                     accounts

11b.       Over 90 days old:    $__________       - $_____________________           = ........ →                           $_______________

12.     Total of part 3
        Current value on lines 11a + 11b = line 12. Copy the total to line 82.                                                 $1,742,563.01



 Part 4:      Investments

13.     Does the debtor own any investments?
        þ No. Go to Part 5.
        ¨ Yes. Fill in the information below.
                                                                                                    Valuation method used   Current value of
                                                                                                    for current value       debtor’s interest

14.     Mutual funds or publicly traded stocks not included in Part 1
        Name of fund or stock

14.1. ___________________________________________________________________                           _____________________ $________________

15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses,
          including any interest in an LLC, partnership, or joint venture
          Name of entity                                                         % of ownership
15.1.     ___________________________________________________                    ____________%      _____________________ $_______________

16.       Government bonds, corporate bonds, and other negotiable and non-negotiable
          instruments not included in Part 1
          Describe
16.1.     __________________________________________________________________                        _____________________ $_______________

17.     Total of part 4
        Add lines 14 through 16. Copy the total to line 83.                                                                        $0.00



 Part 5:      Inventory, excluding agriculture assets

18.     Does the debtor own any inventory (excluding agriculture assets)?
        ¨ No. Go to Part 6.
        þ Yes. Fill in the information below.


Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                       Page 4 of 26
Debtor     Alpha Entertainment LLC                                                                            Case number (if known) 20-10940

          General description              Date of the last         Net book value of           Valuation method used   Current value of
                                           physical inventory       debtor's interest           for current value       debtor’s interest
                                                                    (Where available)
19.       Raw materials
19.1.     ________________________ _____________________ $___________________                   _____________________ $_______________

20.       Work in progress
20.1.     ________________________ _____________________ $___________________                   _____________________ $_______________

21.       Finished goods, including goods held for resale
21.1.     ________________________ _____________________ $___________________                   _____________________ $_______________

22.       Other inventory or supplies
          General description              Date of the last physical Net book value of          Valuation method used   Current value of
                                           inventory                 debtor's interest          for current value       debtor’s interest
22.1.     VENUE MERCHANDISE                3/30/2020                $763,545.86                 COST                    $763,545.86
22.2.     XFL SHOP                         3/30/2020                $1,169,191.15               COST                    $1,169,191.15

23.     Total of part 5
        Add lines 19 through 22. Copy the total to line 84.                                                                $1,932,737.01

24.     Is any of the property listed in Part 5 perishable?
        þ No
        ¨ Yes
25.     Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
        ¨ No
        þ Yes Book value: $374,336.36 Valuation method: COST Current value: $374,336.36
26.     Has any of the property listed in Part 5 been appraised by a professional within the last year?
        þ No
        ¨ Yes

 Part 6:      Farming and fishing-related assets (other than titled motor vehicles and land)

27.     Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
        þ No. Go to Part 7.
        ¨ Yes. Fill in the information below.
          General description                                               Net book value of      Valuation method     Current value of
                                                                            debtor's interest      used for current     debtor’s interest
                                                                            (Where available)      value

28.       Crops—either planted or harvested
28.1.     ___________________________________________________               $_______________       _________________    $_______________

29.       Farm animals. Examples: Livestock, poultry, farm-raised fish
29.1.     ___________________________________________________               $_______________       _________________    $_______________

30.       Farm machinery and equipment (Other than titled motor vehicles)
30.1.     ___________________________________________________               $_______________       _________________    $_______________

31.       Farm and fishing supplies, chemicals, and feed
31.1.     ___________________________________________________               $_______________       _________________    $_______________




Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                   Page 5 of 26
Debtor     Alpha Entertainment LLC                                                                         Case number (if known) 20-10940

32.       Other farming and fishing-related property not already listed in Part 6
32.1.     ___________________________________________________               $_______________    _________________   $_______________

33.     Total of part 6
        Add lines 28 through 32. Copy the total to line 85.                                                                $0.00

34.     Is the debtor a member of an agricultural cooperative?
        ¨ No
        ¨ Yes. Is any of the debtor’s property stored at the cooperative?
         ¨ No
         ¨ Yes
35.     Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
        ¨ No
        ¨ Yes Book value: $______________ Valuation method: ____________________ Current value: $_____________
36.     Is a depreciation schedule available for any of the property listed in Part 6?
        ¨ No
        ¨ Yes
37.     Has any of the property listed in Part 6 been appraised by a professional within the last year?
        ¨ No
        ¨ Yes

 Part 7:      Office furniture, fixtures, and equipment; and collectibles

38.     Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
        ¨ No. Go to Part 8.
        þ Yes. Fill in the information below.
          General description                                               Net book value of   Valuation method    Current value of
                                                                            debtor's interest   used for current    debtor’s interest
                                                                            (Where available)   value

39.       Office furniture
39.1.     CORPORATE OFFICE                                                  $332,866.06         Net Book Value      $332,866.06

39.2.     TEAM FRONT OFFICES                                                $535,973.63         Net Book Value      $535,973.63

39.3.     FOOTBALL OFFICES INCLUDING PRACTICE FACILITIES                    $715,996.21         Net Book Value      $715,996.21

40.       Office fixtures
40.1.     ___________________________________________________               $_______________    _________________   $_______________

41.       Office equipment, including all computer equipment and
          communication systems equipment and software

                                                                            Net book value of   Valuation method    Current value of
                                                                            debtor's interest   used for current    debtor’s interest
                                                                                                value

41.1.     COMPUTER EQUIPMENT, COMMUNICATIONS, SOFTWARE                      $7,422,693.30       Net Book Value      $7,422,693.30
          AND SUPPLIES

42.       Collectibles. Examples: Antiques and figurines; paintings, prints, or other
          artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
          or baseball card collections; other collections, memorabilia, or collectibles
42.1.     ___________________________________________________               $_______________    _________________   $_______________


Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                               Page 6 of 26
Debtor     Alpha Entertainment LLC                                                                             Case number (if known) 20-10940

43.     Total of part 7
        Add lines 39 through 42. Copy the total to line 86.                                                                 $9,007,529.20

44.     Is a depreciation schedule available for any of the property listed in Part 7?
        þ No
        ¨ Yes
45.     Has any of the property listed in Part 7 been appraised by a professional within the last year?
        þ No
        ¨ Yes

 Part 8:      Machinery, equipment, and vehicles

46.     Does the debtor own or lease any machinery, equipment, or vehicles?
        ¨ No. Go to Part 9.
        þ Yes. Fill in the information below.
          General description                                                 Net book value of   Valuation method       Current value of
          Include year, make, model, and identification numbers (i.e., VIN,   debtor's interest   used for current       debtor’s interest
          HIN, or N-number)                                                   (Where available)   value
                                                                              (Where available)
47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
47.1.     ___________________________________________________                 $_______________    _________________      $_______________

48.       Watercraft, trailers, motors, and related accessories. Examples: Boats,
          trailers, motors, floating homes, personal watercraft, and fishing vessels
48.1.     ___________________________________________________                 $_______________    _________________      $_______________

49.       Aircraft and accessories
49.1.     ___________________________________________________                 $_______________    _________________      $_______________

50.       Other machinery, fixtures, and equipment (excluding farm machinery and equipment)
50.1.     FACILITY EQUIPMENT (I.E. WASHERS / HEAT PRESS /                     $621,103.15         Book Value             $621,103.15
          GAMEDAY EQUIPMENT)
50.2.     FOOTBALL EQUIPMENT                                                  $1,926,960.88       Cost-based valuation   $1,926,960.88
          (I.E. JERSEYS / HELMETS / PADS / FIELD EQUIPMENT)

51.     Total of part 8
        Add lines 47 through 50. Copy the total to line 87.                                                                 $2,548,064.03

52.     Is a depreciation schedule available for any of the property listed in Part 8?
        þ No
        ¨ Yes
53.     Has any of the property listed in Part 8 been appraised by a professional within the last year?
        þ No
        ¨ Yes

 Part 9:      Real property

54.     Does the debtor own or lease any real property?
        ¨ No. Go to Part 10.
        þ Yes. Fill in the information below.

Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                    Page 7 of 26
Debtor     Alpha Entertainment LLC                                                                                Case number (if known) 20-10940

          Description and location of property                      Nature and          Net book value      Valuation         Current value of
          Include street address or other description such as       extent of           of debtor's         method used for   debtor’s interest
          Assessor Parcel Number (APN), and type of property        debtor’s interest   interest            current value
          (for example, acreage, factory, warehouse,                in property         (Where available)
          apartment or office building), if available.
55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
55.1.     __________________________________________                LEASEHOLD           $3,040,294.62       net book value    $3,040,294.62
                                                                    IMPROVEMENTS
          LEASEHOLD IMPROVEMENTS - ALL PROPERTY
          __________________________________________

55.2.     __________________________________________                LEASEHOLD           $_____________      _______________ UNDETERMINED
          STORAGE FACILITY
          __________________________________________
          1904 OCCIDENTAL AVE SOUTH
          SEATTLE WA 98134

55.3.     __________________________________________                LEASEHOLD           $_____________      _______________ UNDETERMINED
          OFFICE
          __________________________________________
          1001 MCKINNEY STREET
          HOUSTON TX 77001

55.4.     __________________________________________                LEASEHOLD           $_____________      _______________ UNDETERMINED
          OFFICE
          __________________________________________
          1850 M STREET N.W.
          SUITE 920
          WASHINGTON DC 20036

55.5.     __________________________________________                LEASEHOLD           $_____________      _______________ UNDETERMINED
          OFFICE
          __________________________________________
          750 NORTH ST. PAUL STREET
          SUITE 1400
          DALLAS TX 75201

55.6.     __________________________________________                LEASEHOLD           $_____________      _______________ UNDETERMINED
          OFFICE
          __________________________________________
          255 S KING ST
          SEATTLE WA 98101

55.7.     __________________________________________                LEASEHOLD           $_____________      _______________ UNDETERMINED
          OFFICE
          __________________________________________
          30 MONTGOMERY STREET
          SUITE NO. 340
          JERSEY CITY NJ 07302

55.8.     __________________________________________                LEASEHOLD           $_____________      _______________ UNDETERMINED
          OFFICE
          __________________________________________
          407 NORTH MAPLE DRIVE
          BEVERLY HILLS CA 90210

56.     Total of part 9
        Add the current value on lines 55. Copy the total to line 88.                                                          $3,040,294.62

Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                      Page 8 of 26
Debtor     Alpha Entertainment LLC                                                                  Case number (if known) 20-10940

57.     Is a depreciation schedule available for any of the property listed in Part 9?
        þ No
        ¨ Yes
58.     Has any of the property listed in Part 9 been appraised by a professional within the last year?
        þ No
        ¨ Yes

 Part 10: Intangibles and intellectual property

59.     Does the debtor have any interests in intangibles or intellectual property?
        ¨ No. Go to Part 11.
        þ Yes. Fill in the information below.
         General description                                          Net book value of   Valuation method    Current value of
                                                                      debtor's interest   used for current    debtor’s interest
                                                                      (Where available)   value

60.      Patents, copyrights, trademarks, and trade secrets
60.1.    “LA” LOGO APPLICATION NO. 88585803 (CLASS 25 AND 41          UNDETERMINED        _________________   UNDETERMINED
         ONLY)

60.2.    “LA” LOGO APPLICATION NO. 88585869 (NON-CLASS 25 AND         UNDETERMINED        _________________   UNDETERMINED
         41)

60.3.    “NYG” LOGO APPLICATION NO. 88706961 (CLASS 25 AND 41         UNDETERMINED        _________________   UNDETERMINED
         ONLY)

60.4.    “NYG” LOGO APPLICATION NO. 88624258 (NON-CLASS 25            UNDETERMINED        _________________   UNDETERMINED
         AND 41)

60.5.    ALPHA “A” LOGO APPLICATION NO. 87769966 (CLASSES 9,          UNDETERMINED        _________________   UNDETERMINED
         14, 16, 25, 28, 35, 38 AND 41)

60.6.    ALPHA ENTERTAINMENT APPLICATION NO. 87771016                 UNDETERMINED        _________________   UNDETERMINED
         (CLASSES 35, 38 AND 41)

60.7.    ALPHA ENTERTAINMENT APPLICATION NO. 87770992                 UNDETERMINED        _________________   UNDETERMINED
         (CLASS 9)

60.8.    ALPHA ENTERTAINMENT APPLICATION NO. 87771005                 UNDETERMINED        _________________   UNDETERMINED
         (CLASS 25)

60.9.    DALLAS RENEGADES APPLICATION NO. 88580258                    UNDETERMINED        _________________   UNDETERMINED

60.10. DALLAS RENEGADES “R” LOGO APPLICATION NO. 88706956             UNDETERMINED        _________________   UNDETERMINED
       (CLASS 25 AND 41 ONLY)

60.11. DALLAS RENEGADES “R” LOGO APPLICATION NO. 88624261             UNDETERMINED        _________________   UNDETERMINED
       (NON-CLASS 25 AND 41)

60.12. DALLAS RENEGADES LOGO APPLICATION NO. 88585851                 UNDETERMINED        _________________   UNDETERMINED
       (CLASS 25 AND 41 ONLY)

60.13. DALLAS RENEGADES LOGO APPLICATION NO. 88585896                 UNDETERMINED        _________________   UNDETERMINED
       (NON-CLASS 25 AND 41)

60.14. DC DEFENDERS APPLICATION NO. 88580184                          UNDETERMINED        _________________   UNDETERMINED

60.15. DC DEFENDERS “DC” LOGO APPLICATION NO. 88788171                UNDETERMINED        _________________   UNDETERMINED
       (CLASSES 9, 14, 16, 25, 28, 35, 38 AND 41)

60.16. DC DEFENDERS LOGO APPLICATION NO. 88585826 (CLASS              UNDETERMINED        _________________   UNDETERMINED
       25 AND 41 ONLY)

60.17. DC DEFENDERS LOGO APPLICATION NO. 88585878 (NON-               UNDETERMINED        _________________   UNDETERMINED
       CLASS 25 AND 41)

Official Form 206A/B                        Schedule A/B: Assets — Real and Personal Property                           Page 9 of 26
Debtor   Alpha Entertainment LLC                                                         Case number (if known) 20-10940

60.18. DC STARS/BOLTS ONLY LOGO APPLICATION NO. 88585836     UNDETERMINED       _________________   UNDETERMINED
       (CLASS 25 AND 41 ONLY)

60.19. DC STARS/BOLTS ONLY LOGO APPLICATION NO. 88585882     UNDETERMINED       _________________   UNDETERMINED
       (NON-CLASS 25 AND 41)

60.20. FOOTBALL ADVISORY NETWORK APPLICATION NO.             UNDETERMINED       _________________   UNDETERMINED
       88644196 (CLASSES 9, 35, 41, 42 AND 45)

60.21. FOR THE H APPLICATION NO. 88815930                    UNDETERMINED       _________________   UNDETERMINED

60.22. FOR THE H APPLICATION NO. 88815923                    UNDETERMINED       _________________   UNDETERMINED

60.23. FOR THE LOVE OF FOOTBALL APPLICATION NO. 87608831     UNDETERMINED       _________________   UNDETERMINED
       (CLASSES 9, 14, 16, 25, 28, 35, 38 AND 41)

60.24. FORTHEH APPLICATION NO. 88815927                      UNDETERMINED       _________________   UNDETERMINED

60.25. FORTHEH APPLICATION NO. 88815925                      UNDETERMINED       _________________   UNDETERMINED

60.26. HE HATE ME APPLICATION NO. 87192018 (CLASS 25)        UNDETERMINED       _________________   UNDETERMINED

60.27. HOUSTON ROUGHNECKS APPLICATION NO. 88580221           UNDETERMINED       _________________   UNDETERMINED

60.28. HOUSTON ROUGHNECKS “MAN” LOGO APPLICATION NO.         UNDETERMINED       _________________   UNDETERMINED
       88585849 (CLASS 25 AND 41 ONLY)

60.29. HOUSTON ROUGHNECKS “MAN” LOGO APPLICATION NO.         UNDETERMINED       _________________   UNDETERMINED
       88585893 (NON-CLASS 25 AND 41)

60.30. HOUSTON ROUGHNECKS “RIG” LOGO APPLICATION NO.         UNDETERMINED       _________________   UNDETERMINED
       88585845 (CLASS 25 AND 41 ONLY)

60.31. HOUSTON ROUGHNECKS “RIG” LOGO APPLICATION NO.         UNDETERMINED       _________________   UNDETERMINED
       88585890 (NON-CLASS 25 AND 41)

60.32. INSIDE THE XFL TRENCHES APPLICATION NO. 88789765      UNDETERMINED       _________________   UNDETERMINED

60.33. LA WILDCAT LOGO APPLICATION NO. 88585809 (CLASS 25    UNDETERMINED       _________________   UNDETERMINED
       AND 41 ONLY)

60.34. LA WILDCAT LOGO APPLICATION NO. 88585870 (NON-CLASS UNDETERMINED         _________________   UNDETERMINED
       25 AND 41)

60.35. LA WILDCATS APPLICATION NO. 88580178                  UNDETERMINED       _________________   UNDETERMINED

60.36. NEW YORK GUARDIANS APPLICATION NO. 88580234           UNDETERMINED       _________________   UNDETERMINED

60.37. NY GUARDIANS LOGO APPLICATION NO. 88585792 (CLASS     UNDETERMINED       _________________   UNDETERMINED
       25 AND 41 ONLY)

60.38. NY GUARDIANS LOGO APPLICATION NO. 88585867 (NON-      UNDETERMINED       _________________   UNDETERMINED
       CLASS 25 AND 41)

60.39. NY GUARDIANS SECONDARY LOGO APPLICATION NO.           UNDETERMINED       _________________   UNDETERMINED
       88706966 (CLASS 25 AND 41 ONLY)

60.40. NY GUARDIANS SECONDARY LOGO APPLICATION NO.           UNDETERMINED       _________________   UNDETERMINED
       88624260 (NON-CLASS 25 AND 41)

60.41. SEATTLE DRAGONS APPLICATION NO. 88472962              UNDETERMINED       _________________   UNDETERMINED

60.42. SEATTLE DRAGONS “S” LOGO APPLICATION NO. 88788166     UNDETERMINED       _________________   UNDETERMINED
       (CLASSES 9, 14, 16, 25, 28, 35, 38 AND 41)

60.43. SEATTLE DRAGONS LOGO APPLICATION NO. 88585856         UNDETERMINED       _________________   UNDETERMINED
       (CLASS 25 AND 41 ONLY)

60.44. SEATTLE DRAGONS LOGO APPLICATION NO. 88585804         UNDETERMINED       _________________   UNDETERMINED
       (NON-CLASS 25 AND 41)

60.45. ST. LOUIS BATTLEHAWKS APPLICATION NO. 88580215        UNDETERMINED       _________________   UNDETERMINED

60.46. ST. LOUIS BATTLEHAWKS ARCH LOGO APPLICATION NO.       UNDETERMINED       _________________   UNDETERMINED
       88789725 (CLASSES 9, 14, 16, 25, 28, 35, 38 AND 41)

Official Form 206A/B               Schedule A/B: Assets — Real and Personal Property                       Page 10 of 26
Debtor   Alpha Entertainment LLC                                                              Case number (if known) 20-10940

60.47. ST. LOUIS BATTLEHAWKS THIRD LOGO APPLICATION NO.        UNDETERMINED        _________________   UNDETERMINED
       88789719 (CLASSES 9, 14, 16, 25, 28, 35, 38 AND 41)

60.48. ST. LOUIS SWORD AND WING LOGO APPLICATION NO.           UNDETERMINED        _________________   UNDETERMINED
       88585815 (CLASS 25 AND 41 ONLY)

60.49. ST. LOUIS SWORD AND WING LOGO APPLICATION NO.           UNDETERMINED        _________________   UNDETERMINED
       88585874 (NON-CLASS 25 AND 41)

60.50. TAMPA BAY VIPERS APPLICATION NO. 88580249               UNDETERMINED        _________________   UNDETERMINED

60.51. TAMPA BAY VIPERS “SNAKE” LOGO APPLICATION NO.           UNDETERMINED        _________________   UNDETERMINED
       88585841 (CLASS 25 AND 41 ONLY)

60.52. TAMPA BAY VIPERS “SNAKE” LOGO APPLICATION NO.           UNDETERMINED        _________________   UNDETERMINED
       88585887 (NON-CLASS 25 AND 41)

60.53. TAMPA BAY VIPERS “V” LOGO APPLICATION NO. 88585838      UNDETERMINED        _________________   UNDETERMINED
       (CLASS 25 AND 41 ONLY)

60.54. TAMPA BAY VIPERS “V” LOGO APPLICATION NO. 88585884      UNDETERMINED        _________________   UNDETERMINED
       (NON-CLASS 25 AND 41)

60.55. TEXAS THROWDOWN APPLICATION NO. 88810983                UNDETERMINED        _________________   UNDETERMINED

60.56. TEXAS THROWDOWN APPLICATION NO. 88810987                UNDETERMINED        _________________   UNDETERMINED

60.57. THE XFL SHOWCASE APPLICATION NO. 88789738               UNDETERMINED        _________________   UNDETERMINED

60.58. XFL APPLICATION NO. 87723599 (CLASS 14)                 UNDETERMINED        _________________   UNDETERMINED

60.59. XFL APPLICATION NO. 87723594 (CLASS 9)                  UNDETERMINED        _________________   UNDETERMINED

60.60. XFL APPLICATION NO. 87723602 (CLASS 28)                 UNDETERMINED        _________________   UNDETERMINED

60.61. XFL APPLICATION NO. 87723603 (CLASSES 35, 38 AND 41)    UNDETERMINED        _________________   UNDETERMINED

60.62. XFL APPLICATION NO. 87723601 (CLASS 16)                 UNDETERMINED        _________________   UNDETERMINED

60.63. XFL APPLICATION NO. 87288943 (CLASS 25)                 UNDETERMINED        _________________   UNDETERMINED

60.64. XFL “X” LOGO APPLICATION NO. 87769371 (CLASSES 9, 14,   UNDETERMINED        _________________   UNDETERMINED
       16, 25, 28, 35, 38 AND 41)

60.65. XFL SHOWCASE APPLICATION NO. 88789741                   UNDETERMINED        _________________   UNDETERMINED

61.      Internet domain names and websites
                                                               Net book value of   Valuation method     Current value of
                                                               debtor's interest                        debtor’s interest
61.1.    4THELOVEOFFOOTBALL.COM                                UNKNOWN             Unknown              UNKNOWN
61.2.    ALPHAENTERTAINMENTGROUP.COM                           UNKNOWN             Unknown              UNKNOWN
61.3.    ALPHAENTLLC.COM                                       UNKNOWN             Unknown              UNKNOWN
61.4.    ATLANTAXFL.COM                                        UNKNOWN             Unknown              UNKNOWN
61.5.    ATLANTAXFL.NET                                        UNKNOWN             Unknown              UNKNOWN
61.6.    ATLANTAXFL.ORG                                        UNKNOWN             Unknown              UNKNOWN
61.7.    AUSTINXFL.COM                                         UNKNOWN             Unknown              UNKNOWN
61.8.    AUSTINXFL.NET                                         UNKNOWN             Unknown              UNKNOWN
61.9.    AUSTINXFL.ORG                                         UNKNOWN             Unknown              UNKNOWN
61.10.   CHICAGOXFL.COM                                        UNKNOWN             Unknown              UNKNOWN
61.11.   CHICAGOXFL.NET                                        UNKNOWN             Unknown              UNKNOWN
61.12.   CHICAGOXFL.ORG                                        UNKNOWN             Unknown              UNKNOWN
61.13.   CLEVELANDXFL.COM                                      UNKNOWN             Unknown              UNKNOWN
61.14.   CLEVELANDXFL.NET                                      UNKNOWN             Unknown              UNKNOWN
Official Form 206A/B               Schedule A/B: Assets — Real and Personal Property                              Page 11 of 26
Debtor   Alpha Entertainment LLC                                                             Case number (if known) 20-10940

61.      Internet domain names and websites
                                                              Net book value of   Valuation method     Current value of
                                                              debtor's interest                        debtor’s interest
61.15.   CLEVELANDXFL.ORG                                     UNKNOWN             Unknown              UNKNOWN
61.16.   DALLASBANDITS.COM                                    UNKNOWN             Unknown              UNKNOWN
61.17.   DALLASLOBOS.COM                                      UNKNOWN             Unknown              UNKNOWN
61.18.   DALLASRENEGADES.COM                                  UNKNOWN             Unknown              UNKNOWN
61.19.   DALLASXFL.COM                                        UNKNOWN             Unknown              UNKNOWN
61.20.   DALLASXFL.NET                                        UNKNOWN             Unknown              UNKNOWN
61.21.   DALLASXFL.ORG                                        UNKNOWN             Unknown              UNKNOWN
61.22.   DCARMADA.COM                                         UNKNOWN             Unknown              UNKNOWN
61.23.   DCSENTINELS.COM                                      UNKNOWN             Unknown              UNKNOWN
61.24.   DETROITXFL.COM                                       UNKNOWN             Unknown              UNKNOWN
61.25.   DETROITXFL.NET                                       UNKNOWN             Unknown              UNKNOWN
61.26.   DETROITXFL.ORG                                       UNKNOWN             Unknown              UNKNOWN
61.27.   FOR-THE-LOVE-OF-FOOTBALL.COM                         UNKNOWN             Unknown              UNKNOWN
61.28.   FTLOFB.COM                                           UNKNOWN             Unknown              UNKNOWN
61.29.   HOUSTONNITRO.COM                                     UNKNOWN             Unknown              UNKNOWN
61.30.   HOUSTONOCTANE.COM                                    UNKNOWN             Unknown              UNKNOWN
61.31.   HOUSTONXFL.COM                                       UNKNOWN             Unknown              UNKNOWN
61.32.   HOUSTONXFL.NET                                       UNKNOWN             Unknown              UNKNOWN
61.33.   HOUSTONXFL.ORG                                       UNKNOWN             Unknown              UNKNOWN
61.34.   KANSASCITYXFL.COM                                    UNKNOWN             Unknown              UNKNOWN
61.35.   KANSASCITYXFL.NET                                    UNKNOWN             Unknown              UNKNOWN
61.36.   KANSASCITYXFL.ORG                                    UNKNOWN             Unknown              UNKNOWN
61.37.   LASTUNNERS.COM                                       UNKNOWN             Unknown              UNKNOWN
61.38.   LAWILDCATS.COM                                       UNKNOWN             Unknown              UNKNOWN
61.39.   LOSANGELESXFL.COM                                    UNKNOWN             Unknown              UNKNOWN
61.40.   LOSANGELESXFL.NET                                    UNKNOWN             Unknown              UNKNOWN
61.41.   LOSANGELESXFL.ORG                                    UNKNOWN             Unknown              UNKNOWN
61.42.   MINNESOTAXFL.COM                                     UNKNOWN             Unknown              UNKNOWN
61.43.   MINNESOTAXFL.NET                                     UNKNOWN             Unknown              UNKNOWN
61.44.   MINNESOTAXFL.ORG                                     UNKNOWN             Unknown              UNKNOWN
61.45.   NASHVILLEXFL.COM                                     UNKNOWN             Unknown              UNKNOWN
61.46.   NASHVILLEXFL.NET                                     UNKNOWN             Unknown              UNKNOWN
61.47.   NASHVILLEXFL.ORG                                     UNKNOWN             Unknown              UNKNOWN
61.48.   NEWYORKCANNONS.COM                                   UNKNOWN             Unknown              UNKNOWN
61.49.   NEWYORKGOTHAMS.COM                                   UNKNOWN             Unknown              UNKNOWN
61.50.   NEWYORKXFL.COM                                       UNKNOWN             Unknown              UNKNOWN
61.51.   NEWYORKXFL.NET                                       UNKNOWN             Unknown              UNKNOWN
61.52.   NEWYORKXFL.ORG                                       UNKNOWN             Unknown              UNKNOWN


Official Form 206A/B               Schedule A/B: Assets — Real and Personal Property                             Page 12 of 26
Debtor   Alpha Entertainment LLC                                                             Case number (if known) 20-10940

61.      Internet domain names and websites
                                                              Net book value of   Valuation method     Current value of
                                                              debtor's interest                        debtor’s interest
61.53.   ORLANDOXFL.COM                                       UNKNOWN             Unknown              UNKNOWN
61.54.   ORLANDOXFL.NET                                       UNKNOWN             Unknown              UNKNOWN
61.55.   ORLANDOXFL.ORG                                       UNKNOWN             Unknown              UNKNOWN
61.56.   PHILADELPHIAXFL.COM                                  UNKNOWN             Unknown              UNKNOWN
61.57.   PHILADELPHIAXFL.NET                                  UNKNOWN             Unknown              UNKNOWN
61.58.   PHILADELPHIAXFL.ORG                                  UNKNOWN             Unknown              UNKNOWN
61.59.   PHOENIXXFL.COM                                       UNKNOWN             Unknown              UNKNOWN
61.60.   PHOENIXXFL.NET                                       UNKNOWN             Unknown              UNKNOWN
61.61.   PHOENIXXFL.ORG                                       UNKNOWN             Unknown              UNKNOWN
61.62.   PITTSBURGHXFL.COM                                    UNKNOWN             Unknown              UNKNOWN
61.63.   PITTSBURGHXFL.NET                                    UNKNOWN             Unknown              UNKNOWN
61.64.   PITTSBURGHXFL.ORG                                    UNKNOWN             Unknown              UNKNOWN
61.65.   PLAYXFL.COM                                          UNKNOWN             Unknown              UNKNOWN
61.66.   SANFRANCISCOXFL.COM                                  UNKNOWN             Unknown              UNKNOWN
61.67.   SANFRANCISCOXFL.NET                                  UNKNOWN             Unknown              UNKNOWN
61.68.   SANFRANCISCOXFL.ORG                                  UNKNOWN             Unknown              UNKNOWN
61.69.   SEATTLEXFL.COM                                       UNKNOWN             Unknown              UNKNOWN
61.70.   SEATTLEXFL.NET                                       UNKNOWN             Unknown              UNKNOWN
61.71.   SEATTLEXFL.ORG                                       UNKNOWN             Unknown              UNKNOWN
61.72.   STLOUISBATTLEHAWKS.COM                               UNKNOWN             Unknown              UNKNOWN
61.73.   STLOUISGREYWOLVES.COM                                UNKNOWN             Unknown              UNKNOWN
61.74.   STLOUISPHANTOM.COM                                   UNKNOWN             Unknown              UNKNOWN
61.75.   STLOUISXFL.COM                                       UNKNOWN             Unknown              UNKNOWN
61.76.   STLOUISXFL.NET                                       UNKNOWN             Unknown              UNKNOWN
61.77.   STLOUISXFL.ORG                                       UNKNOWN             Unknown              UNKNOWN
61.78.   TAMPABAYFRENZY.COM                                   UNKNOWN             Unknown              UNKNOWN
61.79.   TAMPABAYPREDATORS.COM                                UNKNOWN             Unknown              UNKNOWN
61.80.   TAMPABAYSTINGERS.COM                                 UNKNOWN             Unknown              UNKNOWN
61.81.   TAMPABAYVIPERS.COM                                   UNKNOWN             Unknown              UNKNOWN
61.82.   WASHINGTONDCXFL.COM                                  UNKNOWN             Unknown              UNKNOWN
61.83.   WASHINGTONDCXFL.NET                                  UNKNOWN             Unknown              UNKNOWN
61.84.   WASHINGTONDCXFL.ORG                                  UNKNOWN             Unknown              UNKNOWN
61.85.   XFL-ATL.COM                                          UNKNOWN             Unknown              UNKNOWN
61.86.   XFL-ATL.NET                                          UNKNOWN             Unknown              UNKNOWN
61.87.   XFL-ATL.ORG                                          UNKNOWN             Unknown              UNKNOWN
61.88.   XFL-ATLANTA.COM                                      UNKNOWN             Unknown              UNKNOWN
61.89.   XFL-ATLANTA.NET                                      UNKNOWN             Unknown              UNKNOWN
61.90.   XFL-ATLANTA.ORG                                      UNKNOWN             Unknown              UNKNOWN


Official Form 206A/B               Schedule A/B: Assets — Real and Personal Property                             Page 13 of 26
Debtor   Alpha Entertainment LLC                                                             Case number (if known) 20-10940

61.      Internet domain names and websites
                                                              Net book value of   Valuation method     Current value of
                                                              debtor's interest                        debtor’s interest
61.91.   XFL-AUS.COM                                          UNKNOWN             Unknown              UNKNOWN
61.92.   XFL-AUS.NET                                          UNKNOWN             Unknown              UNKNOWN
61.93.   XFL-AUS.ORG                                          UNKNOWN             Unknown              UNKNOWN
61.94.   XFL-AUSTIN.COM                                       UNKNOWN             Unknown              UNKNOWN
61.95.   XFL-AUSTIN.NET                                       UNKNOWN             Unknown              UNKNOWN
61.96.   XFL-AUSTIN.ORG                                       UNKNOWN             Unknown              UNKNOWN
61.97.   XFL-CHI.COM                                          UNKNOWN             Unknown              UNKNOWN
61.98.   XFL-CHI.NET                                          UNKNOWN             Unknown              UNKNOWN
61.99.   XFL-CHI.ORG                                          UNKNOWN             Unknown              UNKNOWN
61.100. XFL-CHICAGO.COM                                       UNKNOWN             Unknown              UNKNOWN
61.101. XFL-CHICAGO.NET                                       UNKNOWN             Unknown              UNKNOWN
61.102. XFL-CHICAGO.ORG                                       UNKNOWN             Unknown              UNKNOWN
61.103. XFL-CLE.COM                                           UNKNOWN             Unknown              UNKNOWN
61.104. XFL-CLE.NET                                           UNKNOWN             Unknown              UNKNOWN
61.105. XFL-CLE.ORG                                           UNKNOWN             Unknown              UNKNOWN
61.106. XFL-CLEVELAND.COM                                     UNKNOWN             Unknown              UNKNOWN
61.107. XFL-CLEVELAND.NET                                     UNKNOWN             Unknown              UNKNOWN
61.108. XFL-CLEVELAND.ORG                                     UNKNOWN             Unknown              UNKNOWN
61.109. XFL-DAL.COM                                           UNKNOWN             Unknown              UNKNOWN
61.110. XFL-DAL.NET                                           UNKNOWN             Unknown              UNKNOWN
61.111. XFL-DAL.ORG                                           UNKNOWN             Unknown              UNKNOWN
61.112. XFL-DALLAS.COM                                        UNKNOWN             Unknown              UNKNOWN
61.113. XFL-DALLAS.NET                                        UNKNOWN             Unknown              UNKNOWN
61.114. XFL-DALLAS.ORG                                        UNKNOWN             Unknown              UNKNOWN
61.115. XFL-DC.COM                                            UNKNOWN             Unknown              UNKNOWN
61.116. XFL-DC.NET                                            UNKNOWN             Unknown              UNKNOWN
61.117. XFL-DC.ORG                                            UNKNOWN             Unknown              UNKNOWN
61.118. XFL-DET.COM                                           UNKNOWN             Unknown              UNKNOWN
61.119. XFL-DET.NET                                           UNKNOWN             Unknown              UNKNOWN
61.120. XFL-DET.ORG                                           UNKNOWN             Unknown              UNKNOWN
61.121. XFL-DETROIT.COM                                       UNKNOWN             Unknown              UNKNOWN
61.122. XFL-DETROIT.NET                                       UNKNOWN             Unknown              UNKNOWN
61.123. XFL-DETROIT.ORG                                       UNKNOWN             Unknown              UNKNOWN
61.124. XFL-HOU.COM                                           UNKNOWN             Unknown              UNKNOWN
61.125. XFL-HOU.NET                                           UNKNOWN             Unknown              UNKNOWN
61.126. XFL-HOU.ORG                                           UNKNOWN             Unknown              UNKNOWN
61.127. XFL-HOUSTON.COM                                       UNKNOWN             Unknown              UNKNOWN
61.128. XFL-HOUSTON.NET                                       UNKNOWN             Unknown              UNKNOWN


Official Form 206A/B               Schedule A/B: Assets — Real and Personal Property                             Page 14 of 26
Debtor   Alpha Entertainment LLC                                                             Case number (if known) 20-10940

61.      Internet domain names and websites
                                                              Net book value of   Valuation method     Current value of
                                                              debtor's interest                        debtor’s interest
61.129. XFL-HOUSTON.ORG                                       UNKNOWN             Unknown              UNKNOWN
61.130. XFL-KANSASCITY.COM                                    UNKNOWN             Unknown              UNKNOWN
61.131. XFL-KANSASCITY.NET                                    UNKNOWN             Unknown              UNKNOWN
61.132. XFL-KANSASCITY.ORG                                    UNKNOWN             Unknown              UNKNOWN
61.133. XFL-KC.COM                                            UNKNOWN             Unknown              UNKNOWN
61.134. XFL-KC.NET                                            UNKNOWN             Unknown              UNKNOWN
61.135. XFL-KC.ORG                                            UNKNOWN             Unknown              UNKNOWN
61.136. XFL-LA.COM                                            UNKNOWN             Unknown              UNKNOWN
61.137. XFL-LA.NET                                            UNKNOWN             Unknown              UNKNOWN
61.138. XFL-LA.ORG                                            UNKNOWN             Unknown              UNKNOWN
61.139. XFL-LOSANGELES.COM                                    UNKNOWN             Unknown              UNKNOWN
61.140. XFL-LOSANGELES.NET                                    UNKNOWN             Unknown              UNKNOWN
61.141. XFL-LOSANGELES.ORG                                    UNKNOWN             Unknown              UNKNOWN
61.142. XFL-MINN.COM                                          UNKNOWN             Unknown              UNKNOWN
61.143. XFL-MINN.NET                                          UNKNOWN             Unknown              UNKNOWN
61.144. XFL-MINN.ORG                                          UNKNOWN             Unknown              UNKNOWN
61.145. XFL-MINNESOTA.COM                                     UNKNOWN             Unknown              UNKNOWN
61.146. XFL-MINNESOTA.NET                                     UNKNOWN             Unknown              UNKNOWN
61.147. XFL-MINNESOTA.ORG                                     UNKNOWN             Unknown              UNKNOWN
61.148. XFL-NASH.COM                                          UNKNOWN             Unknown              UNKNOWN
61.149. XFL-NASH.NET                                          UNKNOWN             Unknown              UNKNOWN
61.150. XFL-NASH.ORG                                          UNKNOWN             Unknown              UNKNOWN
61.151. XFL-NASHVILLE.COM                                     UNKNOWN             Unknown              UNKNOWN
61.152. XFL-NASHVILLE.NET                                     UNKNOWN             Unknown              UNKNOWN
61.153. XFL-NASHVILLE.ORG                                     UNKNOWN             Unknown              UNKNOWN
61.154. XFL-NEWYORK.COM                                       UNKNOWN             Unknown              UNKNOWN
61.155. XFL-NEWYORK.NET                                       UNKNOWN             Unknown              UNKNOWN
61.156. XFL-NEWYORK.ORG                                       UNKNOWN             Unknown              UNKNOWN
61.157. XFL-NY.COM                                            UNKNOWN             Unknown              UNKNOWN
61.158. XFL-NY.NET                                            UNKNOWN             Unknown              UNKNOWN
61.159. XFL-NY.ORG                                            UNKNOWN             Unknown              UNKNOWN
61.160. XFL-ORL.COM                                           UNKNOWN             Unknown              UNKNOWN
61.161. XFL-ORL.NET                                           UNKNOWN             Unknown              UNKNOWN
61.162. XFL-ORL.ORG                                           UNKNOWN             Unknown              UNKNOWN
61.163. XFL-ORLANDO.COM                                       UNKNOWN             Unknown              UNKNOWN
61.164. XFL-ORLANDO.NET                                       UNKNOWN             Unknown              UNKNOWN
61.165. XFL-ORLANDO.ORG                                       UNKNOWN             Unknown              UNKNOWN
61.166. XFL-PHILADELPHIA.COM                                  UNKNOWN             Unknown              UNKNOWN


Official Form 206A/B               Schedule A/B: Assets — Real and Personal Property                             Page 15 of 26
Debtor   Alpha Entertainment LLC                                                             Case number (if known) 20-10940

61.      Internet domain names and websites
                                                              Net book value of   Valuation method     Current value of
                                                              debtor's interest                        debtor’s interest
61.167. XFL-PHILADELPHIA.NET                                  UNKNOWN             Unknown              UNKNOWN
61.168. XFL-PHILADELPHIA.ORG                                  UNKNOWN             Unknown              UNKNOWN
61.169. XFL-PHILLY.COM                                        UNKNOWN             Unknown              UNKNOWN
61.170. XFL-PHILLY.NET                                        UNKNOWN             Unknown              UNKNOWN
61.171. XFL-PHILLY.ORG                                        UNKNOWN             Unknown              UNKNOWN
61.172. XFL-PHOENIX.COM                                       UNKNOWN             Unknown              UNKNOWN
61.173. XFL-PHOENIX.NET                                       UNKNOWN             Unknown              UNKNOWN
61.174. XFL-PHOENIX.ORG                                       UNKNOWN             Unknown              UNKNOWN
61.175. XFL-PHX.COM                                           UNKNOWN             Unknown              UNKNOWN
61.176. XFL-PHX.NET                                           UNKNOWN             Unknown              UNKNOWN
61.177. XFL-PHX.ORG                                           UNKNOWN             Unknown              UNKNOWN
61.178. XFL-PITT.COM                                          UNKNOWN             Unknown              UNKNOWN
61.179. XFL-PITT.NET                                          UNKNOWN             Unknown              UNKNOWN
61.180. XFL-PITT.ORG                                          UNKNOWN             Unknown              UNKNOWN
61.181. XFL-PITTSBURGH.COM                                    UNKNOWN             Unknown              UNKNOWN
61.182. XFL-PITTSBURGH.NET                                    UNKNOWN             Unknown              UNKNOWN
61.183. XFL-PITTSBURGH.ORG                                    UNKNOWN             Unknown              UNKNOWN
61.184. XFL-SANFRAN.COM                                       UNKNOWN             Unknown              UNKNOWN
61.185. XFL-SANFRAN.NET                                       UNKNOWN             Unknown              UNKNOWN
61.186. XFL-SANFRAN.ORG                                       UNKNOWN             Unknown              UNKNOWN
61.187. XFL-SANFRANCISCO.COM                                  UNKNOWN             Unknown              UNKNOWN
61.188. XFL-SANFRANCISCO.NET                                  UNKNOWN             Unknown              UNKNOWN
61.189. XFL-SANFRANCISCO.ORG                                  UNKNOWN             Unknown              UNKNOWN
61.190. XFL-SEA.COM                                           UNKNOWN             Unknown              UNKNOWN
61.191. XFL-SEA.NET                                           UNKNOWN             Unknown              UNKNOWN
61.192. XFL-SEA.ORG                                           UNKNOWN             Unknown              UNKNOWN
61.193. XFL-SEATTLE.COM                                       UNKNOWN             Unknown              UNKNOWN
61.194. XFL-SEATTLE.NET                                       UNKNOWN             Unknown              UNKNOWN
61.195. XFL-SEATTLE.ORG                                       UNKNOWN             Unknown              UNKNOWN
61.196. XFL-STL.COM                                           UNKNOWN             Unknown              UNKNOWN
61.197. XFL-STL.NET                                           UNKNOWN             Unknown              UNKNOWN
61.198. XFL-STL.ORG                                           UNKNOWN             Unknown              UNKNOWN
61.199. XFL-STLOUIS.COM                                       UNKNOWN             Unknown              UNKNOWN
61.200. XFL-STLOUIS.NET                                       UNKNOWN             Unknown              UNKNOWN
61.201. XFL-STLOUIS.ORG                                       UNKNOWN             Unknown              UNKNOWN
61.202. XFL-TAMPABAY.COM                                      UNKNOWN             Unknown              UNKNOWN
61.203. XFL-TAMPABAY.NET                                      UNKNOWN             Unknown              UNKNOWN
61.204. XFL-TAMPABAY.ORG                                      UNKNOWN             Unknown              UNKNOWN


Official Form 206A/B               Schedule A/B: Assets — Real and Personal Property                             Page 16 of 26
Debtor   Alpha Entertainment LLC                                                             Case number (if known) 20-10940

61.      Internet domain names and websites
                                                              Net book value of   Valuation method     Current value of
                                                              debtor's interest                        debtor’s interest
61.205. XFL-TB.COM                                            UNKNOWN             Unknown              UNKNOWN
61.206. XFL-TB.NET                                            UNKNOWN             Unknown              UNKNOWN
61.207. XFL-TB.ORG                                            UNKNOWN             Unknown              UNKNOWN
61.208. XFL-WASHINGTONDC.COM                                  UNKNOWN             Unknown              UNKNOWN
61.209. XFL-WASHINGTONDC.NET                                  UNKNOWN             Unknown              UNKNOWN
61.210. XFL-WASHINGTONDC.ORG                                  UNKNOWN             Unknown              UNKNOWN
61.211. XFL.COM                                               UNKNOWN             Unknown              UNKNOWN
61.212. XFL.SHOP                                              UNKNOWN             Unknown              UNKNOWN
61.213. XFLACES.COM                                           UNKNOWN             Unknown              UNKNOWN
61.214. XFLARCHERS.COM                                        UNKNOWN             Unknown              UNKNOWN
61.215. XFLARLINGTON.COM                                      UNKNOWN             Unknown              UNKNOWN
61.216. XFLARLINGTON.NET                                      UNKNOWN             Unknown              UNKNOWN
61.217. XFLARLINGTON.ORG                                      UNKNOWN             Unknown              UNKNOWN
61.218. XFLARMADA.COM                                         UNKNOWN             Unknown              UNKNOWN
61.219. XFLATL.COM                                            UNKNOWN             Unknown              UNKNOWN
61.220. XFLATL.NET                                            UNKNOWN             Unknown              UNKNOWN
61.221. XFLATL.ORG                                            UNKNOWN             Unknown              UNKNOWN
61.222. XFLATLANTA.COM                                        UNKNOWN             Unknown              UNKNOWN
61.223. XFLATLANTA.NET                                        UNKNOWN             Unknown              UNKNOWN
61.224. XFLATLANTA.ORG                                        UNKNOWN             Unknown              UNKNOWN
61.225. XFLAUS.COM                                            UNKNOWN             Unknown              UNKNOWN
61.226. XFLAUS.NET                                            UNKNOWN             Unknown              UNKNOWN
61.227. XFLAUS.ORG                                            UNKNOWN             Unknown              UNKNOWN
61.228. XFLAUSTIN.NET                                         UNKNOWN             Unknown              UNKNOWN
61.229. XFLAUSTIN.ORG                                         UNKNOWN             Unknown              UNKNOWN
61.230. XFLBALL.COM                                           UNKNOWN             Unknown              UNKNOWN
61.231. XFLBANDITS.COM                                        UNKNOWN             Unknown              UNKNOWN
61.232. XFLBATTLEHAWKS.COM                                    UNKNOWN             Unknown              UNKNOWN
61.233. XFLBLAZE.COM                                          UNKNOWN             Unknown              UNKNOWN
61.234. XFLCANNONS.COM                                        UNKNOWN             Unknown              UNKNOWN
61.235. XFLCHI.COM                                            UNKNOWN             Unknown              UNKNOWN
61.236. XFLCHI.NET                                            UNKNOWN             Unknown              UNKNOWN
61.237. XFLCHI.ORG                                            UNKNOWN             Unknown              UNKNOWN
61.238. XFLCHICAGO.NET                                        UNKNOWN             Unknown              UNKNOWN
61.239. XFLCHICAGO.ORG                                        UNKNOWN             Unknown              UNKNOWN
61.240. XFLCLE.COM                                            UNKNOWN             Unknown              UNKNOWN
61.241. XFLCLE.NET                                            UNKNOWN             Unknown              UNKNOWN
61.242. XFLCLE.ORG                                            UNKNOWN             Unknown              UNKNOWN


Official Form 206A/B               Schedule A/B: Assets — Real and Personal Property                             Page 17 of 26
Debtor   Alpha Entertainment LLC                                                             Case number (if known) 20-10940

61.      Internet domain names and websites
                                                              Net book value of   Valuation method     Current value of
                                                              debtor's interest                        debtor’s interest
61.243. XFLCLEVELAND.COM                                      UNKNOWN             Unknown              UNKNOWN
61.244. XFLCLEVELAND.NET                                      UNKNOWN             Unknown              UNKNOWN
61.245. XFLCLEVELAND.ORG                                      UNKNOWN             Unknown              UNKNOWN
61.246. XFLCOMETS.COM                                         UNKNOWN             Unknown              UNKNOWN
61.247. XFLDAL.COM                                            UNKNOWN             Unknown              UNKNOWN
61.248. XFLDAL.NET                                            UNKNOWN             Unknown              UNKNOWN
61.249. XFLDAL.ORG                                            UNKNOWN             Unknown              UNKNOWN
61.250. XFLDALLAS.COM                                         UNKNOWN             Unknown              UNKNOWN
61.251. XFLDALLAS.NET                                         UNKNOWN             Unknown              UNKNOWN
61.252. XFLDALLAS.ORG                                         UNKNOWN             Unknown              UNKNOWN
61.253. XFLDALLASBANDITS.COM                                  UNKNOWN             Unknown              UNKNOWN
61.254. XFLDALLASBLAZE.COM                                    UNKNOWN             Unknown              UNKNOWN
61.255. XFLDALLASLOBOS.COM                                    UNKNOWN             Unknown              UNKNOWN
61.256. XFLDALLASMUSTANGS.COM                                 UNKNOWN             Unknown              UNKNOWN
61.257. XFLDALLASRENEGADES.COM                                UNKNOWN             Unknown              UNKNOWN
61.258. XFLDC.COM                                             UNKNOWN             Unknown              UNKNOWN
61.259. XFLDC.NET                                             UNKNOWN             Unknown              UNKNOWN
61.260. XFLDC.ORG                                             UNKNOWN             Unknown              UNKNOWN
61.261. XFLDCARMADA.COM                                       UNKNOWN             Unknown              UNKNOWN
61.262. XFLDCDEFENDERS.COM                                    UNKNOWN             Unknown              UNKNOWN
61.263. XFLDCKNIGHTS.COM                                      UNKNOWN             Unknown              UNKNOWN
61.264. XFLDCSENTINELS.COM                                    UNKNOWN             Unknown              UNKNOWN
61.265. XFLDCSTARS.COM                                        UNKNOWN             Unknown              UNKNOWN
61.266. XFLDEFENDERS.COM                                      UNKNOWN             Unknown              UNKNOWN
61.267. XFLDET.COM                                            UNKNOWN             Unknown              UNKNOWN
61.268. XFLDET.NET                                            UNKNOWN             Unknown              UNKNOWN
61.269. XFLDET.ORG                                            UNKNOWN             Unknown              UNKNOWN
61.270. XFLDETROIT.COM                                        UNKNOWN             Unknown              UNKNOWN
61.271. XFLDETROIT.NET                                        UNKNOWN             Unknown              UNKNOWN
61.272. XFLDETROIT.ORG                                        UNKNOWN             Unknown              UNKNOWN
61.273. XFLDRAGONS.COM                                        UNKNOWN             Unknown              UNKNOWN
61.274. XFLFAN.COM                                            UNKNOWN             Unknown              UNKNOWN
61.275. XFLFANCOUNCIL.COM                                     UNKNOWN             Unknown              UNKNOWN
61.276. XFLFANPANEL.COM                                       UNKNOWN             Unknown              UNKNOWN
61.277. XFLFOOTBALLADVISORYNETWORK.COM                        UNKNOWN             Unknown              UNKNOWN
61.278. XFLFORCE.COM                                          UNKNOWN             Unknown              UNKNOWN
61.279. XFLFRENZY.COM                                         UNKNOWN             Unknown              UNKNOWN
61.280. XFLFURY.COM                                           UNKNOWN             Unknown              UNKNOWN


Official Form 206A/B               Schedule A/B: Assets — Real and Personal Property                             Page 18 of 26
Debtor   Alpha Entertainment LLC                                                             Case number (if known) 20-10940

61.      Internet domain names and websites
                                                              Net book value of   Valuation method     Current value of
                                                              debtor's interest                        debtor’s interest
61.281. XFLGOLD.COM                                           UNKNOWN             Unknown              UNKNOWN
61.282. XFLGOTHAMS.COM                                        UNKNOWN             Unknown              UNKNOWN
61.283. XFLGREYWOLVES.COM                                     UNKNOWN             Unknown              UNKNOWN
61.284. XFLGRIND.COM                                          UNKNOWN             Unknown              UNKNOWN
61.285. XFLGSIS.COM                                           UNKNOWN             Unknown              UNKNOWN
61.286. XFLGUARDIANS.COM                                      UNKNOWN             Unknown              UNKNOWN
61.287. XFLHOU.COM                                            UNKNOWN             Unknown              UNKNOWN
61.288. XFLHOU.NET                                            UNKNOWN             Unknown              UNKNOWN
61.289. XFLHOU.ORG                                            UNKNOWN             Unknown              UNKNOWN
61.290. XFLHOUSTON.COM                                        UNKNOWN             Unknown              UNKNOWN
61.291. XFLHOUSTON.NET                                        UNKNOWN             Unknown              UNKNOWN
61.292. XFLHOUSTON.ORG                                        UNKNOWN             Unknown              UNKNOWN
61.293. XFLHOUSTONCOMETS.COM                                  UNKNOWN             Unknown              UNKNOWN
61.294. XFLHOUSTONNITRO.COM                                   UNKNOWN             Unknown              UNKNOWN
61.295. XFLHOUSTONOCTANE.COM                                  UNKNOWN             Unknown              UNKNOWN
61.296. XFLHOUSTONROUGHNECKS.COM                              UNKNOWN             Unknown              UNKNOWN
61.297. XFLHOUSTONWILDCATTERS.COM                             UNKNOWN             Unknown              UNKNOWN
61.298. XFLKANSASCITY.COM                                     UNKNOWN             Unknown              UNKNOWN
61.299. XFLKANSASCITY.NET                                     UNKNOWN             Unknown              UNKNOWN
61.300. XFLKANSASCITY.ORG                                     UNKNOWN             Unknown              UNKNOWN
61.301. XFLKC.NET                                             UNKNOWN             Unknown              UNKNOWN
61.302. XFLKC.ORG                                             UNKNOWN             Unknown              UNKNOWN
61.303. XFLKNIGHTS.COM                                        UNKNOWN             Unknown              UNKNOWN
61.304. XFLLA.COM                                             UNKNOWN             Unknown              UNKNOWN
61.305. XFLLA.NET                                             UNKNOWN             Unknown              UNKNOWN
61.306. XFLLA.ORG                                             UNKNOWN             Unknown              UNKNOWN
61.307. XFLLAGOLD.COM                                         UNKNOWN             Unknown              UNKNOWN
61.308. XFLLALEGION.COM                                       UNKNOWN             Unknown              UNKNOWN
61.309. XFLLASTUNNERS.COM                                     UNKNOWN             Unknown              UNKNOWN
61.310. XFLLAWILDCATS.COM                                     UNKNOWN             Unknown              UNKNOWN
61.311. XFLLAWINGS.COM                                        UNKNOWN             Unknown              UNKNOWN
61.312. XFLLEGION.COM                                         UNKNOWN             Unknown              UNKNOWN
61.313. XFLLOBOS.COM                                          UNKNOWN             Unknown              UNKNOWN
61.314. XFLLOSANGELES.COM                                     UNKNOWN             Unknown              UNKNOWN
61.315. XFLLOSANGELES.NET                                     UNKNOWN             Unknown              UNKNOWN
61.316. XFLLOSANGELES.ORG                                     UNKNOWN             Unknown              UNKNOWN
61.317. XFLLOVEFOOTBALL.COM                                   UNKNOWN             Unknown              UNKNOWN
61.318. XFLMINN.COM                                           UNKNOWN             Unknown              UNKNOWN


Official Form 206A/B               Schedule A/B: Assets — Real and Personal Property                             Page 19 of 26
Debtor   Alpha Entertainment LLC                                                             Case number (if known) 20-10940

61.      Internet domain names and websites
                                                              Net book value of   Valuation method     Current value of
                                                              debtor's interest                        debtor’s interest
61.319. XFLMINN.NET                                           UNKNOWN             Unknown              UNKNOWN
61.320. XFLMINN.ORG                                           UNKNOWN             Unknown              UNKNOWN
61.321. XFLMINNESOTA.COM                                      UNKNOWN             Unknown              UNKNOWN
61.322. XFLMINNESOTA.NET                                      UNKNOWN             Unknown              UNKNOWN
61.323. XFLMINNESOTA.ORG                                      UNKNOWN             Unknown              UNKNOWN
61.324. XFLMUSTANGS.COM                                       UNKNOWN             Unknown              UNKNOWN
61.325. XFLNASH.COM                                           UNKNOWN             Unknown              UNKNOWN
61.326. XFLNASH.NET                                           UNKNOWN             Unknown              UNKNOWN
61.327. XFLNASH.ORG                                           UNKNOWN             Unknown              UNKNOWN
61.328. XFLNASHVILLE.COM                                      UNKNOWN             Unknown              UNKNOWN
61.329. XFLNASHVILLE.NET                                      UNKNOWN             Unknown              UNKNOWN
61.330. XFLNASHVILLE.ORG                                      UNKNOWN             Unknown              UNKNOWN
61.331. XFLNEWYORK.NET                                        UNKNOWN             Unknown              UNKNOWN
61.332. XFLNEWYORK.ORG                                        UNKNOWN             Unknown              UNKNOWN
61.333. XFLNEWYORKCANNONS.COM                                 UNKNOWN             Unknown              UNKNOWN
61.334. XFLNEWYORKGOTHAMS.COM                                 UNKNOWN             Unknown              UNKNOWN
61.335. XFLNEWYORKGRIND.COM                                   UNKNOWN             Unknown              UNKNOWN
61.336. XFLNEWYORKGUARDIANS.COM                               UNKNOWN             Unknown              UNKNOWN
61.337. XFLNEWYORKPOWER.COM                                   UNKNOWN             Unknown              UNKNOWN
61.338. XFLNITRO.COM                                          UNKNOWN             Unknown              UNKNOWN
61.339. XFLNY.NET                                             UNKNOWN             Unknown              UNKNOWN
61.340. XFLNY.ORG                                             UNKNOWN             Unknown              UNKNOWN
61.341. XFLOCTANE.COM                                         UNKNOWN             Unknown              UNKNOWN
61.342. XFLODYSSEY.COM                                        UNKNOWN             Unknown              UNKNOWN
61.343. XFLORL.COM                                            UNKNOWN             Unknown              UNKNOWN
61.344. XFLORL.NET                                            UNKNOWN             Unknown              UNKNOWN
61.345. XFLORL.ORG                                            UNKNOWN             Unknown              UNKNOWN
61.346. XFLORLANDO.NET                                        UNKNOWN             Unknown              UNKNOWN
61.347. XFLORLANDO.ORG                                        UNKNOWN             Unknown              UNKNOWN
61.348. XFLPANEL.COM                                          UNKNOWN             Unknown              UNKNOWN
61.349. XFLPHANTOM.COM                                        UNKNOWN             Unknown              UNKNOWN
61.350. XFLPHILADELPHIA.COM                                   UNKNOWN             Unknown              UNKNOWN
61.351. XFLPHILADELPHIA.NET                                   UNKNOWN             Unknown              UNKNOWN
61.352. XFLPHILADELPHIA.ORG                                   UNKNOWN             Unknown              UNKNOWN
61.353. XFLPHILLY.COM                                         UNKNOWN             Unknown              UNKNOWN
61.354. XFLPHILLY.NET                                         UNKNOWN             Unknown              UNKNOWN
61.355. XFLPHILLY.ORG                                         UNKNOWN             Unknown              UNKNOWN
61.356. XFLPHOENIX.COM                                        UNKNOWN             Unknown              UNKNOWN


Official Form 206A/B               Schedule A/B: Assets — Real and Personal Property                             Page 20 of 26
Debtor   Alpha Entertainment LLC                                                             Case number (if known) 20-10940

61.      Internet domain names and websites
                                                              Net book value of   Valuation method     Current value of
                                                              debtor's interest                        debtor’s interest
61.357. XFLPHOENIX.NET                                        UNKNOWN             Unknown              UNKNOWN
61.358. XFLPHOENIX.ORG                                        UNKNOWN             Unknown              UNKNOWN
61.359. XFLPHX.COM                                            UNKNOWN             Unknown              UNKNOWN
61.360. XFLPHX.NET                                            UNKNOWN             Unknown              UNKNOWN
61.361. XFLPHX.ORG                                            UNKNOWN             Unknown              UNKNOWN
61.362. XFLPITT.COM                                           UNKNOWN             Unknown              UNKNOWN
61.363. XFLPITT.NET                                           UNKNOWN             Unknown              UNKNOWN
61.364. XFLPITT.ORG                                           UNKNOWN             Unknown              UNKNOWN
61.365. XFLPITTSBURGH.COM                                     UNKNOWN             Unknown              UNKNOWN
61.366. XFLPITTSBURGH.NET                                     UNKNOWN             Unknown              UNKNOWN
61.367. XFLPITTSBURGH.ORG                                     UNKNOWN             Unknown              UNKNOWN
61.368. XFLPOWER.COM                                          UNKNOWN             Unknown              UNKNOWN
61.369. XFLPREDATORS.COM                                      UNKNOWN             Unknown              UNKNOWN
61.370. XFLRENEGADES.COM                                      UNKNOWN             Unknown              UNKNOWN
61.371. XFLRENEGEGADES.COM                                    UNKNOWN             Unknown              UNKNOWN
61.372. XFLROUGHNECKS.COM                                     UNKNOWN             Unknown              UNKNOWN
61.373. XFLSANFRAN.COM                                        UNKNOWN             Unknown              UNKNOWN
61.374. XFLSANFRAN.NET                                        UNKNOWN             Unknown              UNKNOWN
61.375. XFLSANFRAN.ORG                                        UNKNOWN             Unknown              UNKNOWN
61.376. XFLSANFRANCISCO.COM                                   UNKNOWN             Unknown              UNKNOWN
61.377. XFLSANFRANCISCO.NET                                   UNKNOWN             Unknown              UNKNOWN
61.378. XFLSANFRANCISCO.ORG                                   UNKNOWN             Unknown              UNKNOWN
61.379. XFLSEA.COM                                            UNKNOWN             Unknown              UNKNOWN
61.380. XFLSEA.NET                                            UNKNOWN             Unknown              UNKNOWN
61.381. XFLSEA.ORG                                            UNKNOWN             Unknown              UNKNOWN
61.382. XFLSEATTLE.COM                                        UNKNOWN             Unknown              UNKNOWN
61.383. XFLSEATTLE.NET                                        UNKNOWN             Unknown              UNKNOWN
61.384. XFLSEATTLE.ORG                                        UNKNOWN             Unknown              UNKNOWN
61.385. XFLSENTINELS.COM                                      UNKNOWN             Unknown              UNKNOWN
61.386. XFLSF.COM                                             UNKNOWN             Unknown              UNKNOWN
61.387. XFLSF.NET                                             UNKNOWN             Unknown              UNKNOWN
61.388. XFLSF.ORG                                             UNKNOWN             Unknown              UNKNOWN
61.389. XFLSHARKS.COM                                         UNKNOWN             Unknown              UNKNOWN
61.390. XFLSHOP.COM                                           UNKNOWN             Unknown              UNKNOWN
61.391. XFLSTARS.COM                                          UNKNOWN             Unknown              UNKNOWN
61.392. XFLSTINGERS.COM                                       UNKNOWN             Unknown              UNKNOWN
61.393. XFLSTL.NET                                            UNKNOWN             Unknown              UNKNOWN
61.394. XFLSTL.ORG                                            UNKNOWN             Unknown              UNKNOWN


Official Form 206A/B               Schedule A/B: Assets — Real and Personal Property                             Page 21 of 26
Debtor    Alpha Entertainment LLC                                                               Case number (if known) 20-10940

61.      Internet domain names and websites
                                                                 Net book value of   Valuation method     Current value of
                                                                 debtor's interest                        debtor’s interest
61.395. XFLSTLOUIS.COM                                           UNKNOWN             Unknown              UNKNOWN
61.396. XFLSTLOUIS.NET                                           UNKNOWN             Unknown              UNKNOWN
61.397. XFLSTLOUIS.ORG                                           UNKNOWN             Unknown              UNKNOWN
61.398. XFLSTLOUISACES.COM                                       UNKNOWN             Unknown              UNKNOWN
61.399. XFLSTLOUISARCHERS.COM                                    UNKNOWN             Unknown              UNKNOWN
61.400. XFLSTLOUISBATTLEHAWKS.COM                                UNKNOWN             Unknown              UNKNOWN
61.401. XFLSTLOUISGREYWOLVES.COM                                 UNKNOWN             Unknown              UNKNOWN
61.402. XFLSTLOUISPHANTOM.COM                                    UNKNOWN             Unknown              UNKNOWN
61.403. XFLSTORE.COM                                             UNKNOWN             Unknown              UNKNOWN
61.404. XFLSTUNNERS.COM                                          UNKNOWN             Unknown              UNKNOWN
61.405. XFLSURGE.COM                                             UNKNOWN             Unknown              UNKNOWN
61.406. XFLTAMPA.COM                                             UNKNOWN             Unknown              UNKNOWN
61.407. XFLTAMPA.NET                                             UNKNOWN             Unknown              UNKNOWN
61.408. XFLTAMPA.ORG                                             UNKNOWN             Unknown              UNKNOWN
61.409. XFLTAMPABAY.COM                                          UNKNOWN             Unknown              UNKNOWN
61.410. XFLTAMPABAY.NET                                          UNKNOWN             Unknown              UNKNOWN
61.411. XFLTAMPABAY.ORG                                          UNKNOWN             Unknown              UNKNOWN
61.412. XFLTAMPABAYFRENZY.COM                                    UNKNOWN             Unknown              UNKNOWN
61.413. XFLTAMPABAYPREDATORS.COM                                 UNKNOWN             Unknown              UNKNOWN
61.414. XFLTAMPABAYSHARKS.COM                                    UNKNOWN             Unknown              UNKNOWN
61.415. XFLTAMPABAYSTINGERS.COM                                  UNKNOWN             Unknown              UNKNOWN
61.416. XFLTAMPABAYVIPERS.COM                                    UNKNOWN             Unknown              UNKNOWN
61.417. XFLTB.NET                                                UNKNOWN             Unknown              UNKNOWN
61.418. XFLTB.ORG                                                UNKNOWN             Unknown              UNKNOWN
61.419. XFLTEAM9.COM                                             UNKNOWN             Unknown              UNKNOWN
61.420. XFLTEAMNINE.COM                                          UNKNOWN             Unknown              UNKNOWN
61.421. XFLVIPERS.COM                                            UNKNOWN             Unknown              UNKNOWN
61.422. XFLWASHINGTONDC.COM                                      UNKNOWN             Unknown              UNKNOWN
61.423. XFLWASHINGTONDC.NET                                      UNKNOWN             Unknown              UNKNOWN
61.424. XFLWASHINGTONDC.ORG                                      UNKNOWN             Unknown              UNKNOWN
61.425. XFLWEATHER.COM                                           UNKNOWN             Unknown              UNKNOWN
61.426. XFLWILD.COM                                              UNKNOWN             Unknown              UNKNOWN
61.427. XFLWILDCATS.COM                                          UNKNOWN             Unknown              UNKNOWN
61.428. XFLWILDCATTERS.COM                                       UNKNOWN             Unknown              UNKNOWN
61.429. XFLWINGS.COM                                             UNKNOWN             Unknown              UNKNOWN

62.      Licenses, franchises, and royalties
62.1.    ___________________________________________________    $_______________     _________________   $_______________




Official Form 206A/B                  Schedule A/B: Assets — Real and Personal Property                             Page 22 of 26
Debtor     Alpha Entertainment LLC                                                                                    Case number (if known) 20-10940

63.       Customer lists, mailing lists, or other compilations
63.1.     CUSTOMER/FAN MAILING LIST                                            UNDETERMINED             _________________         UNDETERMINED

64.       Other intangibles, or intellectual property
64.1.     ___________________________________________________                  $_______________         _________________         $_______________

65.       Goodwill
65.1.     GOODWILL                                                             UNDETERMINED             _________________         UNDETERMINED

66.     Total of part 10
        Add lines 60 through 65. Copy the total to line 89.                                                                        UNDETERMINED

67.     Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A)
        and 107)?
        ¨ No
        þ Yes
68.     Is there an amortization or other similar schedule available for any of the property listed in Part 10?
        þ No
        ¨ Yes
69.     Has any of the property listed in Part 10 been appraised by a professional within the last year?
        þ No
        ¨ Yes

 Part 11: All other assets

70.     Does the debtor own any other assets that have not yet been reported on this form?
        Include all interests in executory contracts and unexpired leases not previously reported on this form.

        ¨ No. Go to Part 12.
        þ Yes. Fill in the information below.
                                                                                                                                  Current value of
                                                                                                                                  debtor’s interest

71.     Notes receivable
        Description (include name of obligor)                 Total face amount          Doubtful or                              Current value of
                                                                                         uncollectible amount                     debtor’s interest

71.1. _______________________________________                 $________________       - $________________          = ........ →   $________________
        _______________________________________

72.       Tax refunds and unused net operating losses (NOLs)
          Description (for example, federal, state,     Tax refund amount      NOL amount               Tax year                  Current value of
          local)                                                                                                                  debtor’s interest
72.1.     _________________________________             $_______________       $_______________         _________________         $_______________

73.       Interests in insurance policies or annuities
          Insurance company             Insurance policy      Annuity issuer name    Annuity account       Annuity account        Current value of
                                        No.                                          type                  No.                    debtor’s interest
73.1.     EVANSTON INSURANCE            EXECUTIVE RISK _________________             _______________ _______________ UNDETERMINED
          COMPANY                       PACKAGE
                                        POLICY
                                        MKLV3MML000014




Official Form 206A/B                            Schedule A/B: Assets — Real and Personal Property                                           Page 23 of 26
Debtor    Alpha Entertainment LLC                                                                  Case number (if known) 20-10940

73.2.    ADMIRALTY INSURANCE      MEDICAL              _________________    _______________ _______________ UNDETERMINED
         COMPANY                  PROFESSIONAL
                                  LIABILITY
                                  POLICY
                                  EO000048837-01
73.3.    GREAT DIVIDE             UMBRELLA             _________________    _______________ _______________ UNDETERMINED
         INSURANCE COMPANY        POLICY CUA
                                  7503223 - 12
73.4.    TRI STATE INSURANCE      WORKERS'             _________________    _______________ _______________ UNDETERMINED
         COMPANY OF               COMPENSATION
         MINNESOTA                POLICY WCA
                                  7503224 12
73.5.    NATIONAL UNION FIRE      CYBER/         _________________          _______________ _______________ UNDETERMINED
         INSURANCE COMPANY        MEDICAL POLICY
         OF PITTSBURGH            01-645-31-21
73.6.    NATIONAL CASUALTY        EXCESS               _________________    _______________ _______________ UNDETERMINED
         COMPANY                  LIABILITY -
                                  FOURTH LAYER
                                  XLO0032165
73.7.    GREAT DIVIDE             EXCESS           _________________        _______________ _______________ UNDETERMINED
         INSURANCE COMPANY        LIABILITY -
                                  SECOND LAYER
                                  POLICY
                                  B0595XLS7460I9020
73.8.    LIBERTY INSURANCE        EXCESS            _________________       _______________ _______________ UNDETERMINED
         UNDERWRITERS INC         LIABILITY - FIFTH
                                  LAYER POLICY
                                  1000345024-01
73.9.    GREAT AMERICAN           EXCESS               _________________    _______________ _______________ UNDETERMINED
         INSURANCE                LIABILITY -
                                  THIRD LAYER
                                  POLICY
                                  EXC2276607
73.10. ALIVE RISK                 EXCESS            _________________       _______________ _______________ UNDETERMINED
                                  LIABILITY - FIRST
                                  LAYER 19HX1032
                                  / CX 21 01 09 08
73.11. ILLINOIS NATIONAL          EXCESS               _________________    _______________ _______________ UNDETERMINED
       INSURANCE COMPANY          DIRECTORS &
                                  OFFICERS
                                  POLICY 01-422-
                                  62-12
73.12. EVANSTON INSURANCE         EXECUTIVE RISK _________________          _______________ _______________ UNDETERMINED
       COMPANY                    PACKAGE
                                  POLICY
                                  MKLV3MML000014
73.13. GREAT DIVIDE               GENERAL              _________________    _______________ _______________ UNDETERMINED
       INSURANCE COMPANY          LIABILITY &
                                  VEHICLE POLICY
                                  CPA 7503222 - 12
73.14. TRAVELERS                  CRIME POLICY         _________________    _______________ _______________ UNDETERMINED
                                  107104592

74.      Causes of action against third parties (whether or not a lawsuit
         has been filed)
                                                   Nature of claim                       Amount requested   Current value of
                                                                                                            debtor’s interest
74.1.    __________________________________        __________________________________    $_______________   $_______________




Official Form 206A/B                   Schedule A/B: Assets — Real and Personal Property                              Page 24 of 26
Debtor     Alpha Entertainment LLC                                                                      Case number (if known) 20-10940

75.       Other contingent and unliquidated claims or causes of action of
          every nature, including counterclaims of the debtor and rights to
          set off claims
                                                         Nature of claim                      Amount requested   Current value of
                                                                                                                 debtor’s interest
75.1.     __________________________________             __________________________________   $_______________   $_______________

76.       Trusts, equitable or future interests in property
76.1.     _______________________________________________________________________________________                $_______________

77.       Other property of any kind not already listed
          Examples: Season tickets, country club membership
77.1.     _______________________________________________________________________________________                $_______________

78.     Total of part 11
        Add lines 71 through 77. Copy the total to line 90.                                                        UNDETERMINED

79.     Has any of the property listed in Part 11 been appraised by a professional within the last year?
        þ No
        ¨ Yes




Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                            Page 25 of 26
Debtor    Alpha Entertainment LLC                                                                                                Case number (if known) 20-10940



 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.
      Type of property                                                                  Current value of                   Current value of
                                                                                        personal                           real property
                                                                                        property

80.   Cash, cash equivalents, and financial assets. Copy line 5,                           $8,148,713.53
      Part 1.

81.   Deposits and prepayments. Copy line 9, Part 2.                                       $2,435,832.37


82.   Accounts receivable. Copy line 12, Part 3.                                           $1,742,563.01


83.   Investments. Copy line 17, Part 4.                                                        $0.00


84.   Inventory. Copy line 23, Part 5.                                                     $1,932,737.01


85.   Farming and fishing-related assets. Copy line 33, Part 6.                                 $0.00


86.   Office furniture, fixtures, and equipment; and                                       $9,007,529.20
      collectibles. Copy line 43, Part 7.

87.   Machinery, equipment, and vehicles. Copy line 51, Part 8.                            $2,548,064.03



88.   Real property. Copy line 56, Part 9. ...................................................................... →          $3,040,294.62

89.   Intangibles and intellectual property. Copy line 66, Part 10.                      UNDETERMINED


90.   All other assets. Copy line 78, Part 11.                                     +     UNDETERMINED



91.   Total. Add lines 80 through 90 for each column. ..........91a.                      $25,815,439.15          + 91b.     $3,040,294.62




92.   Total of all property on Schedule A/B. Lines 91a + 91b = 92. ......................................................................     $28,855,733.77




Official Form 206A/B                              Schedule A/B: Assets — Real and Personal Property                                                Page 26 of 26
Fill in this information to identify the case:

Debtor name: Alpha Entertainment LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-10940

                                                                                                                             ¨ Check if this is an
                                                                                                                                    amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                    12/15

Be as complete and accurate as possible.

1.    Do any creditors have claims secured by debtor’s property?
      ¨ No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this
      form.
      þ Yes. Fill in all of the information below.

 Part 1:      List Creditors Who Have Secured Claims

2.    List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim, list the
      creditor separately for each claim.




Official Form 206D                    Schedule D: Creditors Who Have Claims Secured by Property                                        Page 1 of 3
Debtor    Alpha Entertainment LLC                                                                             Case number (if known) 20-10940



                                                                                                         Column A         Column B
                                                                                                         Amount of        Value of
                                                                                                         Claim            collateral that
                                                                                                         Do not deduct    supports this
                                                                                                         the value of     claim
                                                                                                         collateral.


2.1.     Creditor's name and address                     Describe debtor’s property that is subject
                                                         to a lien

         DE LAGE LANDEN FINANCIAL SERVICES,              ALL EQUIPMENT OF ANY MAKE OR         $19,388.82                  UNDETERMINED
         INC.                                            MANUFACTURE, TOGETHER WITH ALL
         1111 OLD EAGLE SCHOOL ROAD                      ACCESSORIES AND ATTACHMENTS
         WAYNE PA 19087                                  FINANCED BY OR LEASED TO DEBTOR BY
                                                         SECURED PARTY UNDER MASTER LEASE
         Creditor’s email address, if known              AGREEMENT DATED AS OF 10/16/2019 AND
                                                         ALL PROCEEDS THEREOF; AND ALL
         _____________________________________
                                                         EQUIPMENT OF ANY MAKE OR
         Date debt was incurred: October 25, 2019        MANUFACTURE, TOGETHER WITH ALL
                                                         ACCESSORIES AND ATTACHMENTS
         Last 4 digits of account number:                FINANCED BY OR LEASED TO DEBTOR BY
                                                         SECURED PARTY UNDER CONTRACT
         Do multiple creditors have an interest in the   NUMBER TFV 140982 AND ALL PROCEEDS
         same property?                                  THEREOF
         þ No                                            Describe the lien
         ¨ Yes. Have you already specified the           UCC FINANCING STATEMENTS FILED WITH
         relative priority?                              THE SECRETARY OF STATE OF
             ¨ No. Specify each creditor, including      DELAWARE; FILING NUMBERS: (I)
                                                         20197488138; AND (II) 20197489359
             this creditor, and its relative priority.
             _________________________________           Is the creditor an insider or related party?
             _________________________________
             ¨ Yes. The relative priority of creditors is þ No
             specified on lines: ______                   ¨ Yes
                                                         Is anyone else liable on this claim?

                                                         þ No
                                                         ¨ Yes. Fill out Schedule H: Codebtors
                                                         (Official Form 206H).
                                                         As of the petition filing date, the claim is:
                                                         Check all that apply.

                                                         ¨ Contingent
                                                         ¨ Unliquidated
                                                         ¨ Disputed




Official Form 206D                    Schedule D: Creditors Who Have Claims Secured by Property                                   Page 2 of 3
Debtor     Alpha Entertainment LLC                                                                                     Case number (if known) 20-10940

2.2.     Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         MCMAHON, VINCENT K.                                SUBSTANTIALLY ALL OF THE DEBTOR'S                   $9,000,000.00      UNDETERMINED
         1241 EAST MAIN STREET                              ASSETS
         STAMFORD CT 06902
                                                            Describe the lien
         Creditor’s email address, if known
                                                            SENIOR SECURED PROMISSORY NOTE
         _____________________________________
                                                            Is the creditor an insider or related party?
         Date debt was incurred: March 25, 2020
                                                            ¨ No
         Last 4 digits of account number:
                                                            þ Yes
         Do multiple creditors have an interest in the
                                                            Is anyone else liable on this claim?
         same property?

         þ No                                               þ No
         ¨ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         relative priority?
                                                            As of the petition filing date, the claim is:
             ¨ No. Specify each creditor, including         Check all that apply.
             this creditor, and its relative priority.
             _________________________________              ¨ Contingent
             _________________________________
             ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: ______                     ¨ Disputed


       Total of the dollar amounts from Part 1, Column A, including the amounts
3.                                                                                                    $9,019,388.82
       from the Additional Page, if any.




 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be
listed are collection agencies, assignees of claims listed above, and attorneys for secured creditors.
If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed,
copy this page.
         Name and address                                                                                   On which line in       Last 4 digits of
                                                                                                            Part 1 did you enter   account number
                                                                                                            the related            for this entity
                                                                                                            creditor?

3.1.     K&L GATES, LLP                                                                                     Line 2.2               _______________
         AARON S. ROTHMAN
         599 LEXINGTON AVENUE
         NEW YORK NY 10022

3.2.     K&L GATES, LLP                                                                                     Line 2.2               _______________
         JAMES A. WRIGHT III
         599 LEXINGTON AVENUE
         NEW YORK NY 10022

3.3.     K&L GATES, LLP                                                                                     Line 2.2               _______________
         JOHN A. BICKS
         599 LEXINGTON AVE
         NEW YORK NY 10022




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                           Page 3 of 3
Fill in this information to identify the case:

Debtor name: Alpha Entertainment LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-10940

                                                                                                                               ¨ Check if this is an
                                                                                                                                      amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                              12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G) .Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.



 Part 1:    List All Creditors with PRIORITY Unsecured Claims

1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
       ¨ No. Go to Part 2.
       þ Yes. Go to line 2.
2.      List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the
        debtor has more than 3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.


2.1.    Priority creditor’s name and mailing          As of the petition filing date, the claim      Total claim             Priority amount
        address                                       is:
                                                      Check all that apply.                          $187,500.00             $13,650.00
        DUCH, JANET
        Address available upon request                ¨ Contingent
                                                      ¨ Unliquidated                                                         Nonpriority amount

                                                      ¨ Disputed                                                             $173,850.00

        Date or dates debt was incurred               Basis for the claim:
        __________________________________            SEVERANCE CLAIM

        Last 4 digits of account                      Is the claim subject to offset?
        number:
                                                      þ No
        Specify Code subsection of PRIORITY
        unsecured claim:11 U.S.C. § 507(a) (4)        ¨ Yes

2.2.    Priority creditor’s name and mailing          As of the petition filing date, the claim      Total claim             Priority amount
        address                                       is:
                                                      Check all that apply.                          $162,500.00             $13,650.00
        GUSTAFSON, RYAN
        Address available upon request                ¨ Contingent
                                                      ¨ Unliquidated                                                         Nonpriority amount

                                                      ¨ Disputed                                                             $148,850.00

        Date or dates debt was incurred               Basis for the claim:
        __________________________________            SEVERANCE CLAIM

        Last 4 digits of account                      Is the claim subject to offset?
        number:
                                                      þ No
        Specify Code subsection of PRIORITY
        unsecured claim:11 U.S.C. § 507(a) (4)        ¨ Yes
Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1 of 377
Debtor    Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




2.3.     Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       $250,000.00            $13,650.00
         HARNER, FREDERICK
         Address available upon request             ¨ Contingent
                                                    ¨ Unliquidated                                                     Nonpriority amount

                                                    ¨ Disputed                                                         $236,350.00

         Date or dates debt was incurred            Basis for the claim:
         __________________________________         SEVERANCE CLAIM

         Last 4 digits of account                   Is the claim subject to offset?
         number:
                                                    þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)     ¨ Yes

2.4.     Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       $62,500.00             $13,650.00
         HUNZEKER, KURT
         Address available upon request             ¨ Contingent
                                                    ¨ Unliquidated                                                     Nonpriority amount

                                                    ¨ Disputed                                                         $48,850.00

         Date or dates debt was incurred            Basis for the claim:
         __________________________________         SEVERANCE CLAIM

         Last 4 digits of account                   Is the claim subject to offset?
         number:
                                                    þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)     ¨ Yes

2.5.     Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       $187,500.00            $13,650.00
         KARATZ, HEATHER
         Address available upon request             ¨ Contingent
                                                    ¨ Unliquidated                                                     Nonpriority amount

                                                    ¨ Disputed                                                         $173,850.00

         Date or dates debt was incurred            Basis for the claim:
         __________________________________         SEVERANCE CLAIM

         Last 4 digits of account                   Is the claim subject to offset?
         number:
                                                    þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)     ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 2 of 377
Debtor    Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




2.6.     Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       $106,250.00            $13,650.00
         MICHAEL, DAVID
         Address available upon request             ¨ Contingent
                                                    ¨ Unliquidated                                                     Nonpriority amount

                                                    ¨ Disputed                                                         $92,600.00

         Date or dates debt was incurred            Basis for the claim:
         __________________________________         SEVERANCE CLAIM

         Last 4 digits of account                   Is the claim subject to offset?
         number:
                                                    þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)     ¨ Yes

2.7.     Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       $175,000.00            $13,650.00
         MOSES, ERIK
         Address available upon request             ¨ Contingent
                                                    ¨ Unliquidated                                                     Nonpriority amount

                                                    ¨ Disputed                                                         $161,350.00

         Date or dates debt was incurred            Basis for the claim:
         __________________________________         SEVERANCE CLAIM

         Last 4 digits of account                   Is the claim subject to offset?
         number:
                                                    þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)     ¨ Yes

2.8.     Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       $81,250.00             $13,650.00
         RASKIN, GRADY
         Address available upon request             ¨ Contingent
                                                    ¨ Unliquidated                                                     Nonpriority amount

                                                    ¨ Disputed                                                         $67,600.00

         Date or dates debt was incurred            Basis for the claim:
         __________________________________         SEVERANCE CLAIM

         Last 4 digits of account                   Is the claim subject to offset?
         number:
                                                    þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)     ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 3 of 377
Debtor    Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




2.9.     Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       $157,500.00            $13,650.00
         SCHELER, JOHN
         Address available upon request             ¨ Contingent
                                                    ¨ Unliquidated                                                     Nonpriority amount

                                                    ¨ Disputed                                                         $143,850.00

         Date or dates debt was incurred            Basis for the claim:
         __________________________________         SEVERANCE CLAIM

         Last 4 digits of account                   Is the claim subject to offset?
         number:
                                                    þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)     ¨ Yes

2.10.    Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       $125,000.00            $13,650.00
         SCHLACHTER, JORDAN
         Address available upon request             ¨ Contingent
                                                    ¨ Unliquidated                                                     Nonpriority amount

                                                    ¨ Disputed                                                         $111,350.00

         Date or dates debt was incurred            Basis for the claim:
         __________________________________         SEVERANCE CLAIM

         Last 4 digits of account                   Is the claim subject to offset?
         number:
                                                    þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)     ¨ Yes

2.11.    Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       $650,000.00            UNDETERMINED
         SEASON TICKETHOLDER REFUNDS
                                                    ¨ Contingent
                                                    ¨ Unliquidated                                                     Nonpriority amount

                                                    ¨ Disputed                                                         UNDETERMINED

         Date or dates debt was incurred            Basis for the claim:
         VARIOUS                                    SEASON TICKET REFUNDS

         Last 4 digits of account                   Is the claim subject to offset?
         number:
                                                    þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (7)     ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 4 of 377
Debtor    Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




2.12.    Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       $237,500.00            $13,650.00
         THRONEBURG, DEREK
         Address available upon request             ¨ Contingent
                                                    ¨ Unliquidated                                                     Nonpriority amount

                                                    ¨ Disputed                                                         $223,850.00

         Date or dates debt was incurred            Basis for the claim:
         __________________________________         SEVERANCE CLAIM

         Last 4 digits of account                   Is the claim subject to offset?
         number:
                                                    þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)     ¨ Yes

2.13.    Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       $55,100.00             $13,650.00
         VANDERKAMP, ELIZABETH
         Address available upon request             ¨ Contingent
                                                    ¨ Unliquidated                                                     Nonpriority amount

                                                    ¨ Disputed                                                         $41,450.00

         Date or dates debt was incurred            Basis for the claim:
         __________________________________         SEVERANCE CLAIM

         Last 4 digits of account                   Is the claim subject to offset?
         number:
                                                    þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)     ¨ Yes

2.14.    Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       $150,000.00            $13,650.00
         WALDEN, DAVID
         Address available upon request             ¨ Contingent
                                                    ¨ Unliquidated                                                     Nonpriority amount

                                                    ¨ Disputed                                                         $136,350.00

         Date or dates debt was incurred            Basis for the claim:
         __________________________________         SEVERANCE CLAIM

         Last 4 digits of account                   Is the claim subject to offset?
         number:
                                                    þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)     ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 5 of 377
Debtor    Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




2.15.    Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       $180,250.00            $13,650.00
         WHALEY, DOUGLASS
         Address available upon request             ¨ Contingent
                                                    ¨ Unliquidated                                                     Nonpriority amount

                                                    ¨ Disputed                                                         $166,600.00

         Date or dates debt was incurred            Basis for the claim:
         __________________________________         SEVERANCE CLAIM

         Last 4 digits of account                   Is the claim subject to offset?
         number:
                                                    þ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (4)     ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 6 of 377
Debtor     Alpha Entertainment LLC                                                                            Case number (if known) 20-10940



 Part 2:     List All Creditors with NONPRIORITY Unsecured Claims

3.          List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6
            creditors with nonpriority unsecured claims, fill out and attach the Additional Page of Part 2.


3.1.        Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                              Check all that apply.
            1266 MAIN STREET STAMFORD LLC                                                                     $4,432.50
            CUSHMAN AND WAKEFIELD                             ¨ Contingent
            600 WASHINGTON AVE
            SAINT LOUIS MO 63101                              ¨ Unliquidated
                                                              ¨ Disputed
            Date or dates debt was incurred                   Basis for the claim:
            VARIOUS                                           RENT
            Last 4 digits of account number:                  Is the claim subject to offset?

                                                              þ No
                                                              ¨ Yes

3.2.        Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                              Check all that apply.
            255 S KING STREET TENANT LLC                                                                      $22,500.00
            255 S KING ST                                     ¨ Contingent
            SEATTLE WA 98101
                                                              ¨ Unliquidated
                                                              ¨ Disputed
            Date or dates debt was incurred                   Basis for the claim:
            VARIOUS                                           RENT
            Last 4 digits of account number:                  Is the claim subject to offset?

                                                              þ No
                                                              ¨ Yes

3.3.        Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                              Check all that apply.
            30 MONTGOMERY PARTNERS LLC                                                                        $20,034.67
            AMERICAN REALTY ADVISORS                          ¨ Contingent
            STANLEY L IEZMAN
            515 SOUTH FLOWER ST                               ¨ Unliquidated
            49TH FLOOR
            LOS ANGELES CA 90071
                                                              ¨ Disputed
            Date or dates debt was incurred                   Basis for the claim:
            VARIOUS                                           RENT
            Last 4 digits of account number:                  Is the claim subject to offset?

                                                              þ No
                                                              ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 7 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.4.       Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           343 CREATIVE LLC                                                                                  $8,000.00
           704 GINESI DR STE 26A                             ¨ Contingent
           MORGANVILLE NJ 07751
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.5.       Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           47 BRAND LLC                                                                                      $970,704.58
           PO BOX 419648                                     ¨ Contingent
           BOSTON MA 02241
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.6.       Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           71 PRODUCTIONS INC                                                                                $1,612.97
           PO BOX 6177                                       ¨ Contingent
           KENT WA 98064
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           ____________________________________
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 8 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.7.       Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ABBOTT EMS                                                                                        $445.00
           P.O. BOX 841439                                   ¨ Contingent
           DALLAS TX 75284
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.8.       Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ABDULLAH, KHALID                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.9.       Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ABERNATHY, MICAH                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 9 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.10.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ACADEMY EXPRESS LLC                                                                               $30,422.00
           PO BOX 1410                                       ¨ Contingent
           111 PATERSON AVE
           HOBOKEN NJ 07030                                  ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.11.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ACHIEVE AV INC                                                                                    $5,412.10
           730 WAND DR                                       ¨ Contingent
           CEDAR HILL TX 75104
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.12.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ADAMS, TONY                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 10 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.13.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ADEWUSI, OLUWATENIOLAFUNMI                                                                        UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.14.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ADP LLC                                                                                           UNDETERMINED
           PO BOX 842875                                     ¨ Contingent
           BOSTON MA 02284-2875
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.15.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ADVANCED ENTERTAINMENT TECHNOLOGIES                                                               $31,585.00
           PO BOX 16695                                      ¨ Contingent
           BALTIMORE MD 21221
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 11 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.16.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           AEGIS SCIENCES CORP                                                                               $7,600.00
           PO BOX 645480                                     ¨ Contingent
           CINCINNATI OH 45264-5480
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.17.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           AFC TRANSPORTATION                                                                                $47,830.34
           PO BOX 98014                                      ¨ Contingent
           PHOENIX AZ 85038
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.18.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           AGUDOSI, CARLTON                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 12 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.19.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           AHYOU, CHARLES                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.20.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           AIA CORP                                                                                          $8,252.41
           8148 SOLUTIONS CTR                                ¨ Contingent
           CHICAGO IL 60677
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.21.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ALEX, TERRELL                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 13 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.22.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ALEXANDER, FRANK                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.23.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ALEXANDER, TERRENCE                                                                               UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.24.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ALLEN, DEJON                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 14 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.25.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ALLEN, FLOYD                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.26.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ALLEN, JOSHUA                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.27.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ALLEN, JULIAN                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 15 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.28.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ALLEY CAT DEVELOPMENT INC                                                                         $9,267.50
           7071 WARNER AVE #734                              ¨ Contingent
           HUNTINGTON BEACH CA 92647
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.29.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ALLIANCE SOLUTIONS GROUP MCINTYRE                                                                 $1,141.44
           6161 OAK TREE BLVD #300                           ¨ Contingent
           INDEPENDENCE OH 44131
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.30.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ALLIED TRAILERS SALES AND RENTALS                                                                 $364.64
           PINEY BRANCH MOTORS INC                           ¨ Contingent
           PO BOX 427
           SAVAGE MD 20763                                   ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 16 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.31.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ALMEIDA, MONICA                                                                                   $1,070.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.32.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ALPE INTERNATIONAL LLC                                                                            $19,628.00
           BRUCE ALPE                                        ¨ Contingent
           7827 BRYKERWOODS DR
           HOUSTON TX 77055                                  ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.33.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ALPHAGRAPHICS                                                                                     $739.13
           DBA ALPHAGRAPHICS                                 ¨ Contingent
           16 DYKE LN
           STAMFORD CT 06902                                 ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 17 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.34.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ALPHAGRAPHICS OF WEST HOUSTON                                                                     $2,735.48
           10700 HAMMERLY BLVD                               ¨ Contingent
           STE 115
           HOUSTON TX 77043                                  ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.35.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ALSTON, JONATHAN                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.36.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           AMANDA WALTMAN PHOTOGRAPHY                                                                        $840.00
           10205 116TH AVE NE                                ¨ Contingent
           KIRKLAND WA 98033
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 18 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.37.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           AMERICAN EXPRESS MERCHANT SERVICES                                                                $984,429.82
           ATTN LEGAL DEPARTMENT                             ¨ Contingent
           200 VESEY ST
           NEW YORK NY 10285                                 ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TICKET REFUNDS
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.38.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           AMERIGAS PROPANE LP                                                                               $437.78
           PO BOX 371473                                     ¨ Contingent
           PITTSBURGH PA 15250-7473
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.39.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           AMEY, VINCENT                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 19 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.40.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           AMI GRAPHICS INC                                                                                  $269.90
           PO BOX 157                                        ¨ Contingent
           CENTER STRAFFORD NH 03815
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.41.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           AMPRO                                                                                             $84,012.30
           PO BOX 251                                        ¨ Contingent
           PRIMOS PA 19018
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.42.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ANALYTICS PROS INC                                                                                $47,857.50
           PO BOX 46175                                      ¨ Contingent
           HOUSTON TX 77210-6175
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 20 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.43.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ANAU, SIUPELI                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.44.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ANDERSON, RYAN                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.45.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ANDREW HANCOCK PHOTOGRAPHY LLC                                                                    $8,213.81
           ANDREW HANCOCK III                                ¨ Contingent
           8252 STONE RIVER DR
           FRISCO TX 75034                                   ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 21 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.46.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ANDRUS, BART                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.47.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ANIEBONAM, JESSE                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.48.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ANKRAH, ANDREW                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 22 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.49.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ANSCHUTZ SOUTHERN CALI SPORTS                                                                     $132,722.93
           COMPLEX LLC                                       ¨ Contingent
           18400 AVALON BLVD STE 100
           CARSON CA 90746                                   ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.50.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ANSTADT COMMUNICATIONS                                                                            $500.00
           PO BOX 1626                                       ¨ Contingent
           YORK PA 17405-1626
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.51.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ARC DOCUMENT SOLUTIONS                                                                            $5,097.24
           PO BOX 203890                                     ¨ Contingent
           DALLAS TX 75320-3890
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 23 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.52.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ARCHER, MICHAEL                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.53.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ARENA LA FUNDING LLC                                                                              $55,000.00
           1111 S FIGUEROA STREET                            ¨ Contingent
           SUITE 3100
           LOS ANGELES CA 90015                              ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           ____________________________________
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.54.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ARENT FOX LLP                                                                                     $59,892.60
           PO BOX 644672                                     ¨ Contingent
           PITTSBURGH PA 15264
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 24 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.55.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ARLINGTON ORTHOPEDIC ASSOCIATES PA                                                                $12,668.38
           BARRY HOWELL                                      ¨ Contingent
           800 ORTHOPEDIC WAY
           ARLINGTON TX 76015                                ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.56.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ARMBRISTER, THURSTON                                                                              UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.57.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ARNOLD, JAY                                                                                       $400.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 25 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.58.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ARTEMIS EVENTS INC                                                                                $9,000.00
           MARIANNE HERMAN                                   ¨ Contingent
           5502 IRONWOOD ST
           RANCHO PALOS VERDES CA 90275                      ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.59.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ARTIS-PAYNE, CAMERON                                                                              UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.60.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ASANA INC                                                                                         UNDETERMINED
           1550 BRYANT ST #200                               ¨ Contingent
           SAN FRANCISCO CA 94103
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 26 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.61.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ASH, RICHARD                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.62.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ASKEW-HENRY, DRAVON                                                                               UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.63.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ATHLETIC DECALS                                                                                   $217.54
           8800 BISSONNET ST                                 ¨ Contingent
           STE N
           HOUSTON TX 77074                                  ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 27 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.64.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ATHLETIC SUPPLY                                                                                   $6,391.65
           13919 209TH AVE NE                                ¨ Contingent
           WOODINVILLE WA 98077
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.65.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ATKINS, DAVID                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.66.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           AUSTIN SOSA PHOTOGRAPHY                                                                           $600.00
           501 WING ST                                       ¨ Contingent
           GLENDALE CA 91205
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 28 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.67.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           AVERY WORLDWIDE INC 70006                                                                         $6,801.45
           8300 FALLS OF NEUSE RD                            ¨ Contingent
           RALEIGH NC 27615
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.68.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           AVID MEDIA VENTURES                                                                               $1,500.00
           1825 W WALNUT HILL LN #106                        ¨ Contingent
           IRVING TX 75038
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.69.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           AYERS, DEMARCUS                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 29 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.70.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           B AND B ICE OF TAMPA BAY INC                                                                      $122.50
           2281 N VALRICO RD                                 ¨ Contingent
           SEFFNER FL 33584
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.71.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BACHMAN, JONATHAN                                                                                 $850.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.72.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BADET, JEFF                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 30 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.73.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BADIE, SHERMAN                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.74.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BAGLEY BRANDED PRODUCTS                                                                           UNDETERMINED
           730 CREATIVE DR STE #2                            ¨ Contingent
           LAKELAND FL 33812
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.75.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BAILES MD, JULIAN E                                                                               $30,000.00
           110 WEST ANNA LN                                  ¨ Contingent
           LAKE FOREST IL 60045
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 31 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.76.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BAILEY, ANDREW                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.77.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BAILEY, SERGIO                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.78.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BALDUCCI, ALEXANDER                                                                               UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 32 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.79.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BALLARD, CORRION                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.80.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BANFIELD, DARYLE                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.81.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BANKS, JOSHUA                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 33 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.82.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BARNES, BRANDON                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.83.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BARNES, TAVARIS                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.84.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BARNES, TERRENCE                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 34 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.85.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BARRETT SF                                                                                        UNDETERMINED
           OPTIMISM LLC                                      ¨ Contingent
           250 SUTTER ST STE 200
           SAN FRANCISCO CA 94108                            ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.86.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BARRON, KIRK                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.87.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BATTLE, ISAIAH                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 35 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.88.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BAYLESS, MARTIN                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.89.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BEAL, EMMANUEL                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.90.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BEAVERS, WILLIE                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 36 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.91.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BELL, BRANDON                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.92.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BELL, DERRIUS                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.93.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BELLAQUA INC                                                                                      $177.00
           PO BOX 344                                        ¨ Contingent
           EAST RUTHERFORD NJ 07073
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 37 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.94.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BEST EXECUTIVE SECURITY TEAM                                                                      $11,375.00
           6504 BENCHMARK DR                                 ¨ Contingent
           PLANO TX 75023
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.95.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BHC OFFICE SOLUTIONS INC                                                                          $37,480.67
           ANGIE HUTSON                                      ¨ Contingent
           4200 LINDBERGH DR
           ADDISON TX 75001                                  ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.96.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BIBBS, EMMANUEL                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 38 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.97.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BIG GAME SPORTS INC                                                                               $275,568.95
           JIM CORNELIUS                                     ¨ Contingent
           13835 WELCH RD
           DALLAS TX 75244                                   ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.98.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BIG PUNK DADDY PRODUCTIONS LLC                                                                    $14,501.42
           CHRISTOPHER HARRISON                              ¨ Contingent
           41 ASHLAND RD
           SUMMIT NJ 07901                                   ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.99.      Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BIGELOW, KENNETH                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 39 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.100.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BLACK BROWN COLLECTIVE                                                                            $18,000.00
           JESSICA ECHEVERRY                                 ¨ Contingent
           8726 S SEPULVEDA BLVD STE D2651
           LOS ANGELES CA 90045                              ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.101.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BLACKNALL, SAEED                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.102.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BLIZZARD, ROBERT                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 40 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.103.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BMP PARTNERS INC                                                                                  $10,949.38
           BRAND MANAGEMENT PROFESSIONALS                    ¨ Contingent
           4923 W 34TH ST
           HOUSTON TX 77092                                  ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.104.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BOLDEN, RAYMOND                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.105.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BOOM SHAKALAKA INC                                                                                UNDETERMINED
           530 SEVENTH AVE STE 1206                          ¨ Contingent
           NEW YORK NY 10018
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 41 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.106.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BOOZER, CHRISTOPHER                                                                               UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.107.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BORDEN, NOAH                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.108.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BOULDIN, DARONTE                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 42 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.109.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BOULWARE, VENZELL                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.110.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BOWEN, AMANDA K                                                                                   $4,800.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.111.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BOWEN, KEVIN                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 43 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.112.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BOWMAN, SHANE                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.113.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BRADFORD, CARL                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.114.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BRADY, LATARIUS                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 44 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.115.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BRANCH, MARCELIS                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.116.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BRASWELL, BRIAN                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.117.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BRAVERMAN, DANIEL                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 45 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.118.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BREAKAWAY SPORTS MARKETING                                                                        $15,000.00
           RAY MALLOUK                                       ¨ Contingent
           1400 PRESTON RD # 400
           PLANO TX 75093                                    ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.119.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BREAKING T LLC                                                                                    $5,016.00
           4601 FAIRFAX DR                                   ¨ Contingent
           STE 1200
           ARLINGTON VA 22203                                ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.120.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BROCHHAGEN*CASEY                                                                                  $140.00
           4242 HONEYSUCKLE LN                               ¨ Contingent
           ZIONSVILLE IN 46077
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 46 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.121.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BROMLEY, JAYSON                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.122.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BROOKER, ROMELLO                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.123.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BROSSETTE, NICK                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 47 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.124.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BROTMAN WINTER FRIED COMMUNICATIONS                                                               $17,943.53
           1651 OLD MEADOW RD STE 500                        ¨ Contingent
           MCLEAN VA 22102
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.125.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BROWN, ASANTAY                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.126.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BROWN, BENIQUEZ                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 48 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.127.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BROWN, CHRISTOPHER                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.128.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BROWN, CODY                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.129.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BROWN, DONATELLO                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 49 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.130.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BROWN, FRANK                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.131.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BROWN, KEENEN                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.132.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BROWN, SEAN                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 50 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.133.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BRUMFIELD, GARRETT                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.134.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BRYANT, JORDAN-ELIJAH                                                                             UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.135.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BRYANT, OMARIUS                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 51 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.136.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BUCKLEY PETERSEN GLOBAL INC                                                                       $14,904.92
           JAMES R BUCKLEY                                   ¨ Contingent
           PO BOX 188
           RINGWOOD NJ 07456                                 ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.137.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BUCKS BAGS INC                                                                                    $5,200.00
           2401 WEST MAIN ST                                 ¨ Contingent
           BOISE ID 83702
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.138.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BUGGE, JON MARIUS                                                                                 $7,732.31
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 52 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.139.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BUNCHE, MALCOLM                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.140.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BURNETT, KAELIN                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.141.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BUSHELL-BEATTY, JUWANN                                                                            UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 53 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.142.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BUTLER, JAMES                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.143.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           BYRD, DONTEZ                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.144.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CALDWELL, CLARENCE                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 54 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.145.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CALLAWAY, ANTONIO                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.146.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CALLENDER, NICHOLAS                                                                               UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.147.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CALVIN, JOHNATHAN                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 55 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.148.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CAMPBELL, ELIJAH                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.149.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CAMPBELL, GARRETT                                                                                 $1,696.00
           GARRETT CAMPBELL PHOTOGRAPHY                      ¨ Contingent
           Address available upon request
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           ____________________________________
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.150.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CAMPBELL, THOMAS                                                                                  $4,850.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 56 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.151.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CAMPOS, JACOB                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.152.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CANADY, BRYCE                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.153.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CANNON, KADARRIUS                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 57 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.154.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CARDEN, KEVIN RAY                                                                                 $1,450.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.155.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CAREW, TANNER                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.156.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CARLOS M SAAVEDRA LLC                                                                             $867.74
           1383 WALTER RD                                    ¨ Contingent
           YORKTOWN NY 10598
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 58 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.157.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CARSON PRODUCTIONS                                                                                $700.00
           1235 RUTLAND ST                                   ¨ Contingent
           HOUSTON TX 77008
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.158.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CARTER, CORY                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.159.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CARTER, MARTEZ                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 59 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.160.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CASEY BROOKE PHOTOGRAPHY LLC                                                                      $725.00
           1760 SUGARBERRY TRL                               ¨ Contingent
           SARASOTA FL 34240
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.161.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CASTILLO, SERGIO                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.162.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CATALYST PUBLIC RELATIONS LLC                                                                     $111,398.12
           1360 EAST 9TH ST STE 100                          ¨ Contingent
           CLEVELAND OH 44114-1782
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 60 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.163.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CATCHLIGHT LLC                                                                                    $8,055.00
           20 JAY ST UNIT 305                                ¨ Contingent
           BROOKLYN NY 11201
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.164.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CDW DIRECT LLC                                                                                    $55,799.67
           VIDA KRUG                                         ¨ Contingent
           200 N MILWAUKEE AVE
           VERNON HILLS IL 60061                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.165.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CELESTIN, JONATHAN                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 61 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.166.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CENTRE CLUB INC                                                                                   $6,083.49
           123 S WESTSHORE BLVD 8TH FL                       ¨ Contingent
           TAMPA FL 33609
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.167.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CHAMPION DATA HOLDINGS PTY LTD                                                                    $215,000.00
           LEVEL 3 6 RIVERSIDE QUAY                          ¨ Contingent
           SOUTHBANK 03006
           AUSTRALIA                                         ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.168.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CHAMPIONSHIP CATERING LLC                                                                         $40,171.50
           804 AVON CT                                       ¨ Contingent
           ST LOUIS MO 63132
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 62 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.169.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CHEEK, BRYCE                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.170.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CHOW, NORMAN                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.171.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CHRISTOFF, ROBERT                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 63 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.172.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CINTAS                                                                                            $115.92
           P.O. BOX 631025                                   ¨ Contingent
           CINCINNATTI OH 45263
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.173.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CIOFFI, SIGISMONDO                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.174.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CJA INC                                                                                           $13,594.31
           VISION SPORTS GROUP                               ¨ Contingent
           7 RENAISSANCE SQUARE 2ND FL
           WHITE PLAINS NY 10601                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 64 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.175.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CLARK, JEREMY                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.176.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CLARKE, WILL                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.177.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CLIETT, RESHARD                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 65 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.178.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           COACH EM UP LLC                                                                                   $47,403.80
           JONATHAN COACHMAN                                 ¨ Contingent
           12 PLUMERIA LN
           ALISO VIEJO CA 92656                              ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.179.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           COATES, SAMMIE                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.180.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           COBBS, SIMMIE                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 66 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.181.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CODE 4 MEDIA GROUP INC                                                                            $20,005.21
           5252 BOLSA AVE                                    ¨ Contingent
           HUNTINGTON BEACH CA 92649
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.182.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           COGENT COMMUNICATIONS INC                                                                         $3,455.35
           PO BOX 791087                                     ¨ Contingent
           BALTIMORE MD 21279-1087
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.183.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           COLBURN, MATTHEW                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 67 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.184.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           COLE, REGINALD                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.185.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           COLEY, STACY                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.186.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           COLLEGE PARK MARRIOTT HOTEL                                                                       $73,832.14
           CONFERENCE CENTER                                 ¨ Contingent
           3501 UNIVERSITY BLVD EAST
           HYATTSVILLE MD 20783                              ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 68 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.187.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           COLLINS, CARL                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.188.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           COLLINS, JALEN                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.189.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           COMCAST CABLE COMMUNICATIONS MGMT                                                                 $589.14
           PO BOX 70219                                      ¨ Contingent
           PHILADELPHIA PA 19176-0219
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 69 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.190.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           COMFORT ZONE SECURITY LLC                                                                         $5,025.00
           AND INVESTIGATIONS LLC                            ¨ Contingent
           PO BOX 261
           WENTZVILLE MO 63385                               ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.191.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           COMPLETE SIGNS SOLUTIONS                                                                          $1,190.00
           6509 REDWOOD LANE                                 ¨ Contingent
           THE COLONY TX 75056
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.192.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CONCIERGE LIVE LLC                                                                                $1,026.00
           931 MONROE DR NE STE 102579                       ¨ Contingent
           ATLANTA GA 30308
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 70 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.193.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CONCUR TECHNOLOGIES INC                                                                           $19,213.36
           62157 COLLECTIONS CTR DR                          ¨ Contingent
           CHICAGO IL 60693
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.194.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           COOK, CONNOR                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.195.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           COOK, LAWRENCE                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 71 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.196.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           COOK, RISHARD                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.197.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           COPYWISE INC                                                                                      $745.15
           1950 EAST 220TH ST #110                           ¨ Contingent
           LONG BEACH CA 90810
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.198.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CORNELIUS, TAYLOR                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 72 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.199.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CORPORATE DINING SOLUTIONS LLC                                                                    $64.41
           1266 EAST MAIN ST                                 ¨ Contingent
           STAMFORD CT 06902
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.200.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           COTTRELL, THEODORE                                                                                $289.18
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.201.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           COTTRELL, THEODORE                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 73 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.202.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           COUPLIN, JEROME                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.203.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           COVINGTON AND BURLING LLP                                                                         $11,954.70
           ONE CITYCENTER                                    ¨ Contingent
           850 TENTH ST NW
           WASHINGTON DC 20001                               ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.204.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           COX RADIO INC                                                                                     $22,521.08
           PO BOX 83199                                      ¨ Contingent
           CHICAGO IL 60691
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 74 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.205.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           COX, DEMETRIOUS                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.206.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           COYLE, ANTHONY                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.207.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CP COMMUNICATIONS                                                                                 $378,303.90
           9965 18TH ST N                                    ¨ Contingent
           ST.PETERSBURG FL 33716
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 75 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.208.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CRAIG, WINSTON                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.209.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CRAWFORD, COREY                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.210.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CREATIVE CIRCLE LLC                                                                               $35,645.17
           PO BOX 74008799                                   ¨ Contingent
           CHICAGO IL 60674
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 76 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.211.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CREATIVE LOAFING TAMPA                                                                            $750.00
           1911 N 13TH STREET                                ¨ Contingent
           TAMPA FL 33605
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.212.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CREST PRINTING LLC                                                                                $3,752.97
           1001 MCKINNEY ST                                  ¨ Contingent
           TUNNEL STE A-2
           HOUSTON TX 77002                                  ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.213.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CRINER, MARK                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 77 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.214.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CROCKER, CHRISTOPHER                                                                              UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.215.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CROSSROADS DEVELOPERS ASSOC LLC                                                                   $37,700.38
           PO BOX 765                                        ¨ Contingent
           SHORT HILLS NJ 07078-0765
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.216.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CROWE LLP                                                                                         $22,130.00
           PO BOX 71570                                      ¨ Contingent
           CHICAGO IL 60694-1570
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 78 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.217.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CROWN CASTLE FIBER                                                                                $21,970.27
           PO BOX 28730                                      ¨ Contingent
           NEW YORK NY 10087
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.218.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CULLIGAN WATER OF ST LOUIS                                                                        $280.77
           DEPT 8515                                         ¨ Contingent
           PO BOX 77043
           MINNEAPOLIS MN 55480                              ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.219.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CUMMINGS, RYAN                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 79 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.220.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CUSHMAN AND WAKEFIELD US INC                                                                      $1,672.47
           PO BOX 5020                                       ¨ Contingent
           NEW YORK NY 10087-5020
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.221.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CUSTOM OUTFITTERS LLC                                                                             $1,692.98
           5400 S UNIVERSITY DR                              ¨ Contingent
           STE 104
           DAVIE FL 33328                                    ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.222.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           CUSTOM SPECIALTIES AND SUPPLY INC                                                                 $3,515.23
           3233 25TH ST                                      ¨ Contingent
           METAIRIE LA 70002
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 80 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.223.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DAILY NEWS LP                                                                                     $9,000.00
           TRIBUNE PUBLISHING CO LLC                         ¨ Contingent
           160 N STETSON 40TH FL
           CHICAGO IL 60601                                  ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.224.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DALY, KEVIN                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.225.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DANIELS, BRUCE                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 81 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.226.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DARWENT, RYAN                                                                                     $250.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.227.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DATAWATCH SYSTEMS                                                                                 $162.38
           PO BOX 79845                                      ¨ Contingent
           BALTIMORE MD 21279
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.228.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DAVIS, CONNOR                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 82 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.229.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DAVIS, JAWILL                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.230.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DAVIS, REGINALD                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.231.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DAVIS, RYAN                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 83 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.232.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DAVISON, RAY                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.233.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DAY PITNEY LLP                                                                                    $24,015.00
           PO BOX 416234                                     ¨ Contingent
           BOSTON MA 02241-6234
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.234.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DAY, DILLON                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 84 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.235.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DC STADIUM LLC                                                                                    $175,204.78
           100 POTOMAC AVE SW                                ¨ Contingent
           WASHINGTON DC 20024
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.236.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DE BEER, GERHARD                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.237.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DECOUD, TRESTON                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 85 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.238.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DEL MONTE, VINCENT                                                                                $2,025.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.239.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DELAWARE NORTH COMPANIES                                                                          UNDETERMINED
           ONE METLIFE STADIUM DR                            ¨ Contingent
           EAST RUTHERFORD NJ 07073
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.240.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DELAWARE NORTH SPORTSERVICE                                                                       UNDETERMINED
           3700 CULLEN BLVD STE S159                         ¨ Contingent
           HOUSTON TX 77204
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 86 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.241.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DENNIS, DEREK                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.242.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DIEHL, ROBERT                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.243.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DIGGS, DAREZ MARSEAN                                                                              UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 87 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.244.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DIGITAL ZEN MEDIA LLC                                                                             $25,158.11
           ANGELA W ROCHA MICHAEL ROCHA                      ¨ Contingent
           1360 SAGO CT
           DUNEDIN FL 34698                                  ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.245.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DILLON, ELKANAH                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.246.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DIMEL, WINSTON                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 88 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.247.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DISHMAN, CRIS                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.248.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DIXON, AHMAD                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.249.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DJDTP LLC                                                                                         UNDETERMINED
           PO BOX 8542                                       ¨ Contingent
           NEW YORK NY 10150
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 89 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.250.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DJO GLOBAL LLC                                                                                    $8,696.39
           DJO LLC                                           ¨ Contingent
           PO BOX 650777
           DALLAS TX 75265                                   ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.251.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DKG SECURITY SPECIALISTS LLC                                                                      $9,500.00
           DANIEL GARDNER                                    ¨ Contingent
           5171 SUMAC RIDGE DR
           YORBA LINDA CA 92886                              ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.252.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DLA PIPER LLP US                                                                                  $31,591.98
           PO BOX 75190                                      ¨ Contingent
           BALTIMORE MD 21275
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 90 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.253.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DOCUSIGN INC                                                                                      $451.35
           DEPT 3428                                         ¨ Contingent
           PO BOX 123428
           DALLAS TX 75312-3428                              ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.254.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DOOLEY, GARRET                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.255.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DRAGO, AL                                                                                         $2,400.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 91 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.256.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DRYMAX TECHNOLOGIES INC                                                                           $515.84
           PO BOX 2300                                       ¨ Contingent
           PASO ROBLES CA 93447
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.257.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DTN LLC                                                                                           $10,295.00
           26385 NETWORK PL                                  ¨ Contingent
           CHICAGO IL 60673-1263
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.258.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DUCH, JANET                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 92 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.259.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DUGGAL VISUAL SOLUTIONS INC                                                                       $3,224.75
           M TOLMAN                                          ¨ Contingent
           63 FLUSHING AVE
           BUILDING 25                                       ¨ Unliquidated
           BROOKLYN NY 11205                                 ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.260.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DUKE, AUSTIN                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.261.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DUNBAR, LANCE                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 93 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.262.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DUNBAR, STEVEN                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.263.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DUNGEY, ERIC                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.264.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DUNLAP, JAYLEN                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 94 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.265.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DUNN, MICHAEL                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.266.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DUPRE, MALACHI                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.267.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DURAN, MELVIN HENRY                                                                               $17,184.59
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 95 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.268.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           DVISH PHOTOGRAPHY                                                                                 $3,787.39
           DILIP VISHWANAT                                   ¨ Contingent
           3868 CLEVELAND AVE
           ST. LOUIS MO 63110                                ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.269.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           EALY, KONY                                                                                        UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.270.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           EASTBAY INC                                                                                       $33,747.72
           PO BOX 1328                                       ¨ Contingent
           WAUSAU WI 54402
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 96 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.271.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           EATMON, QUINTERRIUS                                                                               UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.272.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           EDLEN ELECTRICAL EXHIBITION SVC OF WA                                                             $1,321.20
           INC                                               ¨ Contingent
           5931 4TH AVE SOUTH STE 200
           LAS VEGAS NV 98108                                ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.273.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           EDWARDS, ARMANTI                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 97 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.274.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           EDWARDS, SAQWAN                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.275.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           EISNER LLP                                                                                        $33,387.88
           9601 WILSHIRE BLVD 7TH FL                         ¨ Contingent
           BEVERLY HILLS CA 90210
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.276.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ELEVATE SPORTS VENTURES LLC                                                                       $856,175.49
           ELEVATE SPORTS PARTNERS                           ¨ Contingent
           4949 MARIE P DEBARTOLO WAY
           SANTA CLARA CA 95054                              ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 98 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.277.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ELIZONDO, JAIME                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.278.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ELLMAN PHOTOGRAPHY                                                                                $541.25
           SHARON ELLMAN                                     ¨ Contingent
           8116 SILVER SPUR DR
           ARLINGTON TX 76001                                ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.279.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ELSTON, TRAE                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 99 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.280.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ENGINE THE AGENCY LLC                                                                             $14,400.00
           135 WEST 29TH ST UNIT 404                         ¨ Contingent
           NEW YORK NY 10001
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.281.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ENGSTRAND, TANNER                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.282.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ENTERCOM COMMUNICATIONS CORP                                                                      $4,600.74
           PO BOX 74079                                      ¨ Contingent
           CLEVELAND OH 44194
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 100 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.283.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ENTERPRISE HOLDINGS INC                                                                           $21,357.58
           PO BOX 402383                                     ¨ Contingent
           ATLANTA GA 30384
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.284.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ENTRAVISION COMMUNICATIONS CORP                                                                   $1,100.00
           PO BOX 864761                                     ¨ Contingent
           ORLANDO FL 32886-4761
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.285.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ENVUE AUTOGRAPH COLLECTION                                                                        $6,348.56
           550 AVENUE AT PRT IMPERIAL                        ¨ Contingent
           WEEHAWKEN NJ 07086
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 101 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.286.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           EPIC UNLIMITED                                                                                    $15,251.13
           8556 KATY FWY UNIT 101                            ¨ Contingent
           HOUSTON TX 77024
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.287.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           EPIDEMIC SOUND US INC                                                                             $3,675.00
           79 WALKER ST 3RD FL                               ¨ Contingent
           NEW YORK NY 10013
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.288.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ERCPA                                                                                             $250.00
           1 EVERETT PL                                      ¨ Contingent
           EAST RUTHERFORD NJ 07073
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 102 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.289.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ERNSBERGER, DONALD                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.290.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ERNST AND YOUNG US LLP                                                                            $38,500.00
           PO BOX 640382                                     ¨ Contingent
           PITTSBURGH PA 15264-0382
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.291.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ESPN DEPORTES                                                                                     $8,675.00
           PO BOX 26846                                      ¨ Contingent
           NEW YORK NY 10087-6846
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 103 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.292.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ESPN PRODUCTIONS INC                                                                              $2,500.00
           BAD BOY MOWERS GASPARILLA BOWL                    ¨ Contingent
           2202 N WESTSHORE BLVD STE 200
           TAMPA FL 33607                                    ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.293.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ESTES, JOHN                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.294.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           EVANS, JUSTIN                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 104 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.295.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           EVANS, MARWIN                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.296.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           EVOLUTION MEDIA CAPITAL LLC                                                                       $250,000.00
           11620 WILSHIRE BLVD                               ¨ Contingent
           STE 460
           LOS ANGELES CA 90025                              ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.297.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           EXPRESS PRESS                                                                                     $341.34
           107 N. JEFFERSON STREET                           ¨ Contingent
           TAMPA FL 33602
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 105 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.298.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FABULUJE, OLUTAYO                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.299.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FACIANE, ISAME                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.300.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FAN INTERACTIVE MARKETING LLC                                                                     $12,500.00
           46 PENINSULA CTR                                  ¨ Contingent
           STE E-537
           ROLLING HILLS ESTATES CA 90274                    ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 106 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.301.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FARRIS, CHASE                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.302.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FARROW, KENNETH                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.303.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FASTLY INC                                                                                        $4,500.00
           475 BRANNAN ST UNIT 300                           ¨ Contingent
           SAN FRANCISCO CA 94107
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 107 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.304.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FASTSIGNS OF CARROLLTON                                                                           $2,152.01
           2717 EAST BELT LINE RD STE 113                    ¨ Contingent
           CARROLLTON TX 75006
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.305.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FERGUSON, JAZZ                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.306.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FEVO INC                                                                                          UNDETERMINED
           12 LITTLE W 12TH ST                               ¨ Contingent
           NEW YORK NY 10014
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 108 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.307.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FIELDS, WILLIAM                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.308.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FINEANGANOFO, BRIAN                                                                               UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.309.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FIREIDZIK LLC                                                                                     $800.00
           1535 SOUTH FEDERAL HWY                            ¨ Contingent
           BOYNTON BEACH FL 33435
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 109 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.310.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FIRST AND GOAL INC                                                                                UNDETERMINED
           800 OCCIDENTAL AVE SOUTH STE 200                  ¨ Contingent
           SEATTLE WA 98134
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.311.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FITNESSMITH                                                                                       $3,439.10
           FITNESSMITH                                       ¨ Contingent
           3610 QUANTUM BLVD
           BOYNTON BEACH FL 33426                            ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.312.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FITZGERALD, NICHOLAS                                                                              UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 110 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.313.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FLORES JR, RAYMOND A                                                                              $700.00
           2011 SCOTT STREET                                 ¨ Contingent
           APT 4
           LA MARQUE TX 77568                                ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.314.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FLORIDA STRAWBERRY FESTIVAL INC                                                                   $2,500.00
           PO BOX 1869                                       ¨ Contingent
           PLANT CITY FL 33564
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.315.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FLOWERS, DIMITRI                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 111 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.316.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FLOWERS, QUINTON                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.317.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FLYNN, AUSTIN                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.318.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FOCUSED CONSULTING LLC                                                                            $7,000.00
           DANIEL HICKSON                                    ¨ Contingent
           4740 CONNECTICUT AVE NW
           STE 906                                           ¨ Unliquidated
           WASHINGTON DC 20008                               ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 112 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.319.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FOLKERTS, BRIAN                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.320.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FOLSTON, JAMES                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.321.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FOLSTON, TAREAN                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 113 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.322.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FONTENOT, JERRY                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.323.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FORD, KEITH                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.324.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FOSTER, JERALD                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 114 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.325.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FRAGOMEN DEL REY BERNSEN AND LOEWY                                                                $5,240.00
           75 REMITTANCE DR STE 6072                         ¨ Contingent
           CHICAGO IL 60675-6072
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.326.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FRANKFURTER, MICHELLE                                                                             $921.35
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.327.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FRANKS, ANDREW                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 115 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.328.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FRAZIER, MARCELL                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.329.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FREEMAN, KESHUN                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.330.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FRIENDLY SHOWCASE EVENT SVC                                                                       $1,000.00
           1506 EAST MCBERRY ST                              ¨ Contingent
           TAMPA FL 33610
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 116 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.331.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FRIENDS OF THE RIVERWALK INC                                                                      $5,000.00
           201 N FRANKLIN ST                                 ¨ Contingent
           STE 2900
           TAMPA FL 33602                                    ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.332.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FRITZ, KATHY                                                                                      $5,422.50
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.333.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FRONT3 LTD                                                                                        $10,225.00
           161 SOUTH LODGE DR                                ¨ Contingent
           LONDON N144XH
           UNITED KINGDOM                                    ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 117 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.334.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FSCOM INC                                                                                         $1,472.84
           380 CENTERPOINT BLVD                              ¨ Contingent
           NEW CASTLE DE 19720
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.335.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FUGATE, GARRETT                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.336.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           FUNCHES, ALEXANDER                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 118 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.337.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           G AND G OUTFITTERS INC                                                                            $48.51
           PO BOX 37121                                      ¨ Contingent
           BALTIMORE MD 21297
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.338.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GAINS GROUP LLC                                                                                   $24,000.00
           STEVE GERA                                        ¨ Contingent
           12655 W JEFFERSON BLVD
           LOS ANGELES CA 90066                              ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.339.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GALITZ, ANDREW                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 119 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.340.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GANSZ, FRANCIS                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.341.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GARBER, GEORGE                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.342.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GARCIA, ARTHUR                                                                                    $8,153.20
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 120 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.343.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GARCIA-WILLIAMS, JAMELL                                                                           UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.344.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GARDNER, JA'QUAN                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.345.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GATES, DEMARQUIS                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 121 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.346.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GATEWAY PYROTECHNIC PROD                                                                          $2,800.00
           PO BOX 39327                                      ¨ Contingent
           ST LOUIS MO 63139
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.347.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GAUSE, QUENTIN                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.348.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GAZIO PRODUCTIONS LLC                                                                             $4,276.48
           ALEXANDRE C GAZIO                                 ¨ Contingent
           3919 W CASS ST
           TAMPA FL 33609                                    ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 122 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.349.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GENNESY, AVERY                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.350.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GENTRY, TANNER                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.351.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GIANCANTERI, KIPPY                                                                                $200.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 123 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.352.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GIGGLES ENTERTAINMENT                                                                             $1,650.00
           7102 46TH ST NE                                   ¨ Contingent
           MARYSVILLE WA 98270
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.353.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GIII LEATHER FASHIONS INC                                                                         UNDETERMINED
           PO BOX 29242                                      ¨ Contingent
           NEW YORK NY 10087
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.354.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GILBRIDE, KEVIN                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 124 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.355.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GILLHAMER, MIKE                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.356.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GILMORE, GREGORY                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.357.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GINDA, FRANK                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 125 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.358.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GLANVILLE, GERALD                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.359.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GLENSOURCE LLC                                                                                    $2,110.89
           PO BOX 180972                                     ¨ Contingent
           ARLINGTON TX 76096
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.360.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GLOBAL PACKAGING SOLUTIONS LLC                                                                    $2,720.00
           70 EAST SUNRISE HWY STE 611                       ¨ Contingent
           VALLEY STREAM NY 11581
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 126 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.361.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GLOBAL SCARVES LLC                                                                                $2,900.00
           539 BROADWAY                                      ¨ Contingent
           TACOMA WA 98402
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.362.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GO TO TEAM INC                                                                                    $56,154.62
           665 JOHNNIE DODDS BLVD STE 201                    ¨ Contingent
           MT PLEASANT SC 29464
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.363.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GOLD, JON                                                                                         $4,800.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 127 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.364.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GONCHAROFF, VICTOR                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.365.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GOOLSBY, DEANDRE                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.366.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GOUVEIA, KURT                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 128 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.367.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GRAHAM, TYSON                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.368.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GRAND FOOD AND BEVERAGE                                                                           $5,298.20
           DAN SDA SALES PROFESSIONAL                        ¨ Contingent
           4101 E WILLOW ST
           LONG BEACH CA 90815                               ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.369.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GRANT, DORAN                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 129 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.370.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GRAY MOORE PHOTOGRAPHY                                                                            $950.00
           5413 JUDALON LANE                                 ¨ Contingent
           HOUSTON TX 77056
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.371.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GRAYSON, DAVON                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.372.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GREEN GRIDIRON INC                                                                                $290.00
           1200 DONALDSON RD                                 ¨ Contingent
           GREENVILLE SC 29605
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 130 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.373.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GREEN LEAF PROCUREMENT LLC                                                                        $39,872.70
           MCDARA OBRIEN                                     ¨ Contingent
           3124 RIVERPORT TECH CTR DR
           MARYLAND HEIGHTS MO 63043                         ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.374.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GREEN, SOLOMON                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.375.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GREENE, JALEN                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 131 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.376.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GREENFLY INC                                                                                      $75,000.00
           225 ARIZONA AVE                                   ¨ Contingent
           STE 300
           SANTA MONICA CA 90401                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.377.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GREENHOUSE SOFTWARE INC                                                                           $28,092.00
           110 FIFTH AVE 3RD FL                              ¨ Contingent
           NEW YORK NY 10011
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.378.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GSA EMS GROUP LLC                                                                                 $1,350.00
           8524 HWY 6 N UNIT 207                             ¨ Contingent
           HOUSTON TX 77095
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 132 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.379.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GUERAD, ANTONIO                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.380.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GUSTAFSON, RYAN                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.381.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           GWACHAM, OBUMNEKE                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 133 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.382.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HAGEN, STEVEN                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.383.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HAKIM, AZ-ZAHIR                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.384.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HALL, RANNELL                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 134 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.385.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HALO BRANDED SOLUTIONS INC                                                                        $2,083.23
           3182 MOMENTUM PL                                  ¨ Contingent
           CHICAGO IL 60689-5331
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.386.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HAMILTON, ALFONZA                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.387.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HAMLETT, CONNOR                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 135 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.388.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HAMPTON, DEQUAN                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.389.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HANCOCK REIT 1850M LLC                                                                            $16,014.00
           1100 NEW YORK AVE NW                              ¨ Contingent
           STE 270W
           WASHINGTON DC 20005                               ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.390.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HANNEMANN, MICAH                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 136 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.391.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HARBOR, CLAYTON                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.392.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HARNER, FREDERICK                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.393.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HARRIS, AJENE                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 137 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.394.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HARRIS, DEION                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.395.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HARRIS, DUJUAN                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.396.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HARRIS, J-SHUN                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 138 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.397.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HARRIS, RANDALL                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.398.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HARRISON JR, HENRY E                                                                              $4,000.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.399.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HARTLEY, JAMES                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 139 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.400.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HASKIN, BRANDON                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.401.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HAWK GRAPHICS INC                                                                                 $6,011.01
           JOHN BATTAGLINO                                   ¨ Contingent
           1248 SUSSEX TPKE
           RANDOLPH NJ 07869                                 ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.402.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HAWKINS, JOSHUA                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 140 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.403.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HAYES, JAY                                                                                        $602.60
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.404.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HAYES, JAY                                                                                        UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.405.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HAYES, JONATHAN                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 141 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.406.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HAYWARD, DERRICK                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.407.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HB COMMUNICATIONS INC                                                                             $6,378.08
           60 DODGE AVE                                      ¨ Contingent
           BOX 689
           NORTH HAVEN CT 06473                              ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.408.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HEENEY, BENJAMIN                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 142 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.409.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HEINICKE, TAYLOR                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.410.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HEINTZ, ERIC                                                                                      $23,400.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.411.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HENDERSON, DE'ANGELO                                                                              UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 143 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.412.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HENDERSON, RODERICK                                                                               UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.413.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HENDRIX, DEWAYNE                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.414.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HENDY, AJ                                                                                         UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 144 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.415.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HERITAGE EXPOSITION SERVICES INC                                                                  $16,701.00
           620 SHENANDOAH AVENUE                             ¨ Contingent
           ST LOUIS MO 63102
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.416.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HERRMANN, JAMES                                                                                   $697.48
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.417.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HERRMANN, JAMES                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 145 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.418.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HICKEY, SEAN                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.419.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HIGHWOODS REALTY LIMITED PARTNER                                                                  $210.34
           PO BOX 406396                                     ¨ Contingent
           ATLANTA GA 30384
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.420.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HIGHWOODS REALTY LIMITED PARTNERSHIP                                                              $17,095.60
           MANAGER LEASE ADMINISTRATION                      ¨ Contingent
           3100 SMOKETREE CT
           STE 600                                           ¨ Unliquidated
           RALEIGH NC 27604                                  ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 146 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.421.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HILL, LAWRENCE                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.422.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HILL, WILLIE                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.423.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HILLARY, DARIUS                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 147 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.424.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HIMEBAUCH, JONATHAN                                                                               UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.425.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HINES, D'JUAN                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.426.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HODDE, SAM MICHAEL                                                                                $2,000.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 148 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.427.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HOLDER, MIKAH                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.428.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HOLDER, TYREE                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.429.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HOLLAND, DARNELL                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 149 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.430.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HOLLEY, NICHOLAS                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.431.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HOLLIMAN, DEION                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.432.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HOLMAN, JUSTIN                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 150 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.433.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HOLMES, GABE                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.434.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HONEY BUCKET                                                                                      $202.28
           P.O. BOX 73399                                    ¨ Contingent
           PUYALLUP WA 98373
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.435.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HOOD, ELIJAH                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 151 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.436.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HORN, JOSEPH                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.437.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HORN, REECE                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.438.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HOSKINS, RO'DERRICK                                                                               UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 152 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.439.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HOUSTON ATHLETICS                                                                                 $372,638.00
           3204 CULLEN BLVD                                  ¨ Contingent
           SUITE 2010
           HOUSTON TX 77204                                  ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.440.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HOWARD, REGINALD                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.441.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HSS RADIOLOGISTS                                                                                  $230.67
           PO BOX 5058                                       ¨ Contingent
           NEW YORK NY 10087
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 153 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.442.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HUBBARD BROADCASTING INC                                                                          $2,693.50
           PO BOX 959270                                     ¨ Contingent
           ST LOUIS MO 63195
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.443.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HUDSON, GARRETT                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.444.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HUFF, MARQUESTON                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 154 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.445.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HUNT, COLE                                                                                        UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.446.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HUNZEKER, KURT                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.447.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HURST, DEMONTRE                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 155 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.448.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HYDRO74 LLC                                                                                       $1,250.00
           5855 GREAT EGRET DR                               ¨ Contingent
           SANFORD FL 32773
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.449.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HYLAND EFFECT LLC                                                                                 $117,987.76
           BRIGG HYLAND                                      ¨ Contingent
           6140 VIA VENETIA SOUTH
           DELRAY BEACH FL 33484                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.450.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           HYLAND SOFTWARE INC                                                                               $1,418.11
           28500 CLEMENS RD                                  ¨ Contingent
           WESTLAKE OH 44145
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 156 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.451.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           IFEDI, MARTIN                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.452.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           IGLASS NETWORKS                                                                                   $2,000.00
           PO BOX 1265                                       ¨ Contingent
           CARY NC 27512-1265
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.453.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           IGWEBUIKE, GODWIN                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 157 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.454.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           IHEARTMEDIA AND ENTERTAINMENT                                                                     $42,250.00
           FILE #56107                                       ¨ Contingent
           LOS ANGELES CA 90074-6107
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.455.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           IHEARTMEDIA DALLAS                                                                                $500.00
           PO BOX 847572                                     ¨ Contingent
           DALLAS TX 75284
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.456.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           IHEARTMEDIA TB                                                                                    $939.00
           PO BOX 406372                                     ¨ Contingent
           ATLANTA GA 30384
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 158 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.457.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           IMAGE SOURCE                                                                                      $2,346.42
           SHERYL WILLIAMS                                   ¨ Contingent
           12015 115TH AVE STE 200
           KIRKLAND WA 98034                                 ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.458.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           INFINISOURCE INC                                                                                  $439.91
           PO BOX 889                                        ¨ Contingent
           COLDWATER MI 49036-0889
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.459.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           INFINITE MASS INC                                                                                 $3,000.00
           500 E PIKE ST STE 200A                            ¨ Contingent
           SEATTLE WA 98122
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 159 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.460.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           INFRONT X LLC                                                                                     $354,750.00
           1261 BROADWAY                                     ¨ Contingent
           STE 200
           NEW YORK NY 10001                                 ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.461.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           INGRAM, JERALD                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.462.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           INOVA HEALTH CARE SVC                                                                             $1,672.85
           3130 FAIRVIEW PK DR                               ¨ Contingent
           STE 300
           FALLS CHURCH VA 22042                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 160 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.463.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           INSIDESOURCE                                                                                      $19,519.20
           PO BOX 45802                                      ¨ Contingent
           SAN FRANCISCO CA 94145-0802
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.464.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           INTERNATIONAL MERCHANDISING                                                                       $90,000.00
           1360 EAST 9TH ST                                  ¨ Contingent
           STE 100
           CLEVELAND OH 44114-1782                           ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.465.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           IVEY, MARTEZ                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 161 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.466.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           IWORAH, PRINCE CHARLES                                                                            UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.467.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JACKSON, ANDREW                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.468.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JACKSON, BLAKE                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 162 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.469.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JACKSON, JARRAIL                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.470.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JACKSON, TYREE                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.471.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JACOBS, TAIVON                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 163 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.472.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JAGODZINSKI, JEFFREY                                                                              UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.473.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JAMES, CHARLES                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.474.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JAMES, DARIUS                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 164 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.475.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JAMES, NICHOLAS                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.476.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JANE G PHOTOGRAPHY                                                                                $300.00
           15763 NE 1ST ST                                   ¨ Contingent
           BELLEVUE WA 98008
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.477.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JED TRANSPORTATION                                                                                $8,525.00
           5800 FEE FEE RD                                   ¨ Contingent
           HAZELWOOD MO 63042
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 165 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.478.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JEFF FITLOW PHOTOGRAPHY                                                                           $1,050.00
           3519 TRAILBEND                                    ¨ Contingent
           MISSOURI CITY TX 77459
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.479.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JEFFCOAT, JAMES                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.480.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JENKINS, ALEX                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 166 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.481.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JENKINS, JOSHUA                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.482.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JENNINGS, ADONIS                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.483.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JETER, COLIN                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 167 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.484.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JIBOWU, ADEDOYIN                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.485.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JOE PUETZ PHOTOGRAPHY LLC                                                                         $1,050.00
           542 BLAZEDWOOD DR                                 ¨ Contingent
           BALLWIN MO 63021
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.486.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JOHNSON, ANTHONY                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 168 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.487.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JOHNSON, ANTHONY                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.488.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JOHNSON, BENJAMIN                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.489.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JOHNSON, DONALD                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 169 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.490.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JOHNSON, JAWUAN                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.491.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JOHNSON, JEREMIAH                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.492.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JOHNSON, JIMMIE                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 170 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.493.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JOHNSON, JOSH                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.494.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JOHNSON, RODERICK                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.495.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JOHNSON, STEVEN                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 171 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.496.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JONES LANG LASALLE AMERICAS INC                                                                   $290,203.00
           BMO HARRIS BANK NA                                ¨ Contingent
           95661 TREASURY CTR DR
           CHICAGO IL 60694-5661                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.497.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JONES, BRYCE                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.498.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JONES, CARDALE                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 172 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.499.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JONES, DERRICK                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.500.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JONES, JARRON                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.501.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JONES, JUNE                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 173 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.502.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JONES, MARKUS                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.503.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JONES, MATT                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.504.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JONES, MATTHEW                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 174 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.505.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JONES, MATTHEW                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.506.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JONES, SEANTAVIUS                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.507.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JONES, TAIWAN                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 175 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.508.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JONES, TYIZSWAIN                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.509.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JONES-QUARTEY, HAROLD                                                                             UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.510.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JORGENSEN*ERIK                                                                                    $1,500.00
           DJ EJ ENTERPRISES                                 ¨ Contingent
           PO BOX 721104
           DALLAS TX 75372                                   ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 176 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.511.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JOYCE'S TRENDY TREASURES                                                                          $2,075.18
           2597 HIGHLANDS VUE PKWY                           ¨ Contingent
           LAKELAND FL 33812
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.512.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JPMORGAN CHASE BANK                                                                               $37,018.08
           270 PARK AVE                                      ¨ Contingent
           NEW YORK NY 10017
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           CREDIT CARD
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.513.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JPMORGAN CHASE NA                                                                                 $4,475,233.35
           SCOTT NORTH EXECUTIVE DIRECTOR                    ¨ Contingent
           BUSINESS DEVELOPMENT DIR SR
           8181 COMMUNICATIONS PKWY                          ¨ Unliquidated
           PLANO TX 75024                                    ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TICKET REFUNDS
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 177 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.514.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           JULY, MARVEL                                                                                      $600.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.515.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           K AND L GATES LLP                                                                                 $382,161.89
           PO BOX 844255                                     ¨ Contingent
           BOSTON MA 02284-4255
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.516.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           KANOFF, CHARLES                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 178 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.517.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           KANOFF, CHARLES                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.518.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           KARATZ, HEATHER                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.519.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           KATOPODIS, ANASTASIOS                                                                             $1,200.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 179 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.520.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           KELLY, ANTHOULA                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.521.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           KELLY, JORDON T                                                                                   $1,600.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.522.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           KELLY, KEVIN                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 180 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.523.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           KEMP, JOSEPH                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.524.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           KHOURY, BRIAN                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.525.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           KIKAHA, HAU' OLI                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 181 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.526.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           KINCADE, DEVANTE                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.527.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           KING, MARQUETTE                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.528.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           KIRKSEY, LARRY                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 182 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.529.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           KIRVEN, KORREN                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.530.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           KLANCE UNLIMITED                                                                                  $17,445.00
           1375 JEFFERSON STREET                             ¨ Contingent
           PACIFIC MO 63069
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.531.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           KLEINEBERG, PATRICK FRIEDRICK                                                                     $600.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 183 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.532.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           KLING, JOHN                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.533.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           KNOTT, LUTHER                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.534.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           KOEHLER, ALLISON                                                                                  $3,000.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 184 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.535.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           KOROMA, TEJAN                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.536.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           KRYSTAL KLEER LLC                                                                                 $199.73
           PO BOX 3069                                       ¨ Contingent
           WOBURN MA 01888-1969
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.537.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           KUENZI, BLAKE                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 185 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.538.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           KUHARCHEK, PETER                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.539.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           KUO, KELVIN                                                                                       $1,600.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.540.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           KUSHNER, DAVID                                                                                    $3,494.47
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 186 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.541.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           KZZA                                                                                              $11,400.00
           2410 GATEWAY DR                                   ¨ Contingent
           IRVING TX 75063
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.542.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LABASTIDA, JESSICA L                                                                              $200.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.543.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LACAYO, ERNESTO                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 187 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.544.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LADD CO PHOTOGRAPHY                                                                               $1,567.39
           717 W 17TH ST                                     ¨ Contingent
           HOUSTON TX 77008
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.545.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LAMBERT, DAVONTE                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.546.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LAMF SPORTS LLC                                                                                   $8,760.70
           9255 SUNSET BLVD                                  ¨ Contingent
           STE 515
           WEST HOLLYWOOD CA 90069                           ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 188 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.547.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LAMPMAN, JACOB                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.548.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LANGELLA PHOTOGRAPHY                                                                              $1,140.00
           349 VISTA DE LA CUMBRE                            ¨ Contingent
           SANTA BARBARA CA 93105
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.549.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LANNING, BENJAMIN                                                                                 $400.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 189 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.550.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LAUINA, FRED                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.551.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LAULILE, TOMASI                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.552.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LAWRENCE, DESMOND                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 190 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.553.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LAWRENCE, PATRICK                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.554.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LAWRY III, RAYMOND                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.555.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LAZ PARKING                                                                                       $460.00
           LAZ PARKING TEXAS LLC                             ¨ Contingent
           1310 ELM ST STE 110
           DALLAS TX 75202                                   ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 191 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.556.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LD SYSTEMS LP                                                                                     $7,547.50
           407 GARDEN OAKS BLVD                              ¨ Contingent
           HOUSTON TX 77018
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.557.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LEE, LAVAEDEAY                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.558.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LEGENDS HOSPITALITY LLC                                                                           $3,737.05
           4201 N DALE MABRY HWY                             ¨ Contingent
           TAMPA FL 33607
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 192 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.559.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LESLIE, DARNELL                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.560.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LEVEMENTUM LLC                                                                                    $7,862.50
           55 N ARIZONA PL                                   ¨ Contingent
           STE 203
           CHANDLER AZ 85225                                 ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.561.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LEVY                                                                                              $19,492.88
           100 POTOMAC AVE SW                                ¨ Contingent
           WASHINGTON DC 20024
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 193 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.562.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LEWIS, ANDREW                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.563.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LEWIS, KAHLIL                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.564.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LEWIS, LATROY                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 194 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.565.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LEWIS, SHELTON                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.566.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LEWIS, TIMOTHY                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.567.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LIVEU INC                                                                                         $80,538.00
           DEPT CH 19730                                     ¨ Contingent
           PALATINE IL 60055
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 195 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.568.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LOBENDAHN, TOA                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.569.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LOGO BRANDS INC                                                                                   $31,876.00
           117 SOUTHEAST PKWY                                ¨ Contingent
           FRANKLIN TN 37064
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.570.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LONG BEACH COMMUNITY COLLEGE                                                                      $37,964.00
           4901 E CARSON ST                                  ¨ Contingent
           LONG BEACH CA 90808
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 196 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.571.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LONG, CHARLES                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.572.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LOPEZ, CLAYTON                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.573.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LOS ANGELES SPORTS COUNCIL                                                                        $2,500.00
           145 BAY ST UNIT 10                                ¨ Contingent
           SANTA MONICA CA 90405
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 197 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.574.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LOU FUSZ SOCCER CLUB                                                                              $23,130.33
           MR PETER FUSZ PRESIDENT                           ¨ Contingent
           1 RAMS WAY
           ST. LOUIS MO 63045                                ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.575.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LUCAS, MARCUS                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.576.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LUCAS, MARQUIS                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 198 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.577.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LUCK, OLIVER                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.578.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LUNSFORD, IZAAH                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.579.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LYLES, ROBERT                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 199 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.580.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LYMPEROPOULOS, KONSTANTINE                                                                        $500.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.581.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LYONS, CAUSHAUD                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.582.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           LYONS, MAX                                                                                        $640.88
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 200 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.583.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MACGINNIS, AUSTIN                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.584.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MACHETE GROUP INC                                                                                 $156,201.90
           2626 PERSA ST                                     ¨ Contingent
           HOUSTON TX 77098
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.585.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MAHWAH FIRE PREVENTION BUREAU                                                                     $150.00
           475 CORPORATE DR                                  ¨ Contingent
           MAHWAH NJ 07430
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 201 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.586.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MAIAVA, LENE                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.587.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MALONE, RYHEEM                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.588.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MAMA, DAMIEN                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 202 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.589.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MANDATO, CARMEN                                                                                   $4,800.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.590.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MANGURIAN, PETER                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.591.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MANGUS, GEORGE                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 203 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.592.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MAPLE PLAZA CORP                                                                                  $5,412.72
           345 N MAPLE DR                                    ¨ Contingent
           STE 101
           BEVERLY HILLS CA 90210                            ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.593.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MAPLE PLAZA CORP                                                                                  $26,261.82
           345 N MAPLE DR                                    ¨ Contingent
           STE 101
           BEVERLY HILLS CA 90210                            ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.594.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MAPONGA, STANSLY                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 204 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.595.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MAR, ROD                                                                                          $11,850.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.596.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MARC SEROTA PHOTOGRAPHY LLC                                                                       $800.00
           159 IROQUOIS ST                                   ¨ Contingent
           TAVERNIER FL 33070
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.597.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MARKED PHOTO                                                                                      $3,300.00
           13621 68TH DR                                     ¨ Contingent
           STE A
           FLUSHING NY 11367                                 ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 205 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.598.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MARTIN, JORDAN                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.599.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MARTIN, RONALD                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.600.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MARTINI, DOUGLAS                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 206 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.601.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MARTINO, FREDDIE                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.602.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MARTIN-OGUIKE, PRAISE                                                                             UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.603.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MASON, THOMAS                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 207 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.604.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MASSAQUOI, JONATHAN                                                                               UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.605.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MATTHEWS, KAMALIE                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.606.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MATTHEWS, MICHAEL                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 208 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.607.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MAVICH BRANDING GROUP                                                                             $26,183.84
           525 COMMERCE DR                                   ¨ Contingent
           SOUTHLAKE TX 76092
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.608.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MAXEY, JOHNNY                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.609.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MAYE, KELVIN                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 209 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.610.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MAYS, WILLIE                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.611.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MBU, JOEY                                                                                         UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.612.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MCBRIDE, DOUGLAS                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 210 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.613.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MCCANTS, MATTHEW                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.614.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MCCLENDON, JALAN                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.615.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MCCOIL, DEXTER                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 211 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.616.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MCCRANE, MATTHEW                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.617.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MCCRAY, JORDAN                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.618.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MCDADE, MARCUS                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 212 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.619.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MCDONALD, ANDREW                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.620.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MCEVOY, TANNER                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.621.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MCFADDEN, TARVARUS                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 213 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.622.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MCGLOIN, MATTHEW                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.623.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MCINERNEY, JEFFREY                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.624.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MCKAY, MEKALE                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 214 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.625.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MCKENZIE, REGINALD                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.626.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MCKEVER, PHAROAH                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.627.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MCKINNEY CBD HOUSTON LLC                                                                          $1,917.54
           1001 MCKINNEY                                     ¨ Contingent
           STE 530
           HOUSTON TX 77002                                  ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 215 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.628.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MCKINNEY CBD HOUSTON LLC                                                                          $8,665.50
           KELLIE JENKS                                      ¨ Contingent
           109 NORTH POST OAK LN
           STE 200                                           ¨ Unliquidated
           HOUSTON TX 77004                                  ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.629.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MCKINNON, JEREMIAH                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.630.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MCKNIGHT, DENNIS                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 216 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.631.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MCMAHON, VINCENT                                                                                  UNDETERMINED
           1241 EAST MAIN ST                                 þ Contingent
           STAMFORD CT 06902
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           CHASE CREDIT CARD AND PAYMENTECH
                                                             GUARANTEE
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.632.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MCMILLAN, VANTREL                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.633.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MCSHANE, STEVE                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 217 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.634.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MELISSA LYTTLE PHOTOGRAPHY LLC                                                                    $1,109.04
           MELISSA LYTTLE                                    ¨ Contingent
           6319 8TH ST NW
           WASHINGTON DC 20011                               ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.635.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MERRITT, CARLOS                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.636.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           METIS CREATIVE NYC INC                                                                            $1,311.64
           237 COUDERT PL                                    ¨ Contingent
           SOUTH ORANGE NJ 07079
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 218 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.637.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           METROPOLITAN OFFICE PRODUCTS                                                                      $1,057.96
           100 M ST SE                                       ¨ Contingent
           STE 600
           WASHINGTON DC 20032                               ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.638.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MEYER DUNLAP INC                                                                                  $1,357.23
           6100 CEDAR SPRINGS RD                             ¨ Contingent
           DALLAS TX 75235
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.639.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MICHAEL STARGHILL PHOTOGRAPHY                                                                     $942.48
           5415 CLIFT HAVEN DR                               ¨ Contingent
           HOUSTON TX 77091
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 219 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.640.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MICHAEL, CHRISTINE                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.641.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MICHAEL, DAVID                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.642.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MICHELLE FARSI PHOTOGRAPHY                                                                        $400.00
           322 CHURCH ST                                     ¨ Contingent
           BOUND BROOK NJ 08805
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 220 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.643.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MILES, DUNCAN                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.644.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MILLER, BROCK                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.645.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MILLER, CHRISTOPHER                                                                               UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 221 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.646.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MILLER, HARLAN                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.647.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MILLER, MICHAEL                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.648.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MILLER, MICHAEL                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 222 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.649.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MING EVENT SVCS LLC                                                                               $48,332.04
           MARK AND MATTHEW KWOK                             ¨ Contingent
           2082 BUSINESS CTR DR STE 292
           IRVINE CA 92612                                   ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.650.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MINTER, RICHARD                                                                                   $500.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.651.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MINTER, RICHARD                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 223 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.652.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MINUTEMAN PRESS                                                                                   $5,342.70
           10762 INDIAN HEAD INDUSTRIAL BLVD                 ¨ Contingent
           ST LOUIS MO 63132
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.653.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MNI TARGETED MEDIA INC                                                                            $912.62
           PO BOX 21916                                      ¨ Contingent
           NEW YORK NY 10087
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.654.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MOBLEY, SAMUEL                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 224 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.655.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MONOCLE PHOTOGRAPHY                                                                               $500.00
           1201 6TH AVE SW                                   ¨ Contingent
           PUYALLUP WA 98371
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.656.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MONTGOMERY, SIDNEY                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.657.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MOORE, ALONZO                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 225 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.658.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MOORE, CJ                                                                                         UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.659.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MOORE, JEVONE                                                                                     $400.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.660.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MOORE, RAHIM                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 226 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.661.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MORGAN, NYLES                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.662.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MORRIS, ANTHONY                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.663.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MORRIS, CHRISTIAN                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 227 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.664.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MORRISON, DANIEL                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.665.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MOSE, CORY                                                                                        $150.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.666.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MOSES, ERIK                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 228 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.667.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MOSS, WINSTON                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.668.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MOTEN, ANTHONY                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.669.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MOUNT, DEIONTREZ                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 229 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.670.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MTR WESTERN LLC                                                                                   $2,234.00
           720 S FOREST ST                                   ¨ Contingent
           SEATTLE WA 98134
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.671.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MUELLER, RYAN                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.672.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MUMME, HAL                                                                                        UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 230 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.673.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MUMPHERY, KEITH                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.674.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MURPHY, BRANDON                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.675.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MURPHY, JAMES                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 231 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.676.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MURPHY, JAMES PACE                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.677.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MURRAY, AARON                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.678.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MWEHLA, REUBEN                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 232 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.679.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MYERS, MARK                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.680.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MYERS, ROBERT                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.681.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           MYRICK, JALEN                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 233 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.682.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           NAGEL, FLYNN                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.683.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           NAVARRO, RYAN                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.684.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           NAVIGATE MARKETING INC                                                                            $97,123.47
           125 S CLARK ST                                    ¨ Contingent
           17TH FLOOR
           CHICAGO IL 60603                                  ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 234 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.685.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           NDIAYE, DAME                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.686.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           NEAL, DEJUAN                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.687.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           NEIL, JASON                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 235 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.688.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           NEILL, COOPER                                                                                     $2,400.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.689.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           NEILL, JASON                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.690.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           NEISWANDER, JOSHUA                                                                                $597.43
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 236 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.691.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           NEISWANDER, JOSHUA                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.692.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           NELSON, PHILIP                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.693.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           NELSON, ROBERT                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 237 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.694.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           NEP INTEGRATED SOLUTIONS                                                                          $62,678.57
           2 BETA DR                                         ¨ Contingent
           PITTSBURGH PA 15238
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.695.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           NEP INTEGRATED SOLUTIONS                                                                          $1,341,134.40
           2 BETA DR                                         ¨ Contingent
           PITTSBURGH PA 15238
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.696.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           NEW JERSEY ADVANCE MEDIA                                                                          $8,998.95
           DEPT 77571                                        ¨ Contingent
           PO BOX 77000
           DETROIT MI 48277-0571                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 238 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.697.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           NEW MEADOWLANDS STADIUM CO LLC                                                                    $402,661.54
           ONE METLIFE STADIUM DR                            ¨ Contingent
           EAST RUTHERFORD NJ 07073
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.698.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           NEWBERRY, GIORGIO                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.699.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           NICHOLSON, JENNIFER                                                                               $1,600.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 239 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.700.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           NICHOLSON, JOSEPH                                                                                 $1,650.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.701.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           NISWANDER, JAMES                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.702.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           NORMAL BRAND LLC                                                                                  $20,694.00
           396A N EUCLID AVENUE                              ¨ Contingent
           ST. LOUIS MO 63108
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 240 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.703.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           NORTH JERSEY MEDIA GROUP                                                                          $13,059.72
           PO BOX 630703                                     ¨ Contingent
           CINCINNATI OH 45263-0703
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.704.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           NORTHRUP, REGGIE                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.705.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           NORTON, STORM                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 241 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.706.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           NOVAK, NICHOLAS                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.707.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           NU VISION TRANSPORTS                                                                              $444.00
           280 CROSS ST                                      ¨ Contingent
           MIDDLETOWN CT 06457
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.708.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           OAKMAN, SHAWN                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 242 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.709.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           OAKS CLEANERS                                                                                     $829.54
           1122 N FIELDER RAOD                               ¨ Contingent
           ARLINGTON TX 76012
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.710.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           OCCUNET LLC                                                                                       $8,893.43
           PO BOX 50490                                      ¨ Contingent
           AMARILLO TX 79109
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.711.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           OCHI, UDOCHUKWU                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 243 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.712.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           O'HAGAN, JAMES                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.713.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           OKEKE, TOBENNA                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.714.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           OLATOYE, AYODEJI                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 244 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.715.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           O'MALLEY, RYAN                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.716.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ONE TOUCH SOLUTIONS INC                                                                           $1,109.84
           370 AMAPOLA AVE UNIT 106                          ¨ Contingent
           TORRANCE CA 90501
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.717.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ONESOURCE VIRTUAL INC                                                                             $10,525.07
           DEPT 3020                                         ¨ Contingent
           PO BOX 123020
           DALLAS TX 75312-3020                              ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 245 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.718.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ONIX NETWORKING CORP                                                                              $19,926.00
           18519 DETROIT AVE                                 ¨ Contingent
           LAKEWOOD OH 44107
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.719.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           OPERATIONS INC LLC                                                                                $2,517.84
           383 MAIN AVE                                      ¨ Contingent
           FOURTH FLOOR
           NORWALK CT 06851                                  ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.720.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           OPTIC EVENTS INC                                                                                  $20,865.22
           12407 NE 73RD ST                                  ¨ Contingent
           KIRKLAND WA 98033
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 246 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.721.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           OPTIMUM SCOUTING LLC                                                                              $52,787.15
           ERIC GALKO                                        ¨ Contingent
           5 FAN PIER BLVD APT 1614
           BOSTON MA 02210                                   ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.722.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ORRICK HERRINGTON AND SUTCLIFFE                                                                   $6,525.00
           2121 MAIN ST                                      ¨ Contingent
           WHEELING WV 26003
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.723.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           OUTDOOR AMERICA IMAGES INC                                                                        $129,525.00
           4545 W HILLSBOROUGH AVE                           ¨ Contingent
           TAMPA FL 33614
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 247 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.724.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           OUTSOURCED AD OPS LLC                                                                             $16,500.00
           451 BROADWAY 3RD FL                               ¨ Contingent
           NEW YORK NY 10013
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.725.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           OWENS, JARRELL                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.726.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PACIFIC COAST MEDICAL SVC                                                                         $7,500.00
           DBA PACIFIC COAST MEDICAL SVC                     ¨ Contingent
           1440 SOUTH STATE COLLEGE BLVD
           ANAHEIM CA 92806                                  ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 248 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.727.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PALKA, TYLER                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.728.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PALMER, KELVIN                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.729.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PALMORE, WALTER                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 249 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.730.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PARHAM, DONALD                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.731.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PARK CLEANERS                                                                                     $3,316.50
           BARRY BARONE                                      ¨ Contingent
           124 PARK AVE
           RUTHERFORD NJ 07070                               ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.732.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PARKER FIELD DESIGN LLC                                                                           $360.00
           SCOTT PARKER                                      ¨ Contingent
           16 WILLOW OAK LN
           GLENDALE MO 63122                                 ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 250 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.733.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PATRICK, JACQUES                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.734.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PAUL, GIONNI                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.735.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PAYNE, FREDTAVIOUS                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 251 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.736.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PAYNE, JACOB                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.737.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PEARSON, COLBY                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.738.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PEREZ, LUIS                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 252 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.739.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PEREZ, NICOLE                                                                                     $400.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.740.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PERKINS, KENT                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.741.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PERRY, KENNETH                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 253 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.742.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PETERS, BRIAN                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.743.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PETRETTI AND ASSOCIATES LLC                                                                       $13,786.46
           270 MADISON AVE                                   ¨ Contingent
           STE 704
           NEW YORK NY 10016                                 ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.744.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PFFA ACQUISITION LLC                                                                              $70,000.00
           1216 CENTRAL PARKWAY                              ¨ Contingent
           CINCINNATI OH 45202
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 254 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.745.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PHASE 3 MEDIA LLC                                                                                 $1,628.99
           DEPT 7062                                         ¨ Contingent
           PO BOX 2153
           BIRMINGHAM AL 35287-7062                          ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.746.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PHILLIPS, CAMERON                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.747.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PHILLIPS, DASHAUN                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 255 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.748.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PIERSON-EL, DE'MORNAY                                                                             UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.749.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PINKINS, ERIC                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.750.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PIROS SIGNS INC                                                                                   $16,396.40
           1818 OLD STATE RD M                               ¨ Contingent
           BARNHART MO 63012
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 256 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.751.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PLA, ALEXANDER                                                                                    $1,208.24
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.752.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PLUMMER, TERRANCE                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.753.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PMY ETS USA INC                                                                                   $50,000.00
           722 CEDAR PT BLVD UNIT 187                        ¨ Contingent
           CEDAR POINT NC 28584
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 257 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.754.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PODS ENTERPRISES LLC                                                                              UNDETERMINED
           PO BOX 791003                                     ¨ Contingent
           BALTIMORE MD 21279-1003
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.755.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           POINDEXTER, JUSTIN                                                                                $694.60
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.756.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           POINDEXTER, JUSTIN                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 258 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.757.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           POLLACK MEDIA GROUP                                                                               $7,500.00
           11740 SAN VICENTE BLVD                            ¨ Contingent
           STE 109-610
           LOS ANGELES CA 90049                              ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.758.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PONCHILLIA, DALTON                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.759.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PONDER, JERMAINE                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 259 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.760.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           POOLE, TERRY                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.761.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           POSTERGIANT INC                                                                                   $29,750.00
           1205 E PIKE ST                                    ¨ Contingent
           STE BB
           SEATTLE WA 98122                                  ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.762.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           POWEL, MATTHEW R                                                                                  $2,473.63
           3601 S TYLER STREET                               ¨ Contingent
           TACOMA WA 98409
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 260 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.763.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           POWELL, JAKE                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.764.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           POWELL, JOE                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.765.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PREMIER LACROSSE LEAGUE INC                                                                       $112,505.00
           222 PACIFIC COAST HIGHWAY STE 1310                ¨ Contingent
           EL SEGUNDO CA 90245
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 261 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.766.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PRESCOD, TERRONNE                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.767.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PRESIDENT, GIMEL                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.768.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PRESIDIO NETWORKED                                                                                $31,885.03
           PO BOX 677638                                     ¨ Contingent
           DALLAS TX 75267-7638
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 262 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.769.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PRESSLEY, JHURELL                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.770.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PRICE, CHARLES                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.771.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PRICE, SEAN                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 263 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.772.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PRIESTER, ROBERT                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.773.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PRIME 360 PHOTOGRAPHY LLC                                                                         $2,400.00
           1998 ANCLOTE VISTA                                ¨ Contingent
           TARPON SPRINGS FL 34689
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.774.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PRINCE, DAMIAN                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 264 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.775.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PRINTWEST INC                                                                                     $2,674.86
           6101 238TH ST SE                                  ¨ Contingent
           WOODINVILLE WA 98072
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.776.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PRIVETTE, RAICHELE                                                                                $500.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.777.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PROEHL, AUSTIN                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 265 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.778.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PROFESSIONAL SPORTS PARTNERS LLC                                                                  $9,656.00
           3336 RICHMOND AVE                                 ¨ Contingent
           STE 300
           HOUSTON TX 77098                                  ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.779.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PROMO SHOP INC                                                                                    $5,367.71
           5420 MCCONNELL AVE                                ¨ Contingent
           LOS ANGELES CA 90066
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.780.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PROSTAR SVC INC                                                                                   $1,928.85
           PO BOX 110209                                     ¨ Contingent
           CARROLLTON TX 75011-0209
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 266 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.781.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PULLMAN AND COMLEY LLC                                                                            $1,786.00
           850 MAIN ST                                       ¨ Contingent
           PO BOX 7006
           BRDIGEPORT CT 06601-7006                          ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.782.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PULLPIN LLC                                                                                       $837.50
           REUBEN A MILLER                                   ¨ Contingent
           7900 LAUGHING WATERS TRL
           MCKINNEY TX 75070                                 ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.783.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PUMPHREY, DONNEL                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 267 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.784.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PUNI, DERRICK                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.785.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           PXP SOLUTIONS LLC                                                                                 $4,910.52
           2485 MERRITT DR                                   ¨ Contingent
           GARLAND TX 75041
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.786.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           QUADRANT SAINT PAUL OWNER LP                                                                      $23,987.79
           750 N ST PAUL ST                                  ¨ Contingent
           STE 1350
           DALLAS TX 75201                                   ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 268 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.787.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           QUADRANT SAINT PAUL OWNER LP                                                                      $20,771.35
           PROPERTY MANAGER                                  ¨ Contingent
           750 N ST PAUL ST
           STE 250                                           ¨ Unliquidated
           DALLAS TX 75201                                   ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.788.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           QUALLS, ELIJAH                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.789.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           QUEIRO, KYLE                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 269 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.790.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           R & R CONTRACTING SERVICES                                                                        $1,293.50
           PO BOX 1803                                       ¨ Contingent
           SAINT PETERS MO 63376
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.791.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           RADIAL INC                                                                                        $57,451.33
           PO BOX 204113                                     ¨ Contingent
           DALLAS TX 75320-4113
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.792.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           RAMA EVENTS INC                                                                                   $623.88
           DBA INSIGNIA SOUND AND PRODUCTION                 ¨ Contingent
           5146 LE TOURNEAU CIR
           TAMPA FL 33610                                    ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 270 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.793.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           RAMIREZ, SANTOS                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.794.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           RANGERS BASEBALL EXPRESS LLC                                                                      $283,957.60
           1000 BALL PK WAY #400                             ¨ Contingent
           ARLINGTON TX 76011
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.795.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           RANGERS BASEBALL LLC                                                                              $6,954.00
           1000 BALL PK WAY                                  ¨ Contingent
           STE 400
           ARLINGTON TX 76011                                ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 271 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.796.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           RARE DESIGN                                                                                       $4,500.00
           127 BUSCHMAN ST                                   ¨ Contingent
           STE 10
           HATTIESBURG MS 39401                              ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.797.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           RASKIN, GRADY                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.798.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           RAUSA, TYLER                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 272 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.799.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           REAGAN, BRUNO                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.800.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           REARDON MD*DR CLAUDIA                                                                             $7,500.00
           2402 VAN HISE AVE                                 ¨ Contingent
           MADISON WI 53726
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.801.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           REDDING, TODARIO                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 273 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.802.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           REED, CEDRIC                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.803.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           REED, TROVON                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.804.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           REHKOW, AUSTIN                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 274 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.805.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           REILLY, BRANDON                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.806.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           REYNOLDS, KEENAN                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.807.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           RHANEY, DEMETRIUS                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 275 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.808.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           RICE, MESSIAH                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.809.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           RICHARDSON, BOBBY                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.810.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           RICHARDSON, CYRIL                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 276 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.811.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           RICOH USA INC                                                                                     $17,175.27
           PO BOX 827577                                     ¨ Contingent
           PHILADELPHIA PA 19182-7577
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.812.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           RIDECENTRIC INC                                                                                   $11,100.00
           1717 MAIN ST                                      ¨ Contingent
           STE 5630
           DALLAS TX 75201                                   ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.813.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           RIESS GROUP LLC                                                                                   $2,740.00
           900 AUSTIN AVE STE 403                            ¨ Contingent
           WACO TX 76701
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 277 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.814.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           RILEY, MICHAEL                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.815.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           RINGCENTRAL INC                                                                                   UNDETERMINED
           PO BOX 734232                                     ¨ Contingent
           DALLAS TX 75373-4232
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.816.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           RIVERS, DAVID                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 278 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.817.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           RIVERS, GERALD                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.818.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ROADRUNNER LTD                                                                                    UNDETERMINED
           12425 CHIMNEY ROCK RD                             ¨ Contingent
           HOUSTON TX 77035
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.819.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ROBACK, BROGAN                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 279 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.820.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ROBERT AGNEW AND ASSOCIATES LLC                                                                   $7,586.76
           PO BOX 2433                                       ¨ Contingent
           WOODINVILLE WA 98072
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.821.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ROBERTS, OWEN                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.822.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ROBERTSON, KOREY                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 280 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.823.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ROBINSON, EDMOND                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.824.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ROBINSON, GELEN                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.825.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ROBINSON, JAELIN                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 281 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.826.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ROBINSON, KENNETH                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.827.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ROBROB GRAPHICS                                                                                   $600.00
           911 WEST PORTLAND STREET                          ¨ Contingent
           SPRINGFIELD MO 65807
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.828.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           RODGERS, NA'TY                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 282 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.829.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           RODRIGUEZ, EVAN                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.830.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ROEMER, TYLER                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.831.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ROGERS, DAVID                                                                                     $400.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 283 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.832.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ROGERS, ELI                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.833.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ROOFTOP2 PRODUCTIONS INC                                                                          $419.17
           488 MADISON AVE 16TH FL                           ¨ Contingent
           NEW YORK NY 10022
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.834.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ROSE, LARRY                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 284 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.835.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ROSS, RASHAD                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.836.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ROTIMI, OLUBUNMI                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.837.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ROUSE, NYDAIR                                                                                     $1,482.01
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 285 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.838.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ROUSE, NYDAIR                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.839.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ROVAK, SCOTT                                                                                      $3,200.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.840.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ROWELL, JALEN                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 286 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.841.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           RUDNICK, STEPHANIE                                                                                $1,883.65
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.842.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           RUDNICK, STEPHANIE                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.843.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           RUSSELL, ALONZO                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 287 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.844.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           RUSSOLINO, TAYLOR                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.845.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           RYCHLESKI, RAYMOND                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.846.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SACHIN PRODUCTIONS LLC                                                                            $12,750.00
           SANAA HARRIS                                      ¨ Contingent
           333 LAFAYETTE AVE #10I
           BROOKLYN NY 11238                                 ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 288 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.847.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SAINT-AMOUR, ANREE                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.848.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SALERNO PRODUCTIONS LLC                                                                           $18,190.01
           DAVID SALERNO                                     ¨ Contingent
           28 CLIFFWOOD RD
           CHESTER NJ 07930                                  ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.849.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SANDERS, MARVIN                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 289 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.850.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SANDERS, TREVON                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.851.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SANTIAGO, JONATHON                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.852.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SAUNDERS, JALEN                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 290 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.853.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SAUNDERS, ROBERT                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.854.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SAXTON, WILLIAM                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.855.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SAYLES, CASEY                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 291 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.856.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SCALES, TEGRAY                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.857.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SCELFO, CHRISTOPHER                                                                               UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.858.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SCHELER, JOHN                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 292 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.859.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SCHLACHTER, JORDAN                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.860.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SCHMIDT, COLTON                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.861.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SCHUM, JACOB                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 293 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.862.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SCHUTT SPORTS KRANOS CORP                                                                         $28.00
           SCHUTT SPORTS                                     ¨ Contingent
           75 REMITTANCE DR DEPT 6526
           CHICAGO IL 60675-6526                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.863.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SCHWAB, TY                                                                                        UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.864.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SCOTT AUDETTE INC                                                                                 $850.00
           7011 WALT WILLIAMS RD                             ¨ Contingent
           LAKELAND FL 33809
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 294 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.865.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SCOTT KANE PHOTOGRAPHY                                                                            $1,600.00
           604 THOMAS ST                                     ¨ Contingent
           EDWARDSVILLE IL 62025
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.866.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SDFX INTERNATIONAL                                                                                $10,352.96
           1363 LINCOLN AVE STE 5                            ¨ Contingent
           HOLBROOK NY 11741
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.867.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SEATTLE SCHOOL DISTRICT NO 1                                                                      $51,572.67
           REAL ESTATE SUPERVISOR                            ¨ Contingent
           PO BOX 34165
           MS 23-365                                         ¨ Unliquidated
           SEATTLE WA 98124-1165                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 295 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.868.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SECURITY CONTROL INTEGRATORS                                                                      $303.10
           20 CHAPIN RD                                      ¨ Contingent
           UNIT 1012
           PINE BROOK NJ 07058                               ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.869.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SEISAY, MOHAMMED                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.870.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SENODA INC                                                                                        $4,398.56
           1300 PENNSYLVANIA AVE NW STE 700                  ¨ Contingent
           WASHINGTON DC 20004
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 296 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.871.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SEVENSTEP                                                                                         $247.06
           PO BOX 845388                                     ¨ Contingent
           BOSTON MA 02284-5388
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.872.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SHAKIR, MAURQUICE                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.873.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SHARP, HUNTER                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 297 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.874.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SHARPHAT INC                                                                                      $35,008.50
           333 SLVAN AVE                                     ¨ Contingent
           STE 324
           ENGLEWOOD CLIFFS NJ 07632                         ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.875.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SHAWN HUBBARD LLC                                                                                 $6,906.44
           19 BIRCKHEAD ST                                   ¨ Contingent
           BALTIMORE MD 21230
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.876.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SHEEHY-GUISEPPI, DAMON                                                                            UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 298 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.877.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SHEPHERD, JACOREY                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.878.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SHERATON MAHWAH HOTEL                                                                             $119,990.48
           1 INTERNATIONAL BLVD                              ¨ Contingent
           MAHWAH NJ 07495
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.879.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SHI INTERNATIONAL CORP                                                                            $25,608.32
           PO BOX 952121                                     ¨ Contingent
           DALLAS TX 75395-2121
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 299 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.880.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SHORT TIE PROMOTIONS                                                                              $1,800.00
           3109 CASSINIA PKWY                                ¨ Contingent
           HEARTLAND TX 75126
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.881.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SICILIANO, NICHOLAS                                                                               $506.97
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.882.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SICILIANO, NICHOLAS                                                                               UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 300 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.883.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SIGMA SIGNS AND PRINTING                                                                          $1,277.35
           1590 EBUSINESS HWY 121                            ¨ Contingent
           BUILDING 3 STE 100
           LEWISVILLE TX 75056                               ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.884.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SILBERMAN, IAN                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.885.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SILVERS, BRANDON                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 301 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.886.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SIMMONS, DAVID                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.887.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SIRAGUSA, NICOLAS                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.888.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SLOTER, BRANDON                                                                                   $5,500.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 302 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.889.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SMG CORPORATE SVC                                                                                 $2,621.52
           PO BOX 53                                         ¨ Contingent
           BRATTLEBORO VT 05302
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.890.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SMITH, AUSTIN                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.891.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SMITH, DERRON                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 303 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.892.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SMITH, DEVEON                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.893.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SMITH, JACQUIES                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.894.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SMITH, OTIS                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 304 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.895.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SMITH, SAIVION                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.896.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SMITH, STEVEN                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.897.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SMITH, WILLIAM                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 305 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.898.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SOI                                                                                               $1,866.61
           36 FOUR SEASONS SHOPPING CTR                      ¨ Contingent
           STE 112
           CHESTERFIELD MO 63017                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.899.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SOMETHING INKED LLC                                                                               $492,646.93
           1018 ELM HILL PIKE                                ¨ Contingent
           NASHVILLE TN 37210
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.900.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SOROH, ANDREW                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 306 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.901.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SOULEK, KELLEN                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.902.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SOUNDVIEW IT SOLUTIONS LLC                                                                        $6,600.00
           PO BOX 3043                                       ¨ Contingent
           FAIRFIELD CT 06824
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.903.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SOUTHERN CALIFORNIA EDISON                                                                        $196.38
           P.O. BOX 600                                      ¨ Contingent
           ROSEMEAD CA 91771
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 307 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.904.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SOUTHWESTERN SVC                                                                                  $39,612.27
           2901 SUFFOLK DR                                   ¨ Contingent
           FORT WORTH TX 76133
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.905.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SPEARMAN, ISAAC                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.906.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SPECIALTY TRANSPORT SOLUTIONS INTL INC                                                            $3,170.00
           JOHN PAUL DEMKO JR                                ¨ Contingent
           63 OLD WOOD RD
           BERLIN CT 06037                                   ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 308 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.907.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SPIRIT VALLEY MANUFACTURING LLC                                                                   $238.15
           4120 DIRECTORS ROW STE C                          ¨ Contingent
           HOUSTON TX 77092
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.908.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SPORTS CHEMICAL GROUP                                                                             $2,430.00
           PO BOX 326 1623 MILITARY RD                       ¨ Contingent
           NIAGARA FALLS NY 14304
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.909.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SPRINGHILL SUITES                                                                                 $50,168.84
           3099 RAIDER TRL SOUTH                             ¨ Contingent
           BRIDGETON MO 63044
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 309 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.910.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SPRINGS, ARRION                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.911.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SPRINKLE, TRACY                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.912.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SPRUCE, NELSON                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 310 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.913.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SPURRIER, SCOTT                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.914.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SSRS                                                                                              $5,000.00
           155 GAITHER DR STE A                              ¨ Contingent
           MT LAUREL NJ 08054
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.915.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ST CHARLES COUNTY EDC                                                                             $1,000.00
           DEVELOPMENT COUNCIL                               ¨ Contingent
           5988 MID RIVERS MALL DR
           ST CHARLES MO 63304                               ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 311 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.916.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ST LOUIS PARKING CO                                                                               $628.00
           1617 S 3RD ST                                     ¨ Contingent
           ST. LOUIS MO 63104
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.917.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ST LOUIS POST DISPATCH LLC                                                                        $16,647.38
           PO BOX 4690                                       ¨ Contingent
           CAROL STREAM IL 60197-4690
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.918.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           STAHLS' SPECIAL PROJECTS                                                                          $14,957.11
           6353 E 14 MILE RD                                 ¨ Contingent
           STERLING HEIGHTS MI 48312
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 312 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.919.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           STALLINGS, JERVONTIUS                                                                             UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.920.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           STAPLES PROMOTIONAL PRODUCTS                                                                      $1,339.04
           PO BOX 88003                                      ¨ Contingent
           MILWAUKEE WI 53288-8003
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.921.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           STEINLIGHT MEDIA LLC                                                                              $18,400.00
           SAMMY STEINLIGHT                                  ¨ Contingent
           38 STONY HILL DR
           MORGANVILLE NJ 07751                              ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 313 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.922.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           STELTER, ANDREW                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.923.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           STEM SPORTS LLC                                                                                   $1,099.00
           1601 N. 7TH STREET                                ¨ Contingent
           SUITE 400
           PHOENIX AZ 85006                                  ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.924.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           STERLING TALENT SOLUTIONS                                                                         $18,949.11
           STERLING INFOSYSTEMS INC                          ¨ Contingent
           PO BOX 35626
           NEWARK NJ 07193-5626                              ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 314 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.925.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           STETZ, RYAN                                                                                       $400.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.926.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           STEVENS, MICHAEL                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.927.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           STOCKTON, JUSTIN                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 315 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.928.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           STOOPS, ROBERT                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.929.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           STRACHAN, CONNOR                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.930.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           STRAN AND CO INC                                                                                  $73,745.64
           DAVID BROWNER                                     ¨ Contingent
           2 HERITAGE DR STE 600
           QUINCY MA 02171                                   ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 316 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.931.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           STRIBLING, CHANNING                                                                               UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.932.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           STUBBS, ANTHONY                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.933.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SUAN, WESLEY                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 317 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.934.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SUMMERS, JAMAR                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.935.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SUNSPELL PHOTOGRAPHY LLC                                                                          $400.00
           4730 UNIVERSITY WAY NE STE 104 #2832              ¨ Contingent
           SEATTLE WA 98105
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.936.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SUPERGRAPHICS LLC                                                                                 $16,615.00
           2201 15TH AVE W                                   ¨ Contingent
           SEATTLE WA 98119
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 318 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.937.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SUTHERLAND, JAKE                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.938.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SUTTON, WESLEY                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.939.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SUTTON, WILLIAM                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 319 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.940.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SYKES, NAPOLEON                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.941.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SYLVE, BRADLEY                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.942.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           SZPAKOWSKI, DAN                                                                                   $800.00
           15 BERLANT AVE                                    ¨ Contingent
           LINDEN NJ 07036
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 320 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.943.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           T M DETWILER LLC                                                                                  $800.00
           66 YORK ST                                        ¨ Contingent
           JERSEY CITY NJ 07302
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.944.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TA'AMU, JORDAN                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.945.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TAG UP                                                                                            $2,430.40
           PO BOX 714                                        ¨ Contingent
           FERGUS FALLS MN 56538
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 321 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.946.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TAMPA DOWNTOWN PARTNERSHIP INC                                                                    $3,000.00
           400 N ASHELY DR                                   ¨ Contingent
           STE 2125
           TAMPA FL 33602                                    ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.947.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TAPIA PHOTO LLC                                                                                   $1,331.40
           RIC TAPIA                                         ¨ Contingent
           PO BOX 17056
           RENO NV 89511                                     ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.948.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TARPLEY, AUBREY                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 322 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.949.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TASINI, PASONI                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.950.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TATUM, ROMAN                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.951.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TAVECCHIO, GIORGIO                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 323 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.952.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TAYLOR, COLTON                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.953.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TAYLOR, DEVIN                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.954.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TC GRAPHICS INC                                                                                   $15,548.00
           893 ROUT 6                                        ¨ Contingent
           MAHOPAC NY 10541
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 324 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.955.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TEMPLE, NICHOLAS                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.956.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TEUHEMA, TRISTAN                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.957.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TEXADA, RANTHONY                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 325 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.958.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TEXON II INC                                                                                      $5,206.03
           15239 HERRIMAN BLVD                               ¨ Contingent
           NOBLESVILLE IN 46060
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.959.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           THE ASSOCIATED PRESS                                                                              $2,835.00
           PO BOX 414212                                     ¨ Contingent
           BOSTON MA 02241-4212
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.960.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           THE DANNA BOOK INC                                                                                $2,450.00
           PO BOX 924033                                     ¨ Contingent
           HOUSTON TX 77292
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 326 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.961.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           THE TEXAS CREW                                                                                    $43,850.77
           109 DENSON DRIVE                                  ¨ Contingent
           SUITE C
           AUSTIN TX 78752                                   ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.962.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           THEREZIE, ROBENSON                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.963.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           THESWITCH                                                                                         $145,761.17
           60 HUDSON ST                                      ¨ Contingent
           STE 201
           NEW YORK NY 10013                                 ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 327 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.964.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           THOMAS PRINTWORKS                                                                                 $1,483.52
           PO BOX 830768                                     ¨ Contingent
           RICHARDSON TX 75083-0768
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.965.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           THOMAS, MATTHEW                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.966.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           THOMAS, SHAMARKO                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 328 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.967.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           THOMPKINS, DEANDRE                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.968.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           THOMPSON, COLIN                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.969.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           THOMPSON, JORDAN                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 329 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.970.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           THOMPSON, TRENTON                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.971.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           THOMPSON, TYRELL                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.972.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           THORNTON, JOSH                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 330 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.973.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           THORTON, KHYRI                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.974.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           THRONEBURG, DEREK                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.975.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           THURMAN, JAMEER                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 331 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.976.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TICKETMASTER LLC                                                                                  $554,751.66
           CLAY LUTER EVP SPORTS STADIUM                     ¨ Contingent
           OUTDOOR AND COLLEGE SPORTS
           250 NORTH ORANGE AVE                              ¨ Unliquidated
           STE 1300
           ORLANDO FL 32801
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.977.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TILLER, AARON                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.978.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TILLER, ANDREW                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 332 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.979.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TILLERY, LENARD                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.980.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TIMES PUBLISHING CO                                                                               $5,000.00
           PO BOX 123396                                     ¨ Contingent
           DEPT 3396
           DALLAS TX 75312                                   ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.981.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TOBIAS, JESSICA                                                                                   $1,600.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 333 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.982.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TOCHO, JACK                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.983.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TODD, BRANDON                                                                                     $250.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.984.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TOLLIVER, JALEN                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 334 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.985.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TOOMER, KOREY                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.986.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TOTH, JONATHON                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.987.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TRANSPORTATION CHARTER SVC                                                                        $2,790.00
           1931 NORTH BATAVIA ST                             ¨ Contingent
           ORANGE CA 92865
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 335 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.988.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TRESTMAN, MARC                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.989.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TRETOLA, SEBASTIAN                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.990.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TRIC CLUB SUPPLY INC                                                                              $1,783.73
           32615 PARK LN                                     ¨ Contingent
           GARDEN CITY MI 48135
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 336 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.991.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TRINNAMAN, JONAH                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.992.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TRIPUCKA, SHANE                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.993.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TRUESDELL, NICHOLAS                                                                               UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 337 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.994.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TUCKER, MARQUEZ                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.995.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TULEY-TILLMAN, LATONYA                                                                            UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.996.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TUPOU, TANIELA                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 338 of 377
Debtor   Alpha Entertainment LLC                                                                             Case number (if known) 20-10940




3.997.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TWIST AND BOUNCE LLC                                                                              $725.00
           2434 GLENMOUNT CT                                 ¨ Contingent
           BELLEVILLE IL 62221
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.998.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TWO UP AGENCY LTD                                                                                 $17,400.00
           ROBBIE MORRIS                                     ¨ Contingent
           LION HOUSE
           3 PLOUGH YARD                                     ¨ Unliquidated
           LONDON EC2A 3LP
           UNITED KINGDOM
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.999.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           TWO81COM                                                                                          $3,200.00
           EDWARD CLARKE                                     ¨ Contingent
           26814 SHOAL SPRINGS LN
           CYPRESS TX 77433                                  ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 339 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1000.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           UHATAFE, SALESI                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1001.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ULINE INC                                                                                         $456.56
           PO BOX 88741                                      ¨ Contingent
           CHICAGO IL 60680-1741
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1002.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           UNDER THE HOOD INC                                                                                $8,818.80
           417 9TH ST                                        ¨ Contingent
           SANTA MONICA CA 90402
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 340 of 377
Debtor     Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1003.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                              Check all that apply.
            UNITED FRAY                                                                                       $34,526.10
            951 V ST NE                                       ¨ Contingent
            WASHINGTON DC 20018
                                                              ¨ Unliquidated
                                                              ¨ Disputed
            Date or dates debt was incurred                   Basis for the claim:
            VARIOUS                                           TRADE PAYABLE
            Last 4 digits of account number:                  Is the claim subject to offset?

                                                              þ No
                                                              ¨ Yes

3.1004.1    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                              Check all that apply.
            UNITED HEALTHCARE                                                                                 $664,307.31
            PO BOX 94017                                      þ Contingent
            PALATINE IL 60094-4017
                                                              ¨ Unliquidated
                                                              ¨ Disputed
            Date or dates debt was incurred                   Basis for the claim:
            VARIOUS                                           TRADE PAYABLE
            Last 4 digits of account number:                  Is the claim subject to offset?

                                                              þ No
                                                              ¨ Yes

3.1005.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                              Check all that apply.
            UNITED RENTALS NORTH AMERICA INC                                                                  $25,435.59
            PO BOX 100711                                     ¨ Contingent
            ATLANTA GA 30384-0711
                                                              ¨ Unliquidated
                                                              ¨ Disputed
            Date or dates debt was incurred                   Basis for the claim:
            VARIOUS                                           TRADE PAYABLE
            Last 4 digits of account number:                  Is the claim subject to offset?

                                                              þ No
                                                              ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 341 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1006.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           UNITED SVC OF AMERICA INC                                                                         $8,847.98
           855 MAIN ST                                       ¨ Contingent
           9TH FLOOR STE 905
           BRIDGEPORT CT 06604                               ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1007.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           VAAS, PETER                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1008.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           VAHE, PATRICK                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 342 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1009.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           VAKAMEILALO, KALANI                                                                               UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1010.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           VALPAK DIRECT MARKETING SYSTEMS                                                                   $2,550.00
           BOX 945889                                        ¨ Contingent
           ATLANTA GA 30354-5889
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1011.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           VANDERKAMP, ELIZABETH                                                                             UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 343 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1012.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           VANTAGE CUSTOM CLASSICS INC                                                                       $4,058.32
           PO BOX 60                                         ¨ Contingent
           AVENAL NJ 07001
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1013.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           VERIZON WIRELESS SVC LLC                                                                          $728.60
           PO BOX 15062                                      ¨ Contingent
           ALBANY NY 12212
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1014.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           VICTOR, DARIUS                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 344 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1015.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           VIDIOTS POST LLC                                                                                  $12,140.79
           DONNA BRUCALE                                     ¨ Contingent
           200 VARICK ST STE 501
           NEW YORK NY 10014                                 ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1016.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           VINKLAREK, RONNIE                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1017.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           VISHWANAT, JAMIE                                                                                  $800.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 345 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1018.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           VITESSE WORLDWIDE                                                                                 $8,571.80
           25 CRESCENT ST                                    ¨ Contingent
           STE 100
           STAMFORD CT 06906                                 ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1019.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           VOGEL, JUSTIN                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1020.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WACHA, LUCAS                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 346 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1021.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WADE, D'MONTRE                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1022.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WADLEY, AKRUM                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1023.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WALDEN, DAVID                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 347 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1024.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WALK SWIFTLY PRODUCTIONS                                                                          $39,279.40
           BONNIE BERNSTEIN                                  ¨ Contingent
           61 W 62ND ST STE 9G
           NEW YORK NY 10023                                 ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1025.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WALKER, CAVON                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1026.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WALKER, RICHARD                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 348 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1027.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WALKER, RICHARD                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1028.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WALKERS LOCKERS LLC                                                                               $6,290.00
           2001 16TH COURT NE                                ¨ Contingent
           ISSAQUAH WA 98029
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1029.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WALLACE, BRIAN                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 349 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1030.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WALLACE, DWAYNE                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1031.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WALTER, AUSTIN                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1032.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WALTERS, COLIN                                                                                    $400.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 350 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1033.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WARD, CHANNING                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1034.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WARNER AND ASSOCIATES LLC                                                                         $592.40
           7303 HANOVER PKWY STE C                           ¨ Contingent
           GREENBELT MD 20770
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1035.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WASHINGTON STATE PATROL                                                                           $7,373.96
           P.O. BOX 42602                                    ¨ Contingent
           OLYMPIA WA 98504
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 351 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1036.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WASHINGTON, LADIMIAN                                                                              UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1037.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WATERLINE LLC                                                                                     $2,400.00
           ERIC BROWN                                        ¨ Contingent
           232 ELIZABETH ST UNIT 1E
           NEW YORK NY 10012                                 ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1038.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WATERS, HERBERT                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 352 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1039.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WATSON, BRANDON                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           _________________________________________         WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1040.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WATSON, BROOKE                                                                                    $1,000.00
           2436 PHEASANT DRIVE                               ¨ Contingent
           LITTLE ELM TX 75068
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1041.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WATSON, TRE                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 353 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1042.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WB MASON CO INC                                                                                   $1,829.01
           PO BOX 981101                                     ¨ Contingent
           BOSTON MA 02298
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1043.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WEATHERSBY, TOBY                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1044.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WEISS, BRANT                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 354 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1045.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WELLNESS FIRST THERAPEUTIC                                                                        $650.00
           1812 FRONT ST                                     ¨ Contingent
           SCOTCH PLAINS NJ 07076
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1046.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WESLEY, DEONDRE                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1047.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WHALEY, DOUGLASS                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 355 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1048.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WHITE, MARQUEZ                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1049.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WHITE, RYAN                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1050.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WHITE, TEDERAL                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 356 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1051.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WHITFIELD, LEVONTE                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1052.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WHITLEY, CARL                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1053.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WHITLOCK, NIKITA                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 357 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1054.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WICK, BRUCE                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1055.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WICKER, JOSEPH                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1056.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WIGGIN AND DANA LLP                                                                               $2,786.40
           PO BOX 1832                                       ¨ Contingent
           NEW HAVEN CT 06508-1832
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 358 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1057.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WILDS, BRANDON                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1058.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WILEY, LADARIUS                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1059.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WILKINSON CREATIVE DIRECTION                                                                      $6,460.00
           33 EAST ROCKS RD                                  ¨ Contingent
           NORWALK CT 06851
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 359 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1060.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WILL NAVARRO PHOTOGRAPHY                                                                          $250.00
           133 PARK AVE                                      ¨ Contingent
           APT# 216
           SAN FERNANDO CA 91340                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1061.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WILLIAMS, ANDRE                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1062.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WILLIAMS, CHRIS                                                                                   $3,000.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 360 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1063.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WILLIAMS, DAN                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1064.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WILLIAMS, DEVONTE                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1065.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WILLIAMS, ISAIAH                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 361 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1066.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WILLIAMS, JERRY                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1067.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WILLIAMS, KASEN                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1068.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WILLIAMS, MARQUEZ                                                                                 UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 362 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1069.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WILLIAMS, MARQUISE                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1070.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WILLIAMS, STEVEN                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1071.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WILLIAMS, THOMAS L                                                                                $800.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 363 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1072.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WILLIAMS, TREY                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1073.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WILSON, MICHAEL                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1074.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WILSON, STEVEN                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 364 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1075.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WILSON, TIMOTHY                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1076.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WINCRAFT INC                                                                                      $205,248.19
           PO BOX 708                                        ¨ Contingent
           WINONA MN 55987
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1077.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WINPARK MANAGEMENT LLC                                                                            $832.50
           1001 MCKINNEY ST                                  ¨ Contingent
           LOCKBOX 732589
           DALLAS TX 75373-2589                              ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 365 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1078.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WOODS, CHRISTOPHER                                                                                UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1079.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WORKDAY INC                                                                                       $6,060.00
           PO BOX 396106                                     ¨ Contingent
           SAN FRANCISCO CA 94139-6106
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1080.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WORLD WRESTLING ENTERTAINMENT, INC.,                                                              $203,424.65
           1241 EAST MAIN ST                                 þ Contingent
           STAMFORD CT 06902
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           CONSULTING AND SUPPORT SERVICES
                                                             AGREEMENT AND OPERATING
           Last 4 digits of account number:                  AGREEMENT
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 366 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1081.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WRIGHT, CHARLES                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1082.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WRIGHT, GABE                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1083.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           WRIGHT, PHILIP                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 367 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1084.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           XCITE INTERACTIVE INC                                                                             UNDETERMINED
           3620 WEST 10TH ST STE B-330                       ¨ Contingent
           GREELEY CO 80634
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1085.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           XPO LOGISTICS FREIGHT INC                                                                         $739.55
           29559 NETWORK PLACE                               ¨ Contingent
           CHICAGO IL 60673-1559
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1086.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           XRAY MOBILE TEXAS INC                                                                             $4,500.00
           PO BOX 1555                                       ¨ Contingent
           SUGAR LAND TX 77487
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 368 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1087.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           XTECH PROTECTIVE EQUIPMENT LLC                                                                    $31,592.44
           5 JOHN HENRY DR                                   ¨ Contingent
           MONTVILLE NJ 07045
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1088.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           YANCEY, DEANGELO                                                                                  UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1089.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           YANKEE COURIER SVC LLC                                                                            $234.00
           5 CRAFTSMAN RD                                    ¨ Contingent
           UNIT 14
           EAST WINDSOR CT 06088                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 369 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1090.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           YARBROUGH, JOHN                                                                                   UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1091.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           YASINSKAS, PATRICK                                                                                $3,332.00
           Address available upon request                    ¨ Contingent
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1092.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           YATES, RYKEEM                                                                                     UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT &
                                                             WORKERS COMPENSATION CLAIM
           Last 4 digits of account number:
                                                             Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 370 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1093.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           YINZCAM                                                                                           $250,000.00
           6024 BROAD ST                                     ¨ Contingent
           PITTSBURGH PA 15206
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1094.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           YOUNG, AVERY                                                                                      UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1095.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           YOUNG, MARQUIS                                                                                    UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 371 of 377
Debtor    Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1096.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           Z 21 CREATIVE LLC                                                                                 $37,990.27
           DARREN MORGAN                                     ¨ Contingent
           7385 BALCARRICK CT
           WINDSOR CO 80550                                  ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1097.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ZOOM VIDEO COMMUNICATIONS INC                                                                     $6,371.08
           PO BOX 398843                                     ¨ Contingent
           SAN FRANCISCO CA 94139-8843
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           TRADE PAYABLE
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.1098.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ZORN, JAMES                                                                                       UNDETERMINED
           Address available upon request                    þ Contingent
                                                             þ Unliquidated
                                                             þ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           COACH/PLAYER/STAFF AGREEMENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 372 of 377
Debtor     Alpha Entertainment LLC                                                                            Case number (if known) 20-10940




3.1099.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                              Check all that apply.
            ZWICK, ALYSE                                                                                      $12,600.00
            Address available upon request                    ¨ Contingent
                                                              ¨ Unliquidated
                                                              ¨ Disputed
            Date or dates debt was incurred                   Basis for the claim:
            VARIOUS                                           TRADE PAYABLE
            Last 4 digits of account number:                  Is the claim subject to offset?

                                                              þ No
                                                              ¨ Yes

1
    PAID POST-PETITION




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 373 of 377
Debtor     Alpha Entertainment LLC                                                                          Case number (if known) 20-10940



 Part 3:     List Others to Be Notified About Unsecured Claims

4.    List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that
      may be listed are collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional
      pages are needed, copy the next page.
      Name and mailing address                           On which line in Part 1 or Part 2 is the related        Last 4 digits of account
                                                         creditor (if any) listed?                               number, if any

      BENESCH FRIEDLANDER COPLAN & ARONOFF               Part 2 line 3.631                                       _____________________
      LLP
      KEVIN M CAPUZZI;JOHN C GENTILE
      222 DELAWARE AVE.,STE 801
      WILMINGTON DE 19801

      BENESCH FRIEDLANDER COPLAN & ARONOFF               Part 2 line 3.512                                       _____________________
      LLP
      KEVIN M CAPUZZI;JOHN C GENTILE
      222 DELAWARE AVE.,STE 801
      WILMINGTON DE 19801

      BENESCH FRIEDLANDER COPLAN & ARONOFF               Part 2 line 3.513                                       _____________________
      LLP
      KEVIN M CAPUZZI;JOHN C GENTILE
      222 DELAWARE AVE.,STE 801
      WILMINGTON DE 19801

      BENESCH FRIEDLANDER COPLAN & ARONOFF               Part 2 line 3.631                                       _____________________
      LLP
      WILLIAM E SCHONBERG
      200 PUBLIC SQUARE STE 2300
      CLEVELAND OH 44114

      BENESCH FRIEDLANDER COPLAN & ARONOFF               Part 2 line 3.512                                       _____________________
      LLP
      WILLIAM E SCHONBERG
      200 PUBLIC SQUARE STE 2300
      CLEVELAND OH 44114

      BENESCH FRIEDLANDER COPLAN & ARONOFF               Part 2 line 3.513                                       _____________________
      LLP
      WILLIAM E SCHONBERG
      200 PUBLIC SQUARE STE 2300
      CLEVELAND OH 44114

      BURR & FORMAN LLP                                  Part 2 line 3.899                                       _____________________
      EMILY C TAUBE
      222 SECOND AVE. SOUTH,STE 2000
      NASHVILLE TN 37201

      BURR & FORMAN LLP                                  Part 2 line 3.899                                       _____________________
      J CORY FALGOWSKI, ESQ
      1201 N MARKET ST.,STE 1407
      WILMINGTON DE 19801

      EARP COHN PC                                       Part 2 line 3.1                                         _____________________
      RICHARD M SCHLAIFER,ESQ
      20 BRACE RD STE 400
      CHERRY HILL NJ 08034

      ELKINS KALT WEINTRAUB REUBEN GARTSIDE              Part 2 line 3.296                                       _____________________
      LLP
      MICHAEL I GOTTFRIED, ESQ
      10345 W OLYMPIC BLVD
      LOS ANGELES CA 90064




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 374 of 377
Debtor   Alpha Entertainment LLC                                                         Case number (if known) 20-10940

      FOX SPORTS 1, LLC                           __________________________________________   _____________________
      ATTENTION: EXECUTIVE VICE PRESIDENT AND
      GENERAL COUNSEL
      10201 WEST PICO BOULEVARD
      BUILDING 101
      LOS ANGELES CA 90035

      GOLDSTEIN & MCCLINTOCK LLLP                 Part 2 line 3.496                            _____________________
      MARIA APRILE SAWCZUK,ESQ
      501 SILVERSIDE RD.,STE 65
      WILMINGTON DE 19809

      GOLDSTEIN & MCCLINTOCK LLLP                 Part 2 line 3.496                            _____________________
      YANKUN GUO,ESQ
      111 W WASHINGTON ST.,STE 1221
      CHICAGO IL 60602

      JENNER & BLOCK LLP                          Part 2 line 3.292                            _____________________
      ROBERT D GORDON;MARC B HANKIN;CARL N
      WEDOFF
      919 THIRD AVE
      NEW YORK NY 10022

      JENNER & BLOCK LLP                          Part 2 line 3.292                            _____________________
      ROBERT D GORDON;MARC B HANKIN;CARL N
      WEDOFF
      919 THIRD AVE
      NEW YORK NY 10022

      JENNER & BLOCK LLP                          Part 2 line 3.291                            _____________________
      TODD C TORAL
      633 WEST 5TH ST., STE 3600
      LOS ANGELES CA 90071-2054

      JENNER & BLOCK LLP                          Part 2 line 3.291                            _____________________
      TODD C TORAL
      633 WEST 5TH ST., STE 3600
      LOS ANGELES CA 90071-2054

      K&L GATES, LLP                              Part 2 line 3.631                            _____________________
      AARON S. ROTHMAN
      599 LEXINGTON AVENUE
      NEW YORK NY 10022

      K&L GATES, LLP                              Part 2 line 3.631                            _____________________
      JAMES A. WRIGHT III
      599 LEXINGTON AVENUE
      NEW YORK NY 10022

      K&L GATES, LLP                              Part 2 line 3.631                            _____________________
      JOHN A. BICKS
      599 LEXINGTON AVE
      NEW YORK NY 10022

      MCCARTER & ENGLISH LLP                      Part 2 line 3.697                            _____________________
      MATTHEW J RIFINO, ESQ
      RENAISSANCE CENTRE
      405 N KING ST.,8TH FLOOR
      WILMINGTON DE 19801

      MCCARTER & ENGLISH LLP                      Part 2 line 3.697                            _____________________
      SHEILA E CALELLO,ESQ
      100 MULBERRY ST
      FOUR GATEWAY CENTER
      NEWARK NJ 07102

      NC SPORTS LLC                               Part 2 line 3.386                            _____________________
      JONATHAN R HURST
      ONE CHAGRIN HIGHLANDS
      2000 AUBURN DRIVE STE 315
      BEACHWOOD OH 44122



Official Form 206E/F               Schedule E/F: Creditors Who Have Unsecured Claims                     Page 375 of 377
Debtor   Alpha Entertainment LLC                                                         Case number (if known) 20-10940

      NC SPORTS LLC                                 Part 2 line 3.928                         _____________________
      JONATHAN R HURST
      ONE CHAGRIN HIGHLANDS
      2000 AUBURN DRIVE STE 315
      BEACHWOOD OH 44122

      RUBIN LLC                                     Part 2 line 3.765                         _____________________
      PAUL A RUBIN;HANH HUYNH
      345 SEVENTH AVE.,,21ST FLOOR
      NEW YORK NY 10001

      SCHLANGER SILVER LLP                          Part 2 line 3.628                         _____________________
      JULIA A COOK
      109 NORTH POST OAK LANE STE 300
      HOUSTON TX 77024

      SCHLANGER SILVER LLP                          Part 2 line 3.627                         _____________________
      JULIA A COOK
      109 NORTH POST OAK LANE STE 300
      HOUSTON TX 77024

      STARK & STARK PC                              Part 2 line 3.258                         _____________________
      JOSEPH H LEMKIN,ESQ
      P O BOX 5315
      PRINCETON NJ 08543

      WHITEFORD TAYLOR & PRESTON LLC                Part 2 line 3.1093                        _____________________
      SCOTT M HARE, ESQ
      200 FIRST AVE., FLOOR 3
      PITTSBURGH PA 15222




Official Form 206E/F                 Schedule E/F: Creditors Who Have Unsecured Claims                   Page 376 of 377
Debtor     Alpha Entertainment LLC                                                             Case number (if known) 20-10940



 Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims

5.    Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts


5a.   Total claims from Part 1                                                           5a.        $2,767,850.00


5b.   Total claims from Part 2                                                           5b.   +    $19,624,534.15


      Total of Parts 1 and 2                                                                        $22,392,384.15
5c.                                                                                      5c.
      Lines 5a + 5b = 5c.




Official Form 206E/F                 Schedule E/F: Creditors Who Have Unsecured Claims                         Page 377 of 377
Fill in this information to identify the case:

Debtor name: Alpha Entertainment LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-10940

                                                                                                                               ¨ Check if this is an
                                                                                                                                       amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                            12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
       ¨ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       þ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
       (Official Form 206A/B).
2.       List all contracts and unexpired leases                                                           State the name and mailing address
                                                                                                           for all other parties with whom the
                                                                                                           debtor has an executory contract or
                                                                                                           unexpired lease

2.1.      Title of contract               VENDOR AGREEMENT                                                  160OVER90
                                                                                                            304 PK AVE SOUTH
          State what the contract or      DIGITAL /TECH AGENCY                                              4TH FLOOR
          lease is for                                                                                      NEW YORK NY 10010
          Nature of debtor's interest     CONTRACT PARTY

          State the term remaining        _________________________________________________

          List the contract number of     _________________________________________________
          any government contract


2.2.      Title of contract               WEWORK MEMBERSHIP AGREEMENT ENTERPRISE AND                        State the name and mailing address
                                          AMENDMENT TO WEWORK MEMBERSHIP AGREEMENT                          for all other parties with whom the
                                                                                                            debtor has an executory contract or
          State what the contract or      REAL PROPERTY - 255 S KING ST, SEATTLE, WA 98101                  unexpired lease
          lease is for
                                                                                                            255 S KING STREET TENANT LLC
          Nature of debtor's interest     LESSEE                                                            255 S KING ST
                                                                                                            SEATTLE WA 98101
          State the term remaining        5/31/2021

          List the contract number of     _________________________________________________
          any government contract


2.3.      Title of contract               OFFICE LEASE (FULL-SERVICE GROSS) BETWEEN 30                      State the name and mailing address
                                          MONTGOMERY PARTNERS, LLC AND ALPHA                                for all other parties with whom the
                                          ENTERTAINMENT LLC D/B/A THE XFL FOR 30                            debtor has an executory contract or
                                          MONTGOMERY STREET                                                 unexpired lease

          State what the contract or      REAL PROPERTY - 30 MONTGOMERY STREET, SUITE                       30 MONTGOMERY PARTNERS, LLC
          lease is for                    NO. 340, JERSEY CITY, NJ 07302                                    C/O AMERICAN REALTY ADVISORS
                                                                                                            ATTN: STANLEY L. IEZMAN
          Nature of debtor's interest     LESSEE                                                            515 SOUTH FLOWER STREET
                                                                                                            49TH FLOOR
          State the term remaining        10/15/2022 WITH 1 - 5 YEAR OPTION TO RENEW                        LOS ANGELES CA 90071
          List the contract number of     _________________________________________________
          any government contract




Official Form 206G                       Schedule G: Executory Contracts and Unexpired Leases                                          Page 1 of 201
Debtor   Alpha Entertainment LLC                                                                Case number (if known) 20-10940

2.4.     Title of contract             STUDIO LEASE AND FIRST AMENDMENT TO STUDIO          State the name and mailing address
                                       LEASE                                               for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    REAL PROPERTY - 407 NORTH MAPLE DRIVE, BEVERLY,     unexpired lease
         lease is for                  HILLS, CA 90210
                                                                                           407 N. MAPLE, L.P.
         Nature of debtor's interest   LESSEE                                              407 NORTH MAPLE DRIVE
                                                                                           BEVERLY HILLS CA 90210
         State the term remaining      9/15/2019

         List the contract number of   _________________________________________________
         any government contract


2.5.     Title of contract             XFL LICENSING AGREEMENT                             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES                                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      47 BRAND, LLC
                                                                                           15 SOUTHWEST PARK
         State the term remaining      _________________________________________________   WESTWOOD MA 02090
         List the contract number of   _________________________________________________
         any government contract


2.6.     Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    GAMEDAY RENTALS                                     debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      A1 EVENT AND PARTY RENTAL
                                                                                           251 E FRONT ST
         State the term remaining      _________________________________________________   COVINA CA 91723
         List the contract number of   _________________________________________________
         any government contract


2.7.     Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ABDULLAH, KHALID
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.8.     Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ABERNATHY, MICAH
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 2 of 201
Debtor   Alpha Entertainment LLC                                                                Case number (if known) 20-10940

2.9.     Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    TRANSPORTATION SERVICES                             debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ACADEMY EXPRESS LLC
                                                                                           PO BOX 1410
         State the term remaining      _________________________________________________   111 PATERSON AVE
                                                                                           HOBOKEN NJ 07030
         List the contract number of   _________________________________________________
         any government contract


2.10.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    CHARTER AIR                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ACC AVIATION INC
                                                                                           109 S 5TH ST
         State the term remaining      _________________________________________________   BROOKLYN NY 11211
         List the contract number of   _________________________________________________
         any government contract


2.11.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    HELMET-MOUNTED CAMERAS                              debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ACTION STREAMER LLC
                                                                                           1776 MENTOR AVE
         State the term remaining      _________________________________________________   STE 421
                                                                                           CINCINNATI OH 45212
         List the contract number of   _________________________________________________
         any government contract


2.12.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ADAMS, TONY
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.13.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ADEWUSI, OLUWATENIOLAFUNMI
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 3 of 201
Debtor   Alpha Entertainment LLC                                                                Case number (if known) 20-10940

2.14.    Title of contract             INSURANCE POLICY                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEDICAL PROFESSIONAL LIABILITY POLICY               debtor has an executory contract or
         lease is for                  EO000048837-01                                      unexpired lease
         Nature of debtor's interest   INSURED                                             ADMIRALTY INSURANCE COMPANY
                                                                                           1000 HOWARD BLVD STE 300
         State the term remaining      6/1/2020                                            PO BOX 5430
                                                                                           MT LAUREL NJ 08054
         List the contract number of   _________________________________________________
         any government contract


2.15.    Title of contract             GLOBAL MASTER SERVICES AGREEMENT                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PAYROLL PROCESSING AGREEMENT                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ADP LLC
                                                                                           ONE ADP BLVD
         State the term remaining      _________________________________________________   ROSELAND NJ 07068
         List the contract number of   _________________________________________________
         any government contract


2.16.    Title of contract             ADP TAX PROCESSING AGREEMENT                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PAYROLL TAX PROCESSING                              debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ADP LLC
                                                                                           ONE ADP BLVD
         State the term remaining      _________________________________________________   ROSELAND NJ 07068
         List the contract number of   _________________________________________________
         any government contract


2.17.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    GAMEDAY PRESENTATION SERVICES - CO2 SLEDS           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ADVANCED ENTERTAINMENT
                                                                                           TECHNOLOGIES
         State the term remaining      _________________________________________________   PO BOX 16695
                                                                                           BALTIMORE MD 21221
         List the contract number of   _________________________________________________
         any government contract


2.18.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    TEAM TRANSPORTATION                                 debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      AFC TRANSPORTATION
                                                                                           PO BOX 98014
         State the term remaining      _________________________________________________   PHOENIX AZ 85038
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 4 of 201
Debtor   Alpha Entertainment LLC                                                                Case number (if known) 20-10940

2.19.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    TRANSPORTATION SERVICES                             debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      AFC TRANSPORTATION
                                                                                           PO BOX 98014
         State the term remaining      _________________________________________________   PHOENIX AZ 85038
         List the contract number of   _________________________________________________
         any government contract


2.20.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      AGUDOSI, CARLTON
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.21.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      AHYOU, CHARLES
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.22.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    $2,000 SECURITY DEPOSIT - RENTAL FEES TO BE PAID    debtor has an executory contract or
         lease is for                  TO IMPARK SEPARATELY (BUT STILL COVERED UNDER       unexpired lease
                                       CONTRACT)
                                                                                           AKRIDGE
         Nature of debtor's interest   CONTRACT PARTY                                      THE HOMER BUILDING 601
                                                                                           THIRTEENTH ST NW
         State the term remaining      _________________________________________________   STE 300 NORTH
                                                                                           WASHINGTON DC 20005
         List the contract number of   _________________________________________________
         any government contract


2.23.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PHOTOGRAPHER                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      AL DRAGO
                                                                                           249 FLORIDA AVE #21
         State the term remaining      _________________________________________________   WASHINGTON DC 20001
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 5 of 201
Debtor   Alpha Entertainment LLC                                                                    Case number (if known) 20-10940

2.24.    Title of contract             AGREEMENT                                               State the name and mailing address
                                                                                               for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                        debtor has an executory contract or
         lease is for                                                                          unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                          ALEX, TERRELL
                                                                                               Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.25.    Title of contract             AGREEMENT                                               State the name and mailing address
                                                                                               for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                        debtor has an executory contract or
         lease is for                                                                          unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                          ALEXANDER, FRANK
                                                                                               Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.26.    Title of contract             AGREEMENT                                               State the name and mailing address
                                                                                               for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                        debtor has an executory contract or
         lease is for                                                                          unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                          ALEXANDER, TERRENCE
                                                                                               Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.27.    Title of contract             INSURANCE POLICY                                        State the name and mailing address
                                                                                               for all other parties with whom the
         State what the contract or    EXCESS LIABILITY - FIRST LAYER 19HX1032 / CX 21 01 09   debtor has an executory contract or
         lease is for                  08                                                      unexpired lease
         Nature of debtor's interest   INSURED                                                 ALIVE RISK
                                                                                               10150 YORK RD
         State the term remaining      6/1/2020                                                5TH FL
                                                                                               HUNT VALLEY MD 21030
         List the contract number of   _________________________________________________
         any government contract


2.28.    Title of contract             AGREEMENT                                               State the name and mailing address
                                                                                               for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                        debtor has an executory contract or
         lease is for                                                                          unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                          ALLEN, DEJON
                                                                                               Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                             Page 6 of 201
Debtor   Alpha Entertainment LLC                                                                Case number (if known) 20-10940

2.29.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ALLEN, JOSHUA
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.30.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ALLEN, JULIAN
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.31.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PHOTOGRAPHER                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ALLISON SHELLEY PHOTOGRAPHY
                                                                                           LLC
         State the term remaining      _________________________________________________   628 OTIS PL NW
                                                                                           WASHINGTON DC 20010
         List the contract number of   _________________________________________________
         any government contract


2.32.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PHOTOGRAPHER                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ALMEIDA, MONICA
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.33.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LEAGUE/TEAM/STADIUM SECURITY HOUSTON                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ALPE INTERNATIONAL LLC
                                                                                           BRUCE ALPE
         State the term remaining      _________________________________________________   7827 BRYKERWOODS DR
                                                                                           HOUSTON TX 77055
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 7 of 201
Debtor   Alpha Entertainment LLC                                                                Case number (if known) 20-10940

2.34.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ALSTON, JONATHAN
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.35.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    CLOUD SERVICES                                      debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      AMAZON WEB SVC AWS
                                                                                           440 TERRY AVE N
         State the term remaining      _________________________________________________   SEATTLE WA 98109
         List the contract number of   _________________________________________________
         any government contract


2.36.    Title of contract             BROADCASTING AGREEMENT                              State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES                                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      AMERICAN BROADCASTING
                                                                                           COMPANIES, INC.
         State the term remaining      _________________________________________________   77 WEST 66TH STREET
                                                                                           NEW YORK NY 10023
         List the contract number of   _________________________________________________
         any government contract


2.37.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MERCHANT CREDIT CARD PROCESSING AGREEMENT           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      AMERICAN EXPRESS MERCHANT
                                                                                           SERVICES
         State the term remaining      _________________________________________________   ATTN LEGAL DEPARTMENT
                                                                                           200 VESEY ST
         List the contract number of   _________________________________________________   NEW YORK NY 10285
         any government contract


2.38.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      AMEY, VINCENT
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 8 of 201
Debtor   Alpha Entertainment LLC                                                                Case number (if known) 20-10940

2.39.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ANAU, SIUPELI
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.40.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LED BOARD DESIGN AND USAGE IN CENTURYLINK           debtor has an executory contract or
         lease is for                  FIELD                                               unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ANC SPORTS ENTERPRISES LLC
                                                                                           2 MANHATTANVILLE RD
         State the term remaining      _________________________________________________   STE 402
                                                                                           PURCHASE NY 10577
         List the contract number of   _________________________________________________
         any government contract


2.41.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ANDERSON, RYAN
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.42.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PHOTOGRAPHER                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ANDREW HANCOCK
                                                                                           PHOTOGRAPHY LLC
         State the term remaining      _________________________________________________   ANDREW HANCOCK III
                                                                                           8252 STONE RIVER DR
         List the contract number of   _________________________________________________   FRISCO TX 75034
         any government contract


2.43.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ANDRUS, BART
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 9 of 201
Debtor   Alpha Entertainment LLC                                                                Case number (if known) 20-10940

2.44.    Title of contract             XFL SPONSORSHIP AGREEMENT                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES                                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ANHEUSER BUSCH
                                                                                           2420 WEST 26TH AVENUE
         State the term remaining      _________________________________________________   SUITE 275D
                                                                                           DENVER CO 80211
         List the contract number of   _________________________________________________
         any government contract


2.45.    Title of contract             XFL SPONSORSHIP AGREEMENT                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES                                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ANHEUSER-BUSCH, LLC
                                                                                           ONE BUSCH PLACE
         State the term remaining      _________________________________________________   ST. LOUIS MO 63118
         List the contract number of   _________________________________________________
         any government contract


2.46.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ANIEBONAM, JESSE
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.47.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ANKRAH, ANDREW
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.48.    Title of contract             VENUE USE AGREEMENT BETWEEN ANSCHUTZ                State the name and mailing address
                                       SOUTHERN CALIFORNIA SPORTS COMPLEX, LLC AND         for all other parties with whom the
                                       ALPHA ENTERTAINMENT LLC                             debtor has an executory contract or
                                                                                           unexpired lease
         State what the contract or    DIGNITY HEALTH SPORTS PARK, CALIFORNIA STATE
         lease is for                  UNIVERSITY DOMINGUEZ HILLS                          ANSCHUTZ SOUTHERN
                                                                                           CALIFORNIA SPORTS COMPLEX,
         Nature of debtor's interest   LESSEE                                              LLC,
                                                                                           ATTENTION: GENERAL MANAGER
         State the term remaining      6/30/2022                                           18400 AVALON BLVD.
                                                                                           LOS ANGELES CA 90015
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 10 of 201
Debtor   Alpha Entertainment LLC                                                                Case number (if known) 20-10940

2.49.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MUSIC LIBRARY                                       debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      APM MUSIC
                                                                                           ADAM TAYLOR
         State the term remaining      _________________________________________________   6255 W SUNSET BLVD STE 900
                                                                                           HOLLYWOOD CA 90028-7458
         List the contract number of   _________________________________________________
         any government contract


2.50.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PLAYER IPADS                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      APPLE FINANCIAL SVC
                                                                                           DE LAGE LANDEN FINANCIAL SVC
         State the term remaining      _________________________________________________   INC
                                                                                           PO BOX 41602
         List the contract number of   _________________________________________________   PHILADELPHIA PA 19101
         any government contract


2.51.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ARCHER, MICHAEL
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.52.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LEGAL SERVICES                                      debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ARENT FOX LLP
                                                                                           PO BOX 644672
         State the term remaining      _________________________________________________   PITTSBURGH PA 15264
         List the contract number of   _________________________________________________
         any government contract


2.53.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ARMBRISTER, THURSTON
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 11 of 201
Debtor   Alpha Entertainment LLC                                                                Case number (if known) 20-10940

2.54.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    GAMEDAY CONSULTING                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ARTEMIS EVENTS INC
                                                                                           MARIANNE HERMAN
         State the term remaining      _________________________________________________   5502 IRONWOOD ST
                                                                                           RANCHO PALOS VERDES CA 90275
         List the contract number of   _________________________________________________
         any government contract


2.55.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ARTIS-PAYNE, CAMERON
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.56.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MARKETING WORKFLOW TOOL                             debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ASANA INC
                                                                                           1550 BRYANT ST #200
         State the term remaining      _________________________________________________   SAN FRANCISCO CA 94103
         List the contract number of   _________________________________________________
         any government contract


2.57.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ASH, RICHARD
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.58.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ASKEW-HENRY, DRAVON
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 12 of 201
Debtor   Alpha Entertainment LLC                                                                Case number (if known) 20-10940

2.59.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    CONTENT PRODUCER                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ASSOCIATED PRODUCTION MUSIC
                                                                                           6255 W SUNSET BLVD STE 900
         State the term remaining      _________________________________________________   HOLLYWOOD CA 90028
         List the contract number of   _________________________________________________
         any government contract


2.60.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MOBILE PHONE SERVICE                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      AT AND T MOBILITY
                                                                                           PO BOX 6463
         State the term remaining      _________________________________________________   CAROL STREAM IL 60197-6463
         List the contract number of   _________________________________________________
         any government contract


2.61.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      ATKINS, DAVID
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.62.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PHOTOGRAPHER                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      AUSTIN SOSA PHOTOGRAPHY
                                                                                           501 WING ST
         State the term remaining      _________________________________________________   GLENDALE CA 91205
         List the contract number of   _________________________________________________
         any government contract


2.63.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BADET, JEFF
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 13 of 201
Debtor   Alpha Entertainment LLC                                                                Case number (if known) 20-10940

2.64.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BADIE, SHERMAN
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.65.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MEDICAL ADVISORY SERVICES                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BAILES MD*JULIAN E
                                                                                           110 WEST ANNA LN
         State the term remaining      _________________________________________________   LAKE FOREST IL 60045
         List the contract number of   _________________________________________________
         any government contract


2.66.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BAILEY, ANDREW
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.67.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BAILEY, SERGIO
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.68.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BALDUCCI, ALEXANDER
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 14 of 201
Debtor   Alpha Entertainment LLC                                                                Case number (if known) 20-10940

2.69.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BALLARD, CORRION
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.70.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    CONTENT PRODUCER                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BALZER, HOWARD
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.71.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BANFIELD, DARYLE
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.72.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BANKS, JOSHUA
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.73.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BARNES, BRANDON
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 15 of 201
Debtor   Alpha Entertainment LLC                                                                Case number (if known) 20-10940

2.74.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BARNES, TAVARIS
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.75.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BARNES, TERRENCE
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.76.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    FULL SERVICE CREATIVE AGENCY                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BARRETT SF
                                                                                           OPTIMISM LLC
         State the term remaining      _________________________________________________   250 SUTTER ST STE 200
                                                                                           SAN FRANCISCO CA 94108
         List the contract number of   _________________________________________________
         any government contract


2.77.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BARRON, KIRK
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.78.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BATTLE, ISAIAH
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 16 of 201
Debtor   Alpha Entertainment LLC                                                                Case number (if known) 20-10940

2.79.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BAYLESS, MARTIN
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.80.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    ADVERTISING AND PROMOTION                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BEACH 2 BAY AERIAL BILLBOARD
                                                                                           ADVERTISING LLC
         State the term remaining      _________________________________________________   10165 WEST TROPICAL PKWY
                                                                                           LAS VEGAS NV 89149
         List the contract number of   _________________________________________________
         any government contract


2.81.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BEAL, EMMANUEL
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.82.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    GAMEDAY ENTERTAINMENT                               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BEATBUDS MEDIA LLC
                                                                                           10960 WILSHIRE BLVD FL 5
         State the term remaining      _________________________________________________   LOS ANGELES CA 90024
         List the contract number of   _________________________________________________
         any government contract


2.83.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BEAVERS, WILLIE
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 17 of 201
Debtor   Alpha Entertainment LLC                                                                Case number (if known) 20-10940

2.84.    Title of contract             XFL SPONSORSHIP AGREEMENT                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES                                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BECU
                                                                                           12770 GATEWAY DRIVE
         State the term remaining      _________________________________________________   TUKWILA WA 98168
         List the contract number of   _________________________________________________
         any government contract


2.85.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BELL, BRANDON
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.86.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BELL, DERRIUS
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.87.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LEAGUE/TEAM/STADIUM SECURITY DALLAS                 debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BEST EXECUTIVE SECURITY TEAM
                                                                                           6504 BENCHMARK DRIVE
         State the term remaining      _________________________________________________   PLANO TX 75023
         List the contract number of   _________________________________________________
         any government contract


2.88.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    GAME DAY STAFFING                                   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BEXEL
                                                                                           7850 RUFFNER AVE
         State the term remaining      _________________________________________________   STE B
                                                                                           VAN NUYS CA 91406
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 18 of 201
Debtor   Alpha Entertainment LLC                                                                Case number (if known) 20-10940

2.89.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    GAME DAY SYSTEMS                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BEXEL
                                                                                           7850 RUFFNER AVE
         State the term remaining      _________________________________________________   STE B
                                                                                           VAN NUYS CA 91406
         List the contract number of   _________________________________________________
         any government contract


2.90.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BIBBS, EMMANUEL
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.91.    Title of contract             XFL LICENSING AGREEMENT                             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES                                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BIG GAME SPORTS
                                                                                           13835 WELCH ROAD
         State the term remaining      _________________________________________________   DALLAS TX 75244
         List the contract number of   _________________________________________________
         any government contract


2.92.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    CONTENT PRODUCER                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BIG MAN ENTERTAINMENT LLC
                                                                                           2560 US HIGHWAY 22 274
         State the term remaining      _________________________________________________   SCOTCH PLAINS NJ 07076
         List the contract number of   _________________________________________________
         any government contract


2.93.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    GAMEDAY DJ SERVICES (MUSIC COORDIANTOR & IN-        debtor has an executory contract or
         lease is for                  FIELD DJ)                                           unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BIG MAN ENTERTAINMENT LLC
                                                                                           2560 US HIGHWAY 22 274
         State the term remaining      _________________________________________________   SCOTCH PLAINS NJ 07076
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 19 of 201
Debtor   Alpha Entertainment LLC                                                                Case number (if known) 20-10940

2.94.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BIGELOW, KENNETH
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.95.    Title of contract             VENDOR AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MULTICULTURAL AGENCY                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BLACK BROWN COLLECTIVE
                                                                                           JESSICA ECHEVERRY
         State the term remaining      _________________________________________________   8726 S SEPULVEDA BLVD STE
                                                                                           D2651
         List the contract number of   _________________________________________________   LOS ANGELES CA 90045
         any government contract


2.96.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BLACKNALL, SAEED
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.97.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BLIZZARD, ROBERT
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.98.    Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COACH, PLAYER OR STAFF AGREEMENT                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   CONTRACT PARTY                                      BOLDEN, RAYMOND
                                                                                           Address available upon request
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 20 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.99.    Title of contract              VENDOR AGREEMENT                                    State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or     RADIO PARTNERSHIP                                   debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest    CONTRACT PARTY                                      BONNEVILLE INTERNATIONAL
                                                                                            CORP
         State the term remaining       _________________________________________________   BOX 26245
                                                                                            SALT LAKE CITY UT 84126
         List the contract number of    _________________________________________________
         any government contract


2.100.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     FREE-TO-PLAY GAME DEVELOPMENT AND                  debtor has an executory contract or
          lease is for                   MANAGEMENT (PLAYXFL APP)                           unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BOOM SHAKALAKA INC
                                                                                            530 SEVENTH AVE STE 1206
          State the term remaining       ________________________________________________   NEW YORK NY 10018
          List the contract number of ________________________________________________
          any government contract


2.101.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BOOZER, CHRISTOPHER
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.102.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BORDEN, NOAH
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.103.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BOULDIN, DARONTE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 21 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.104.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BOULWARE, VENZELL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.105.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     DRAGONSEATS HEATED BENCHES                         debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BOURNE CREATIONS INC
                                                                                            23300 MERCANTILE RD
          State the term remaining       ________________________________________________   BEACHWOOD OH 44122
          List the contract number of ________________________________________________
          any government contract


2.106.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BOWEN, AMANDA K
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.107.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BOWEN, KEVIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.108.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BOWMAN, SHANE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 22 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.109.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BRADFORD, CARL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.110.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BRADY, LATARIUS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.111.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BRANCH, MARCELIS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.112.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BRASWELL, BRIAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.113.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     MEDIA COORDINATION SERVICES                        debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BREAKAWAY SPORTS MARKETING
                                                                                            RAY MALLOUK
          State the term remaining       ________________________________________________   1400 PRESTON RD # 400
                                                                                            PLANO TX 75093
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 23 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.114.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     VIDEO PLAYER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BRIGHTCOVE INC
                                                                                            290 CONGRESS ST 4TH FL
          State the term remaining       ________________________________________________   BOSTON MA 02210
          List the contract number of ________________________________________________
          any government contract


2.115.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BROMLEY, JAYSON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.116.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BROOKER, ROMELLO
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.117.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     GAMEDAY DRUMLINE SERVICES                          debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BROOKLYN UNITED
                                                                                            121 NEW YORK AVE
          State the term remaining       ________________________________________________   BROOKLYN NY 11216
          List the contract number of ________________________________________________
          any government contract


2.118.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BROSSETTE, NICK
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 24 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.119.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     MARKETING CONSULTING SERVICES                      debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BROTMAN WINTER FRIED
                                                                                            COMMUNICATIONS
          State the term remaining       ________________________________________________   1651 OLD MEADOW RD #500
                                                                                            MCLEAN VA 22102
          List the contract number of ________________________________________________
          any government contract


2.120.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     MARKETING CONSULTING SERVICES (MARCH               debtor has an executory contract or
          lease is for                   RETAINER ($5K) AND INDIVIDUAL DESIGN PROJECTS) -   unexpired lease
                                         NEED TO ASK TO REDUCE BASED ON ACTUAL HOURS
                                         PERFORMED                                          BROTMAN WINTER FRIED
                                                                                            COMMUNICATIONS
          Nature of debtor's interest    CONTRACT PARTY                                     1651 OLD MEADOW RD #500
                                                                                            MCLEAN VA 22102
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.121.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     MARKETING CONSULTING SERVICES (RETAINER AND        debtor has an executory contract or
          lease is for                   INDIVIDUAL DESIGN PROJECTS)                        unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BROTMAN WINTER FRIED
                                                                                            COMMUNICATIONS
          State the term remaining       ________________________________________________   1651 OLD MEADOW RD #500
                                                                                            MCLEAN VA 22102
          List the contract number of ________________________________________________
          any government contract


2.122.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BROWN, ASANTAY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.123.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BROWN, BENIQUEZ
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 25 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.124.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BROWN, CHRISTOPHER
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.125.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BROWN, CODY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.126.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BROWN, DONATELLO
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.127.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BROWN, FRANK
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.128.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BROWN, KEENEN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 26 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.129.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BROWN, SEAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.130.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BRUMFIELD, GARRETT
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.131.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BRYANT, JORDAN-ELIJAH
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.132.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BRYANT, OMARIUS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.133.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     LEAGUE/TEAM/STADIUM SECURITY NEW YORK              debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BUCKLEY PETERSEN GLOBAL INC
                                                                                            JAMES R BUCKLEY
          State the term remaining       ________________________________________________   PO BOX 188
                                                                                            RINGWOOD NJ 07456
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 27 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.134.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BUNCHE, MALCOLM
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.135.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BURNETT, KAELIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.136.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BUSHELL-BEATTY, JUWANN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.137.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BUTLER, JAMES
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.138.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     BYRD, DONTEZ
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 28 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.139.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CALDWELL, CLARENCE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.140.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CALLAWAY, ANTONIO
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.141.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CALLENDER, NICHOLAS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.142.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CALVIN, JOHNATHAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.143.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CAMPBELL, ELIJAH
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 29 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.144.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CAMPBELL, GARRETT
                                                                                            GARRETT CAMPBELL
          State the term remaining       ________________________________________________   PHOTOGRAPHY
                                                                                            Address available upon request
          List the contract number of ________________________________________________
          any government contract


2.145.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT PRODUCER                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CAMPBELL, THOMAS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.146.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CAMPOS, JACOB
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.147.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CANADY, BRYCE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.148.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CANNON, KADARRIUS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 30 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.149.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     DIGITAL ASSET MANAGEMENT SYTEM                     debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CANTO INC
                                                                                            625 MARKET ST STE 600
          State the term remaining       ________________________________________________   SAN FRANCISCO CA 94105
          List the contract number of ________________________________________________
          any government contract


2.150.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT PRODUCER                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CARDEN, KEVIN RAY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.151.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CAREW, TANNER
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.152.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CARLOS M SAAVEDRA LLC
                                                                                            1383 WALTER RD
          State the term remaining       ________________________________________________   YORKTOWN NY 10598
          List the contract number of ________________________________________________
          any government contract


2.153.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CARTER, CORY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 31 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.154.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CARTER, MARTEZ
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.155.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CASSIDY BROOKE LAWSON
                                                                                            CASEY BROOKE PHOTOGRAPHY
          State the term remaining       ________________________________________________   1760 SUGARBERRY TRAIL
                                                                                            SARASOTA FL 34240
          List the contract number of ________________________________________________
          any government contract


2.156.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CASTILLO, SERGIO
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.157.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CART RENTALS FOR LBCC AND DHSP GAME DAY            debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CAT ENTERTAINMENT SVC
                                                                                            18700 LAUREL PARK RD
          State the term remaining       ________________________________________________   RANCHO DOMINGUEZ CA 90220
          List the contract number of ________________________________________________
          any government contract


2.158.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CELESTIN, JONATHAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 32 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.159.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     STATS SERVICES                                     debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CHAMPION DATA HOLDINGS PTY
                                                                                            LTD
          State the term remaining       ________________________________________________   LEVEL 3 6 RIVERSIDE QUAY
                                                                                            SOUTHBANK 03006
          List the contract number of ________________________________________________      AUSTRALIA
          any government contract


2.160.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     REMOTE OFFICE INTERNET CIRCUITS PLACEHOLDER        debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CHARTER
                                                                                            1900 BLUE CREST LANE
          State the term remaining       ________________________________________________   SAN ANTONIO TX 78247
          List the contract number of ________________________________________________
          any government contract


2.161.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CHEEK, BRYCE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.162.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CHOW, NORMAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.163.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CHRISTOFF, ROBERT
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 33 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.164.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CIOFFI, SIGISMONDO
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.165.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     FULL-TIME STAFF AND VIP PARKING ON GAMEDAYS        debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CITIPARK
                                                                                            13075 MANCHESTER RD STE 200
          State the term remaining       ________________________________________________   ST LOUIS MO 63131
          List the contract number of ________________________________________________
          any government contract


2.166.    Title of contract              LICENSE AGREEMENT                               State the name and mailing address
                                                                                         for all other parties with whom the
          State what the contract or     RANDY L. LARSON FOUR- PLEX, STADIUM AND STADIUM debtor has an executory contract or
          lease is for                   PARKING                                         unexpired lease
          Nature of debtor's interest    LESSEE                                             CITY OF PLANT CITY
                                                                                            BILL MCDANIEL CITY MANAGER
          State the term remaining       4/30/2020 AND 4/30/2021                            302 WEST REYNOLDS STREET
                                                                                            PLANT CITY FL 33566
          List the contract number of ________________________________________________
          any government contract


2.167.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     TALENT AGREEMENT                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CJA INC
                                                                                            VISION SPORTS GROUP
          State the term remaining       ________________________________________________   7 RENAISSANCE SQUARE 2ND FL
                                                                                            WHITE PLAINS NY 10601
          List the contract number of ________________________________________________
          any government contract


2.168.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CLARK LARA PHOTOGRAPHY
                                                                                            33138 MAGNOLIA CIR A
          State the term remaining       ________________________________________________   MAGNOLIA TX 77354
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 34 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.169.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CLARK, JEREMY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.170.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CLARKE, WILL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.171.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CLIETT, RESHARD
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.172.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT PRODUCER                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     COACH EM UP LLC
                                                                                            JONATHAN COACHMAN
          State the term remaining       ________________________________________________   12 PLUMERIA LN
                                                                                            ALISO VIEJO CA 92656
          List the contract number of ________________________________________________
          any government contract


2.173.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     TALENT AGREEMENT                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     COACH EM UP LLC
                                                                                            JONATHAN COACHMAN
          State the term remaining       ________________________________________________   12 PLUMERIA LN
                                                                                            ALISO VIEJO CA 92656
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 35 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.174.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     COATES, SAMMIE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.175.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     COBBS, SIMMIE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.176.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     FOOTBALL OPS - ROOF DECK                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CODE 4 MEDIA GROUP INC
                                                                                            5252 BOLSA AVE
          State the term remaining       ________________________________________________   HUNTINGTON BEACH CA 92649
          List the contract number of ________________________________________________
          any government contract


2.177.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     GAMEDAY/BROADCAST PARTNER POWER                    debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CODE 4 MEDIA GROUP INC
                                                                                            5252 BOLSA AVE
          State the term remaining       ________________________________________________   HUNTINGTON BEACH CA 92649
          List the contract number of ________________________________________________
          any government contract


2.178.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SIGNAGE AND GRAPHIC COMPANY                        debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CODE 4 MEDIA GROUP INC
                                                                                            5252 BOLSA AVE
          State the term remaining       ________________________________________________   HUNTINGTON BEACH CA 92649
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 36 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.179.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     REMOTE OFFICE INTERNET CIRCUITS PLACEHOLDER        debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     COGENT
                                                                                            P.O. BOX 791087
          State the term remaining       ________________________________________________   BALTIMORE MD 21279
          List the contract number of ________________________________________________
          any government contract


2.180.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     COLBURN, MATTHEW
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.181.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     COLE, REGINALD
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.182.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     COLEY, STACY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.183.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     COLLINS, CARL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 37 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.184.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     COLLINS, JALEN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.185.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     REMOTE OFFICE INTERNET CIRCUITS PLACEHOLDER        debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     COMCAST
                                                                                            P.O BOX 211008
          State the term remaining       ________________________________________________   EAGAN MN 55128
          List the contract number of ________________________________________________
          any government contract


2.186.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     LEAGUE/TEAM/STADIUM SECURITY ST. LOUIS             debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     COMFORT ZONE SECURITY LLC
                                                                                            AND INVESTIGATIONS LLC
          State the term remaining       ________________________________________________   PO BOX 261
                                                                                            WENTZVILLE MO 63385
          List the contract number of ________________________________________________
          any government contract


2.187.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     EMPLOYEE TICKETTING SYSTEM                         debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CONCIERGE LIVE LLC
                                                                                            931 MONROE DR NE STE 102579
          State the term remaining       ________________________________________________   ATLANTA GA 30308
          List the contract number of ________________________________________________
          any government contract


2.188.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     COOK, CONNOR
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 38 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.189.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     COOK, LAWRENCE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.190.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     COOK, RISHARD
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.191.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CORNELIUS, TAYLOR
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.192.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     COTTRELL, THEODORE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.193.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     COUPLIN, JEROME
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 39 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.194.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     HOTEL                                              debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     COURTYARD BY MARRIOTT LONG
                                                                                            BEACH
          State the term remaining       ________________________________________________   3841 N LAKEWOOD BLVD
                                                                                            LONG BEACH CA 90808
          List the contract number of ________________________________________________
          any government contract


2.195.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     HOTEL                                              debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     COURTYARD DALLAS ARLINGTON
                                                                                            PO BOX 743303
          State the term remaining       ________________________________________________   ATLANTA GA 30384
          List the contract number of ________________________________________________
          any government contract


2.196.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     LEGAL SERVICES                                     debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     COVINGTON AND BURLING LLP
                                                                                            ONE CITYCENTER
          State the term remaining       ________________________________________________   850 TENTH ST NW
                                                                                            WASHINGTON DC 20001
          List the contract number of ________________________________________________
          any government contract


2.197.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     COX, DEMETRIOUS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.198.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     COYLE, ANTHONY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 40 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.199.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     FREQUENCY COORDINATION                             debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CP COMMUNICATIONS
                                                                                            9965 18TH ST N
          State the term remaining       ________________________________________________   ST.PETERSBURG FL 33716
          List the contract number of ________________________________________________
          any government contract


2.200.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     MIC'D UP (PLAYER MICS)                             debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CP COMMUNICATIONS
                                                                                            9965 18TH ST N
          State the term remaining       ________________________________________________   ST.PETERSBURG FL 33716
          List the contract number of ________________________________________________
          any government contract


2.201.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     RADIOS                                             debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CP COMMUNICATIONS
                                                                                            9965 18TH ST N
          State the term remaining       ________________________________________________   ST.PETERSBURG FL 33716
          List the contract number of ________________________________________________
          any government contract


2.202.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CRAIG, WINSTON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.203.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CRAWFORD, COREY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 41 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.204.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CREATIVE FREELANCE SUPPORT                         debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CREATIVE CIRCLE LLC
                                                                                            PO BOX 74008799
          State the term remaining       ________________________________________________   CHICAGO IL 60674
          List the contract number of ________________________________________________
          any government contract


2.205.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT PRODUCER                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CRIMSON HEXAGON INC
                                                                                            DEPT 3363
          State the term remaining       ________________________________________________   PO BOX 123363
                                                                                            DALLAS TX 75312-3363
          List the contract number of ________________________________________________
          any government contract


2.206.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CRINER, MARK
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.207.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CROCKER, CHRISTOPHER
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.208.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     STORAGE FACILITY                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CROSSROADS DEV ASSOC LLC
                                                                                            1 INTERNATIONAL BOULEVARD
          State the term remaining       ________________________________________________   NJ-17 NORTH
                                                                                            MAHWAH NJ 07495
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 42 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.209.    Title of contract              LEASE                                              State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     REAL PROPERTY - A PORTION OF THE ELEVENTH          debtor has an executory contract or
          lease is for                   (11TH) FLOOR, ONE INTERNATIONAL BOULEVARD,         unexpired lease
                                         MAHWAH, NEW JERSEY
                                                                                            CROSSROADS DEVELOPERS
          Nature of debtor's interest    LESSEE                                             ASSOCIATES, LLC
                                                                                            820 MORRIS TURNPIKE
          State the term remaining       11/30/2020                                         SHORT HILLS NJ 07078
          List the contract number of ________________________________________________
          any government contract


2.210.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     REMOTE OFFICE INTERNET CIRCUITS PLACEHOLDER        debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CROWN CASTLE
                                                                                            P.O BOX 28730
          State the term remaining       ________________________________________________   NEW YORK NY 10087
          List the contract number of ________________________________________________
          any government contract


2.211.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CUMMINGS, RYAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.212.    Title of contract              SUBLEASE AGREEMENT                                 State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     REAL PROPERTY LEASE - 1904 OCCIDENTAL AVE          debtor has an executory contract or
          lease is for                   SOUTH, SEATTLE, WA 98134 (STORAGE FACILITY)        unexpired lease
          Nature of debtor's interest    SUB-LESSEE - NOT EXECUTED                          DA INTERNATIONAL GROUP INC.
                                                                                            ATTN: DAVE VAILLANCOURT
          State the term remaining       2/28/2021                                          1902 OCCIDENTAL AVE S.
                                                                                            SEATTLE WA 98134
          List the contract number of ________________________________________________
          any government contract


2.213.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DALY, KEVIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 43 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.214.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DANIELS, BRUCE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.215.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DAVIS, CONNOR
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.216.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DAVIS, REGINALD
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.217.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DAVIS, RYAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.218.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DAVISON, RAY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 44 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.219.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DAY, DILLON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.220.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     BACK COVER OF MAGAZINE (MARCH ISSUE, HIT           debtor has an executory contract or
          lease is for                   STANDS MARCH 1ST)                                  unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DC FRAY
                                                                                            951 V ST
          State the term remaining       ________________________________________________   NE WASHINGTON DC 20018
          List the contract number of ________________________________________________
          any government contract


2.221.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     FANFEST SERVICES FOR 5 HOME GAMES                  debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DC FRAY
                                                                                            951 V ST
          State the term remaining       ________________________________________________   NE WASHINGTON DC 20018
          List the contract number of ________________________________________________
          any government contract


2.222.    Title of contract              VENUE USE AGREEMENT BETWEEN DC STADIUM LLC         State the name and mailing address
                                         AND ALPHA ENTERTAINMENT LLC                        for all other parties with whom the
                                                                                            debtor has an executory contract or
          State what the contract or     REAL PROPERTY - VENUE USE AGREEMENT - AUDI         unexpired lease
          lease is for                   STADIUM
                                                                                            DC STADIUM, LLC
          Nature of debtor's interest    LESSEE                                             CHRIS DEUBELT, GENERAL
                                                                                            COUNSEL
          State the term remaining       6/30/2022                                          100 POTOMAC AVE SW
                                                                                            WASHINGTON DC 20024
          List the contract number of ________________________________________________
          any government contract


2.223.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     BRAD SHAM TALENT FEES - RENEGADE ROAD              debtor has an executory contract or
          lease is for                   INTERVIEWA                                         unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DCVOX LLC
                                                                                            5200 KELLER SPRINGS RD UNIT
          State the term remaining       ________________________________________________   1224
                                                                                            DALLAS TX 75248
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 45 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.224.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DE BEER, GERHARD
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.225.    Title of contract              MASTER LEASE AGREEMENT DATED AS OF 10/16/2019      State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTRACT NUMBER TFV 140982 - 1 IPAD 10.2IN WIFI    debtor has an executory contract or
          lease is for                   32GB SP GRAY 7TH GENERATION APPLE - PART#:         unexpired lease
                                         MW742LL/A 720; 2 IPAD PRO PENCIL APPLE - PART#:
                                         MK0C2AM/A 32                                       DE LAGE LANDEN FINANCIAL SVCS
                                                                                            INC
          Nature of debtor's interest    LESSEE                                             1111 OLD EAGLE SCHOOL RD
                                                                                            WAYNE PA 19087
          State the term remaining       8/11/2020

          List the contract number of ________________________________________________
          any government contract


2.226.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DECOUD, TRESTON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.227.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DEFELICE, DOUG
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.228.    Title of contract              XFL LICENSING AGREEMENT                            State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SERVICES                                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DELAWARE NORTH
                                                                                            250 DELAWARE AVENUE
          State the term remaining       ________________________________________________   BUFFALO NY 14202
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 46 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.229.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CHARTER AIR                                        debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DELTA AIR LINES INC
                                                                                            1030 DELTA BLVD
          State the term remaining       ________________________________________________   DEPT 514
                                                                                            ATLANTA GA 30354
          List the contract number of ________________________________________________
          any government contract


2.230.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DENNIS, DEREK
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.231.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT PRODUCER                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DEPTH CHARGE RECORDING INC
                                                                                            428 HUME AVE 2ND FL
          State the term remaining       ________________________________________________   ALEXANDRIA VA 22301
          List the contract number of ________________________________________________
          any government contract


2.232.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DIEHL, ROBERT
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.233.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DIGGS, DAREZ MARSEAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 47 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.234.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DILLON, ELKANAH
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.235.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DIMEL, WINSTON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.236.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DISHMAN, CRIS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.237.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DIXON, AHMAD
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.238.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     LEAGUE/TEAM/STADIUM SECURITY L.A>                  debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DKG SECURITY SPECIALISTS LLC
                                                                                            DANIEL GARDNER
          State the term remaining       ________________________________________________   5171 SUMAC RIDGE DR
                                                                                            YORBA LINDA CA 92886
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 48 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.239.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     LEGAL SERVICES                                     debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DLA PIPER LLP US
                                                                                            PO BOX 75190
          State the term remaining       ________________________________________________   BALTIMORE MD 21275
          List the contract number of ________________________________________________
          any government contract


2.240.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DOOLEY, GARRET
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.241.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT PRODUCER                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DRAFT NETWORK LLC
                                                                                            1808 FLOWER DR
          State the term remaining       ________________________________________________   SARASOTA FL 34239
          List the contract number of ________________________________________________
          any government contract


2.242.    Title of contract              XFL PARTNERSHIP AGREEMENT                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SERVICES                                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DRAFTKINGS INC.
                                                                                            222 BERKELEY STREET
          State the term remaining       ________________________________________________   5TH FLOOR
                                                                                            BOSTON MA 02116
          List the contract number of ________________________________________________
          any government contract


2.243.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DUCH, JANET
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 49 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.244.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DUKE, AUSTIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.245.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DUNBAR, LANCE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.246.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DUNGEY, ERIC
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.247.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DUNLAP, JAYLEN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.248.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DUNN, MICHAEL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 50 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.249.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DUPRE, MALACHI
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.250.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     LEAGUE/TEAM/STADIUM SECURITY TAMPA                 debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DURAN, MELVIN HENRY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.251.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     EALY, KONY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.252.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     EATMON, QUINTERRIUS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.253.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     EDWARDS, ARMANTI
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 51 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.254.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     EDWARDS, SAQWAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.255.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     LEGAL SERVICES                                     debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     EISNER LLP
                                                                                            9601 WILSHIRE BLVD 7TH FL
          State the term remaining       ________________________________________________   BEVERLY HILLS CA 90210
          List the contract number of ________________________________________________
          any government contract


2.256.    Title of contract              XFL SPONSORSHIP AGREEMENT                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SERVICES                                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     EL RINCONSITO
                                                                                            2606 70TH AVE E
          State the term remaining       ________________________________________________   SUITE 104
                                                                                            FIFE WA 98424
          List the contract number of ________________________________________________
          any government contract


2.257.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     TICKET SALES                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ELEVATE SPORTS VENTURES LLC
                                                                                            ELEVATE SPORTS PARTNERS
          State the term remaining       ________________________________________________   4949 MARIE P DEBARTOLO WAY
                                                                                            SANTA CLARA CA 95054
          List the contract number of ________________________________________________
          any government contract


2.258.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ELIZONDO, JAIME
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 52 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.259.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ELSTON, TRAE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.260.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ENGSTRAND, TANNER
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.261.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     RADIO ADVERTISING                                  debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ENTERCOM COMMUNICATIONS
                                                                                            CORP
          State the term remaining       ________________________________________________   PO BOX 74079
                                                                                            CLEVELAND OH 44194
          List the contract number of ________________________________________________
          any government contract


2.262.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     RADIO PARTNERSHIP (106.7/THEFAN AND 95.5/PGC)      debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ENTERCOM COMMUNICATIONS
                                                                                            CORP
          State the term remaining       ________________________________________________   PO BOX 74079
                                                                                            CLEVELAND OH 44194
          List the contract number of ________________________________________________
          any government contract


2.263.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     ADVERTISING AND PROMOTION                          debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ENTRAVISION COMMUNICATIONS
                                                                                            CORP
          State the term remaining       ________________________________________________   PO BOX 864761
                                                                                            ORLANDO FL 32886-4761
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 53 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.264.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     HOTEL                                              debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ENVUE AUTOGRAPH COLLECTION
                                                                                            550 AVENUE AT PRT IMPERIAL
          State the term remaining       ________________________________________________   WEEHAWKEN NJ 07086
          List the contract number of ________________________________________________
          any government contract


2.265.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     MUSIC LIBRARY                                      debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     EPIDEMIC SOUND INC
                                                                                            79 WALKER ST
          State the term remaining       ________________________________________________   NEW YORK NY 10013
          List the contract number of ________________________________________________
          any government contract


2.266.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT PRODUCER                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     EPIDEMIC SOUND US INC
                                                                                            79 WALKER ST 3RD FL
          State the term remaining       ________________________________________________   NEW YORK NY 10013
          List the contract number of ________________________________________________
          any government contract


2.267.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ERNSBERGER, DONALD
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.268.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     RADIO ADVERTISING                                  debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ESPN DEPORTES
                                                                                            PO BOX 26846
          State the term remaining       ________________________________________________   NEW YORK NY 10087-6846
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 54 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.269.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     RADIO ADVERTISING                                  debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ESPN PRODUCTIONS INC
                                                                                            BAD BOY MOWERS GASPARILLA
          State the term remaining       ________________________________________________   BOWL
                                                                                            2202 N WESTSHORE BLVD STE 200
          List the contract number of ________________________________________________      TAMPA FL 33607
          any government contract


2.270.    Title of contract              BROADCASTING AGREEMENT                             State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SERVICES                                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ESPN, INC.
                                                                                            ESPN PLAZA
          State the term remaining       ________________________________________________   BRISTOL CT 06010
          List the contract number of ________________________________________________
          any government contract


2.271.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ESTES, JOHN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.272.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     EVANS, JUSTIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.273.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     EVANS, MARWIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 55 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.274.    Title of contract              INSURANCE POLICY                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     EXECUTIVE RISK PACKAGE POLICY MKLV3MML000014       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    INSURED                                            EVANSTON INSURANCE COMPANY
                                                                                            10 PARKWAY NORTH BLVD
          State the term remaining       10/1/2026                                          STE 100
                                                                                            DEERFIELD IL 60015
          List the contract number of ________________________________________________
          any government contract


2.275.    Title of contract              INSURANCE POLICY                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     EXECUTIVE RISK PACKAGE POLICY MKLV3MML000014       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    INSURED                                            EVANSTON INSURANCE COMPANY
                                                                                            10 PARKWAY NORTH BLVD
          State the term remaining       10/1/2020                                          STE 100
                                                                                            DEERFIELD IL 60015
          List the contract number of ________________________________________________
          any government contract


2.276.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     MEDIA SUPPORT                                      debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     EVOLUTION MEDIA CAPITAL LLC
                                                                                            11620 WILSHIRE BLVD
          State the term remaining       ________________________________________________   LOS ANGELES CA 90025
          List the contract number of ________________________________________________
          any government contract


2.277.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     HEALTHCARE                                         debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     EXPRESS HEALTHCARE, LLC
                                                                                            P.O BOX 549
          State the term remaining       ________________________________________________   RIVERDALE MD 20738
          List the contract number of ________________________________________________
          any government contract


2.278.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     STORAGE FACILITY                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     E-Z STORAGE TAKOMA PARK
                                                                                            1352 HOLTON LN
          State the term remaining       ________________________________________________   TAKOMA PARK MD 20912
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 56 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.279.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FACIANE, ISAME
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.280.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     INSURANCE BROKER                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FAIRLY GROUP
                                                                                            PO BOX 1302
          State the term remaining       ________________________________________________   AMARILLO TX 79105
          List the contract number of ________________________________________________
          any government contract


2.281.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CRM / EMAIL SUPPORT                                debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FAN INTERACTIVE MARKETING
                                                                                            LLC
          State the term remaining       ________________________________________________   46 PENINSULA CTR
                                                                                            STE E-537
          List the contract number of ________________________________________________      ROLLING HILLS ESTATES CA 90274
          any government contract


2.282.    Title of contract              XFL LICENSING AGREEMENT                            State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SERVICES                                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FANATICS
                                                                                            8100 NATIONS WAY
          State the term remaining       ________________________________________________   JACKSONVILLE FL 32256
          List the contract number of ________________________________________________
          any government contract


2.283.    Title of contract              XFL SPONSORSHIP AGREEMENT                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SERVICES                                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FANTASY SPORT SHARK, LLC
                                                                                            1187 COAST VILLAGE ROAD #10-M
          State the term remaining       ________________________________________________   MONTECITO CA 93108
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 57 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.284.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FARRIS, CHASE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.285.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FARROW, KENNETH
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.286.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT DELIVERY NETWORK                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FASTLY INC
                                                                                            475 BRANNAN ST UNIT 300
          State the term remaining       ________________________________________________   SAN FRANCISCO CA 94107
          List the contract number of ________________________________________________
          any government contract


2.287.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FERGUSON, JAZZ
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.288.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     RETIREMENT ACCOUNTS                                debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FIDELITY INVESTMENTS
                                                                                            INSTITUTIONAL
          State the term remaining       ________________________________________________   OPERATIONS CO INC
                                                                                            PO BOX 73307
          List the contract number of ________________________________________________      CHICAGO IL 60673-7307
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 58 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.289.    Title of contract              EMPLOYEE 401(K) PLAN                               State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     EMPLOYEE BENEFIT                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FIDELITY INVESTMENTS
                                                                                            INSTITUTIONAL OPERATIONS CO
          State the term remaining       ________________________________________________   INC
                                                                                            PO BOX 73307
          List the contract number of ________________________________________________      CHICAGO IL 60673-7307
          any government contract


2.290.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FIELDS, WILLIAM
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.291.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FINEANGANOFO, BRIAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.292.    Title of contract              STADIUM USE AGREEMENT                              State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     MEMORIAL STADIUM, 401 5TH AVENUE NORTH,            debtor has an executory contract or
          lease is for                   SEATTLE, WA 98109                                  unexpired lease
          Nature of debtor's interest    LESSEE                                             FIRST & GOAL INC.
                                                                                            CHUCK ARNOLD
          State the term remaining       6/30/2022                                          12 SEAHAWKS WAY
                                                                                            RENTON WA 98056
          List the contract number of ________________________________________________
          any government contract


2.293.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FITZGERALD, NICHOLAS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 59 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.294.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FLOWERS, DIMITRI
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.295.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FLOWERS, QUINTON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.296.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     LEAGUE/TEAM/STADIUM SECURITY D.C.                  debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FOCUSED CONSULTING LLC
                                                                                            DANIEL HICKSON
          State the term remaining       ________________________________________________   4740 CONNECTICUT AVE NW
                                                                                            STE 906
          List the contract number of ________________________________________________      WASHINGTON DC 20008
          any government contract


2.297.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FOLKERTS, BRIAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.298.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FOLSTON, JAMES
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 60 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.299.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FOLSTON, TAREAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.300.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FONTENOT, JERRY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.301.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FORD, KEITH
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.302.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FOSTER, JERALD
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.303.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     HOTEL                                              debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FOUR POINTS BY SHERATON
                                                                                            DALLAS
          State the term remaining       ________________________________________________   2451 E RANDOL MILL RD
                                                                                            ARLINGTON TX 76036
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 61 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.304.    Title of contract              BROADCASTING AGREEMENT                             State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SERVICES                                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FOX BROADCASTING COMPANY,
                                                                                            LLC
          State the term remaining       ________________________________________________   10201 WEST PICO BLVD
                                                                                            BUILDING 100
          List the contract number of ________________________________________________      LOS ANGELES CA 90035
          any government contract


2.305.    Title of contract              PROFIT PARTICIPATION INTEREST AGREEMENT            State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     EXCLUSIVE COVERAGE RIGHTS IN RESPECT OF            debtor has an executory contract or
          lease is for                   CERTAIN GAMES AND ANCILLARY CONTENT                unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FOX BROADCASTING COMPANY,
                                                                                            LLC
          State the term remaining       ________________________________________________   ATTENTION: PRESIDENT
                                                                                            10201 WEST PICO BOULEVARD
          List the contract number of ________________________________________________      BUILDING 101
          any government contract                                                           LOS ANGELES CA 90035


2.306.    Title of contract              BROADCASTING AGREEMENT                             State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SERVICES                                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FOX SPORTS 1, LLC
                                                                                            10201 WEST PICO BLVD
          State the term remaining       ________________________________________________   BUILDING 100
                                                                                            LOS ANGELES CA 90035
          List the contract number of ________________________________________________
          any government contract


2.307.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FRANKS, ANDREW
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.308.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FRAZIER, MARCELL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 62 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.309.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FREEMAN, KESHUN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.310.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     ADVERTISING AND PROMOTION                          debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FRIENDS OF THE RIVERWALK INC
                                                                                            201 N FRANKLIN ST
          State the term remaining       ________________________________________________   STE 2900
                                                                                            TAMPA FL 33602
          List the contract number of ________________________________________________
          any government contract


2.311.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FUGATE, GARRETT
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.312.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FUNCHES, ALEXANDER
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.313.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     TECH CONSULTING                                    debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GAINS GROUP LLC
                                                                                            STEVE GERA
          State the term remaining       ________________________________________________   12655 W JEFFERSON BLVD
                                                                                            LOS ANGELES CA 90066
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 63 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.314.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GALITZ, ANDREW
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.315.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GANSZ, FRANCIS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.316.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GARBER, GEORGE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.317.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT PRODUCER                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GARCIA, ARTHUR
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.318.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GARDNER, JA'QUAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 64 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.319.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     GAMEDAY SPECIAL EFFECTS                            debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GATEWAY PYROTECHNIC PROD
                                                                                            PO BOX 39327
          State the term remaining       ________________________________________________   ST LOUIS MO 63139
          List the contract number of ________________________________________________
          any government contract


2.320.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GAUSE, QUENTIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.321.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     INTEGRITY SERVICES                                 debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GENIUS SPORTS LIMITED
                                                                                            10 BLOOMSBURY WAY
          State the term remaining       ________________________________________________   LONDON WC1A2SL
                                                                                            UNITED KINGDOM
          List the contract number of ________________________________________________
          any government contract


2.322.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GENNESY, AVERY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.323.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GENTRY, TANNER
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 65 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.324.    Title of contract              XFL LICENSING AGREEMENT                            State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SERVICES                                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     G-III LEATHER FASHIONS, INC.
                                                                                            P.O. BOX 29242
          State the term remaining       ________________________________________________   NEW YORK NY 10087
          List the contract number of ________________________________________________
          any government contract


2.325.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GILBRIDE, KEVIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.326.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GILLHAMER, MIKE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.327.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GILMORE, GREGORY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.328.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GINDA, FRANK
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 66 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.329.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GLANVILLE, GERALD
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.330.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT PRODUCER                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GO TO TEAM INC
                                                                                            665 JOHNNIE DODDS BLVD STE
          State the term remaining       ________________________________________________   201
                                                                                            MT PLEASANT SC 29464
          List the contract number of ________________________________________________
          any government contract


2.331.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT PRODUCER                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GOLD, JON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.332.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GONCHAROFF, VICTOR
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.333.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CLOUD SERVICES                                     debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GOOGLE LLC
                                                                                            DEPT 33654
          State the term remaining       ________________________________________________   SAN FRANCISCO CA 94139
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 67 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.334.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GOOLSBY, DEANDRE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.335.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GOUVEIA, KURT
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.336.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GRAHAM, TYSON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.337.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GRANT, DORAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.338.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GRAYSON, DAVON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 68 of 201
Debtor    Alpha Entertainment LLC                                                                Case number (if known) 20-10940

2.339.1   Title of contract              INSURANCE POLICY                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     EXCESS LIABILITY - THIRD LAYER POLICY EXC2276607   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    INSURED                                            GREAT AMERICAN INSURANCE
                                                                                            11201 DOUGLAS AVE
          State the term remaining       6/1/2020                                           URBANDALE IA 50322
          List the contract number of ________________________________________________
          any government contract


2.340.    Title of contract              INSURANCE POLICY                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     EXCESS LIABILITY - SECOND LAYER POLICY             debtor has an executory contract or
          lease is for                   B0595XLS7460I9020                                  unexpired lease
          Nature of debtor's interest    INSURED                                            GREAT DIVIDE INSURANCE
                                                                                            COMPANY
          State the term remaining       6/1/2020                                           11201 DOUGLAS AVE
                                                                                            URBANDALE IA 50322
          List the contract number of ________________________________________________
          any government contract


2.341.2   Title of contract              INSURANCE POLICY                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     UMBRELLA POLICY CUA 7503223 - 12                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    INSURED                                            GREAT DIVIDE INSURANCE
                                                                                            COMPANY
          State the term remaining       6/1/2020                                           1800 S WASHINGTON ST
                                                                                            STE 400
          List the contract number of ________________________________________________      AMARILLO TX 79102
          any government contract


2.342.    Title of contract              INSURANCE POLICY                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     GENERAL LIABILITY & VEHICLE POLICY CPA 7503222 -   debtor has an executory contract or
          lease is for                   12                                                 unexpired lease
          Nature of debtor's interest    INSURED                                            GREAT DIVIDE INSURANCE
                                                                                            COMPANY
          State the term remaining       6/1/2020                                           LLOYDS OF LONDON
                                                                                            1 LIME ST LONDON
          List the contract number of ________________________________________________      GREATER LONDON EC3M 7HA
          any government contract                                                           UNITED KINGDOM


2.343.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GREEN, SOLOMON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 69 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.344.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GREENE, JALEN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.345.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SOCIAL CONTENT DISTRIBUTION PLATFORM               debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GREENFLY INC
                                                                                            225 ARIZONA AVE
          State the term remaining       ________________________________________________   STE 300
                                                                                            SANTA MONICA CA 90401
          List the contract number of ________________________________________________
          any government contract


2.346.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     HR AND RECRUITING                                  debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GREENHOUSE SOFTWARE INC
                                                                                            110 FIFTH AVE 3RD FL
          State the term remaining       ________________________________________________   NEW YORK NY 10011
          List the contract number of ________________________________________________
          any government contract


2.347.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GUERAD, ANTONIO
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.348.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GUSTAFSON, RYAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 70 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.349.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GWACHAM, OBUMNEKE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.350.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HAGEN, STEVEN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.351.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HAKIM, AZ-ZAHIR
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.352.    Title of contract              XFL SPONSORSHIP AGREEMENT                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SERVICES                                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HALF LION
                                                                                            1723 W. VALLEY HIGHWAY E
          State the term remaining       ________________________________________________   #101
                                                                                            SUMNER WA 98390
          List the contract number of ________________________________________________
          any government contract


2.353.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HALL, RANNELL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 71 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.354.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HAMILTON, ALFONZA
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.355.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HAMLETT, CONNOR
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.356.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HAMPTON, DEQUAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.357.    Title of contract              LEASE BETWEEN: HANCOCK REIT 1850M LLC ALPHA        State the name and mailing address
                                         ENTERTAINMENT LLC, D/B/A THE XFL                   for all other parties with whom the
                                                                                            debtor has an executory contract or
          State what the contract or     REAL PROPERTY - 1850 M STREET, N.W., SUITE 920,    unexpired lease
          lease is for                   WASHINGTON, DC
                                                                                            HANCOCK REIT 1850M LLC,
          Nature of debtor's interest    LESSEE                                             JOHN HANCOCK LIFE INSURANCE
                                                                                            COMPANY (U.S.A.) C/O MANULIFE
          State the term remaining       11/30/2022 WITH 2 - 1 YEAR RENEWAL OPTIONS         FINANCIAL
                                                                                            ATTENTION: LEASE
          List the contract number of ________________________________________________      ADMINISTRATION
          any government contract                                                           1100 NEW YORK AVENUE, N.W.
                                                                                            SUITE 270 WEST
                                                                                            WASHINGTON DC 20005


2.358.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT PRODUCER                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HANDSHER, JESSE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 72 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.359.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HANNEMANN, MICAH
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.360.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HARBOR, CLAYTON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.361.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HARNER, FREDERICK
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.362.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HARRIS, AJENE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.363.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HARRIS, DEION
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 73 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.364.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HARRIS, DUJUAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.365.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HARRIS, J-SHUN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.366.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HARRIS, RANDALL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.367.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HARTLEY, JAMES
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.368.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HASKIN, BRANDON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 74 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.369.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     INSTANT REPLAY                                     debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HAWK GRAPHICS INC
                                                                                            JOHN BATTAGLINO
          State the term remaining       ________________________________________________   1248 SUSSEX TPKE
                                                                                            RANDOLPH NJ 07869
          List the contract number of ________________________________________________
          any government contract


2.370.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HAWKINS, JOSHUA
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.371.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HAYES, JAY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.372.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HAYES, JONATHAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.373.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HAYWARD, DERRICK
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 75 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.374.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HEENEY, BENJAMIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.375.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HEINICKE, TAYLOR
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.376.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HENDERSON, DE'ANGELO
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.377.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HENDERSON, RODERICK
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.378.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HENDRIX, DEWAYNE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 76 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.379.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HENDY, AJ
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.380.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HERRMANN, JAMES
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.381.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HICKEY, SEAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.382.    Title of contract              OFFICE LEASE                                       State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     MERIDIAN THREE, MERIDIAN THREE, SUITES 630/640,    debtor has an executory contract or
          lease is for                   TAMPA, FL 33607                                    unexpired lease
          Nature of debtor's interest    LESSEE                                             HIGHWOODS REALTY LIMITED
                                                                                            PARTNERSHIP
          State the term remaining       9/30/2022                                          ATTN: MANAGER. LEASE
                                                                                            ADMINISTRATION
          List the contract number of ________________________________________________      3100 SMOKETREE COURT
          any government contract                                                           SUITE 600
                                                                                            RALEIGH NC 27604


2.383.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HILL, LAWRENCE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 77 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.384.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HILL, WILLIE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.385.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HILLARY, DARIUS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.386.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CHARTER AIR                                        debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HILLWOOD AIRWAYS LLC
                                                                                            13537 HERITAGE PKWY
          State the term remaining       ________________________________________________   FORT WORTH TX 76177
          List the contract number of ________________________________________________
          any government contract


2.387.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     HOTEL                                              debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HILTON HOUSTON NORTH
                                                                                            12400 GREENSPOINT DR
          State the term remaining       ________________________________________________   HOUSTON TX 77060
          List the contract number of ________________________________________________
          any government contract


2.388.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HIMEBAUCH, JONATHAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 78 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.389.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HINES, D'JUAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.390.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HODDE VISUALS
                                                                                            SAM HODDE
          State the term remaining       ________________________________________________   528 PARKVIEW LN
                                                                                            RICHARDSON TX 75080-5116
          List the contract number of ________________________________________________
          any government contract


2.391.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HOLDER, MIKAH
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.392.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HOLLAND, DARNELL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.393.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HOLLEY, NICHOLAS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 79 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.394.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HOLLIMAN, DEION
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.395.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HOLMAN, JUSTIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.396.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HOLMES, GABE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.397.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HOOD, ELIJAH
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.398.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HORN, JOSEPH
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 80 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.399.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HORN, REECE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.400.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HOSKINS, RO'DERRICK
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.401.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     MEDICAL SERVICES                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HOSPITAL FOR SPECIAL SURGERY
                                                                                            535 E 70TH ST
          State the term remaining       ________________________________________________   NEW YORK NY 10021
          List the contract number of ________________________________________________
          any government contract


2.402.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HOWARD, REGINALD
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.403.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT PRODUCER                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HSCTV
                                                                                            36-11 20TH AVENUE
          State the term remaining       ________________________________________________   ASTORIA NY 11105
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 81 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.404.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     HOTEL                                              debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HST LESSEE WEST SEATTLE LLC
                                                                                            1900 5TH AVE
          State the term remaining       ________________________________________________   SEATTLE WA 98101
          List the contract number of ________________________________________________
          any government contract


2.405.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HUDSON, GARRETT
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.406.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HUFF, MARQUESTON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.407.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT PRODUCER                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HUGO CREATIVE INC
                                                                                            1424 K ST NW STE 100
          State the term remaining       ________________________________________________   WASHINGTON DC 20005
          List the contract number of ________________________________________________
          any government contract


2.408.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HUNT, COLE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 82 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.409.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HUNZEKER, KURT
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.410.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HURST, DEMONTRE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.411.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     MEDIA BUYING                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HYLAND SOFTWARE INC
                                                                                            28500 CLEMENS RD
          State the term remaining       ________________________________________________   WESTLAKE OH 44145
          List the contract number of ________________________________________________
          any government contract


2.412.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     OOH MEDIA AT UNION STATION                         debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     HYLAND SOFTWARE INC
                                                                                            28500 CLEMENS RD
          State the term remaining       ________________________________________________   WESTLAKE OH 44145
          List the contract number of ________________________________________________
          any government contract


2.413.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     IFEDI, MARTIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 83 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.414.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     MANAGED NOC                                        debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     IGLASS NETWORKS
                                                                                            PO BOX 1265
          State the term remaining       ________________________________________________   CARY NC 27512-1265
          List the contract number of ________________________________________________
          any government contract


2.415.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     IGWEBUIKE, GODWIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.416.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     ________________________________________________   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     IHEARTMEDIA
                                                                                            4002 W GANDY BLVD
          State the term remaining       ________________________________________________   TAMPA FL 33611
          List the contract number of ________________________________________________
          any government contract


2.417.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     MEDIA INVESTMENT                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     IHEARTMEDIA AND
                                                                                            ENTERTAINMENT
          State the term remaining       ________________________________________________   FILE #56107
                                                                                            LOS ANGELES CA 90074-6107
          List the contract number of ________________________________________________
          any government contract


2.418.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     ADVERTISING AND PROMOTION                          debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     IHEARTMEDIA DALLAS
                                                                                            PO BOX 847572
          State the term remaining       ________________________________________________   DALLAS TX 75284
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 84 of 201
Debtor    Alpha Entertainment LLC                                                                Case number (if known) 20-10940

2.419.3   Title of contract              INSURANCE POLICY                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     EXCESS DIRECTORS & OFFICERS POLICY 01-422-62-12    debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    INSURED                                            ILLINOIS NATIONAL INSURANCE
                                                                                            COMPANY
          State the term remaining       10/1/2026                                          300 SOUTH RIVERSIDE PLZ
                                                                                            STE 2100
          List the contract number of ________________________________________________      CHICAGO IL 60606-6613
          any government contract


2.420.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     GAMEDAY ENTERTAINMENT                              debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     IMAGE ENGINEERING
                                                                                            CORTNEY KRAWIECKI
          State the term remaining       ________________________________________________   PO BOX 16695
                                                                                            BALTIMORE MD 21221
          List the contract number of ________________________________________________
          any government contract


2.421.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT PRODUCER                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     IMAGINE THAT FILMWORKS
                                                                                            10319 THORNMONT LN
          State the term remaining       ________________________________________________   HOUSTON TX 77070
          List the contract number of ________________________________________________
          any government contract


2.422.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PARKING SERVICES - 5 GAMES (100 X $30 GAME DAYS    debtor has an executory contract or
          lease is for                   AND 50 X $20 PREGAME FOR EACH HOME GAME)           unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     IMPARK
                                                                                            DBA IMPARK
          State the term remaining       ________________________________________________   8455 COLESVILLE RD STE 750
                                                                                            SILVER SPRING MD 20910
          List the contract number of ________________________________________________
          any government contract


2.423.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     WEB CMS PLATFORM                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     INFRONT X LLC
                                                                                            1261 BROADWAY
          State the term remaining       ________________________________________________   STE 200
                                                                                            NEW YORK NY 10001
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 85 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.424.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     WEB DEVELOPMENT                                    debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     INFRONT X LLC
                                                                                            1261 BROADWAY
          State the term remaining       ________________________________________________   STE 200
                                                                                            NEW YORK NY 10001
          List the contract number of ________________________________________________
          any government contract


2.425.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     INGRAM, JERALD
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.426.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PLAYXFL LARGE JACKPOT PRIZE INSURANCE              debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     INTERACTIVE PROMOTIONS
                                                                                            GROUP
          State the term remaining       ________________________________________________   518 W LANCASTER AVE
                                                                                            HAVERFORD PA 19041
          List the contract number of ________________________________________________
          any government contract


2.427.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     IVEY, MARTEZ
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.428.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     IWORAH, PRINCE CHARLES
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 86 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.429.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JACKSON, ANDREW
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.430.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JACKSON, BLAKE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.431.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JACKSON, JARRAIL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.432.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JACKSON, TYREE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.433.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JACOBS, TAIVON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 87 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.434.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JAGODZINSKI, JEFFREY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.435.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JAMES, CHARLES
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.436.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JAMES, DARIUS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.437.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JAMES, NICHOLAS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.438.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT PRODUCER                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JANE G PHOTOGRAPHY
                                                                                            15763 NE 1ST ST
          State the term remaining       ________________________________________________   BELLEVUE WA 98008
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 88 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.439.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     HOTEL                                              debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JDHQ HOTELS LLC
                                                                                            DBA EMBASSY SUITES HOTEL ST
          State the term remaining       ________________________________________________   LOUIS ST CHARLES
                                                                                            TWO CONVENTION CENTER PLZ
          List the contract number of ________________________________________________      ST. CHARLES MO 63303
          any government contract


2.440.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     TRANSPORTATION SERVICES                            debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JED TRANSPORTATION
                                                                                            5800 FEE FEE RD
          State the term remaining       ________________________________________________   HAZELWOOD MO 63042
          List the contract number of ________________________________________________
          any government contract


2.441.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JEFF FITLOW PHOTOGRAPHY
                                                                                            3519 TRAIL BND
          State the term remaining       ________________________________________________   MISSOURI CITY TX 77459-2699
          List the contract number of ________________________________________________
          any government contract


2.442.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JEFFCOAT, JAMES
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.443.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JENKINS, ALEX
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 89 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.444.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JENKINS, JOSHUA
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.445.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JENNINGS, ADONIS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.446.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JETER, COLIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.447.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JIBOWU, ADEDOYIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.448.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JOHNSON, ANTHONY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 90 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.449.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JOHNSON, ANTHONY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.450.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JOHNSON, BENJAMIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.451.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JOHNSON, DONALD
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.452.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JOHNSON, JAWUAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.453.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JOHNSON, JEREMIAH
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 91 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.454.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JOHNSON, JIMMIE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.455.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JOHNSON, JOSH
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.456.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JOHNSON, RODERICK
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.457.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JOHNSON, STEVEN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.458.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     REAL ESTATE BROKERAGE SERVICES                     debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JONES LANG LASALLE AMERICAS
                                                                                            INC
          State the term remaining       ________________________________________________   BMO HARRIS BANK NA
                                                                                            95661 TREASURY CTR DR
          List the contract number of ________________________________________________      CHICAGO IL 60694-5661
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 92 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.459.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JONES, BRYCE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.460.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JONES, CARDALE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.461.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JONES, DERRICK
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.462.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JONES, JARRON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.463.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JONES, JUNE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 93 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.464.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JONES, MARKUS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.465.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JONES, MATT
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.466.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JONES, MATTHEW
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.467.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JONES, SEANTAVIUS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.468.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JONES, TAIWAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 94 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.469.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JONES, TYIZSWAIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.470.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     JONES-QUARTEY, HAROLD
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.471.    Title of contract              STANDARD TICKETMASTER MERCHANT U.S. PAYMENT        State the name and mailing address
                                         INSTRUMENT PROCESSING AGREEMENT                    for all other parties with whom the
                                                                                            debtor has an executory contract or
          State what the contract or     CHASE BANK MERCHANT CREDIT CARD PROCESSING         unexpired lease
          lease is for                   AGREEMENT
                                                                                            JPMORGAN CHASE NA
          Nature of debtor's interest    CONTRACT PARTY                                     SCOTT NORTH EXECUTIVE
                                                                                            DIRECTOR BUSINESS
          State the term remaining       UNTIL TERMINATED BY EITHER PARTY                   DEVELOPMENT DIR SR
                                                                                            8181 COMMUNICATIONS PKWY
          List the contract number of ________________________________________________      PLANO TX 75024
          any government contract


2.472.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     LEGAL SERVICES                                     debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     K AND L GATES LLP
                                                                                            PO BOX 844255
          State the term remaining       ________________________________________________   BOSTON MA 02284-4255
          List the contract number of ________________________________________________
          any government contract


2.473.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     KANOFF, CHARLES
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 95 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.474.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     KARATZ, HEATHER
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.475.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     KELLY, ANTHOULA
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.476.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT PRODUCER                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     KELLY, JORDON T
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.477.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     KELLY, JORDON T
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.478.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     KELLY, KEVIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 96 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.479.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     KEMP, JOSEPH
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.480.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     KHOURY, BRIAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.481.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     KINCADE, DEVANTE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.482.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     KING, MARQUETTE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.483.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     KIRKSEY, LARRY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 97 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.484.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     KIRVEN, KORREN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.485.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     KLING, JOHN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.486.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     KNOTT, LUTHER
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.487.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT PRODUCER                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     KOEHLER, ALLISON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.488.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     KOROMA, TEJAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 98 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.489.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     KUHARCHEK, PETER
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.490.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     KUO, KELVIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.491.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LACAYO, ERNESTO
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.492.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     HOTEL                                              debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LAKELAND MARRIOTT FAIRFIELD
                                                                                            INN
          State the term remaining       ________________________________________________   4307 STERLING COMMERCE DR
                                                                                            PLANT CITY FL 33566
          List the contract number of ________________________________________________
          any government contract


2.493.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LAMBERT, DAVONTE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 99 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.494.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LAMPMAN, JACOB
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.495.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LANGELLA PHOTOGRAPHY
                                                                                            349 VISTA DE LA CUMBRE
          State the term remaining       ________________________________________________   SANTA BARBARA CA 93105
          List the contract number of ________________________________________________
          any government contract


2.496.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LAUINA, FRED
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.497.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LAULILE, TOMASI
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.498.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LAWRENCE, DESMOND
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 100 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.499.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LAWRENCE, PATRICK
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.500.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LAWRY III, RAYMOND
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.501.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LEE, LAVAEDEAY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.502.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     MEDICAL ADVISORY SERVICES                          debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LEMAK MD, LAWRENCE J
                                                                                            1286 OAK GROVE RD
          State the term remaining       ________________________________________________   STE 200
                                                                                            BIRMINGHAM AL 35209
          List the contract number of ________________________________________________
          any government contract


2.503.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LESLIE, DARNELL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 101 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.504.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LEWIS, ANDREW
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.505.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LEWIS, KAHLIL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.506.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LEWIS, LATROY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.507.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LEWIS, SHELTON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.508.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LEWIS, TIMOTHY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 102 of 201
Debtor   Alpha Entertainment LLC                                                                    Case number (if known) 20-10940

2.509.    Title of contract              INSURANCE POLICY                                      State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     EXCESS LIABILITY - FIFTH LAYER POLICY 1000345024-01   debtor has an executory contract or
          lease is for                                                                         unexpired lease
          Nature of debtor's interest    INSURED                                               LIBERTY INSURANCE
                                                                                               UNDERWRITERS INC
          State the term remaining       6/1/2020                                              175 BERKELEY ST
                                                                                               BOSTON MA 02116
          List the contract number of ________________________________________________
          any government contract


2.510.    Title of contract              VENDOR AGREEMENT                                      State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     HR AND RECRUITING                                     debtor has an executory contract or
          lease is for                                                                         unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                        LINKEDIN CORP
                                                                                               62228 COLLECTIONS CTR DR
          State the term remaining       ________________________________________________      CHICAGO IL 60693-0622
          List the contract number of ________________________________________________
          any government contract


2.511.    Title of contract              VENDOR AGREEMENT                                      State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     LIVE U STREAMING CONTRACT/HARDWARE                    debtor has an executory contract or
          lease is for                                                                         unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                        LIVEU INC
                                                                                               DEPT CH 19730
          State the term remaining       ________________________________________________      PALATINE IL 60055
          List the contract number of ________________________________________________
          any government contract


2.512.    Title of contract              AGREEMENT                                             State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                      debtor has an executory contract or
          lease is for                                                                         unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                        LOBENDAHN, TOA
                                                                                               Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.513.    Title of contract              XFL LICENSING AGREEMENT                               State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     SERVICES                                              debtor has an executory contract or
          lease is for                                                                         unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                        LOGO BRANDS
                                                                                               117 SOUTHEAST PARKWAY
          State the term remaining       ________________________________________________      FRANKLIN TN 37064
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                          Page 103 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.514.    Title of contract              DISTRICT AND ALPHA ENTERTAINMENT LLC (XFL)         State the name and mailing address
                                         FACILITIES USE AGREEMENT                           for all other parties with whom the
                                                                                            debtor has an executory contract or
          State what the contract or     LONG BEACH CITY COLLEGE, LONG BEACH, CA            unexpired lease
          lease is for
                                                                                            LONG BEACH COMMUNITY
          Nature of debtor's interest    CONTRACT PARTY                                     COLLEGE DISTRICT
                                                                                            CONTRACTS MANAGEMENT 64
          State the term remaining       9/15/2021                                          ATTN ALAN MOEDNGY DEPUTY
                                                                                            DIRECTION
          List the contract number of ________________________________________________      4901 E. CARSON STREET
          any government contract                                                           LONG BEACH CA 90808


2.515.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LONG, CHARLES
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.516.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LOPEZ, CLAYTON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.517.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     STORAGE FACILITY                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LOU FUSZ ATHLETIC
                                                                                            JEFF BOWER
          State the term remaining       ________________________________________________   ONE RAMS WAY
                                                                                            3265 RIDER TRAIL SOUTH
          List the contract number of ________________________________________________      EARTH CITY MO 63045
          any government contract


2.518.    Title of contract              SUBLEASE AGREEMENT AND FIRST AMENDMENT TO          State the name and mailing address
                                         SUBLEASE AGREEMENT                                 for all other parties with whom the
                                                                                            debtor has an executory contract or
          State what the contract or     ONE RAMS WAY, 3265 RIDER TRAIL SOUTH, EARTH        unexpired lease
          lease is for                   CITY, MO 63045
                                                                                            LOU FUSZ SOCCER CLUB,
          Nature of debtor's interest    CONTRACT PARTY                                     MR. PETER FUSZ, PRESIDENT
                                                                                            1 RAM’S WAY
          State the term remaining       10/31/2021                                         ST. LOUIS MO 63045
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 104 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.519.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LUCAS, MARCUS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.520.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LUCAS, MARQUIS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.521.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LUCK, OLIVER
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.522.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LUNSFORD, IZAAH
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.523.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LYLES, ROBERT
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 105 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.524.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LYMPEROPOULOS, KONSTANTINE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.525.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     LYONS, CAUSHAUD
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.526.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MACGINNIS, AUSTIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.527.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     STRATEGY / GAMEDAY CONSULTING                      debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MACHETE GROUP INC
                                                                                            2626 PERSA ST
          State the term remaining       ________________________________________________   HOUSTON TX 77098
          List the contract number of ________________________________________________
          any government contract


2.528.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MAIAVA, LENE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 106 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.529.    Title of contract              XFL LICENSING AGREEMENT                            State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SERVICES                                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MAINGATE
                                                                                            7900 ROCKVILLE ROAD
          State the term remaining       ________________________________________________   INDIANAPOLIS IN 46214
          List the contract number of ________________________________________________
          any government contract


2.530.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     DIGITAL MARKETING CAMPAIGN                         debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MAJORITY STRATEGIES LLC
                                                                                            12854 KENAN DR STE 145
          State the term remaining       ________________________________________________   JACKSONVILLE FL 32258
          List the contract number of ________________________________________________
          any government contract


2.531.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MALONE, RYHEEM
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.532.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MAMA, DAMIEN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.533.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MANDATO, CARMEN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 107 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.534.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MANGURIAN, PETER
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.535.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MANGUS, GEORGE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.536.    Title of contract              MAPLE PLAZA, L.P DOING BUSINESS IN CALIFORNIA AS   State the name and mailing address
                                         335-345 NORTH MAPLE DRIVE, L.P. AND ALPHA          for all other parties with whom the
                                         ENTERTAINMENT LLC                                  debtor has an executory contract or
                                                                                            unexpired lease
          State what the contract or     REAL PROPERTY LEASE - 407 NORTH MAPLE DRIVE,
          lease is for                   BEVERLY, HILLS, CA 90210                           MAPLE PLAZA, L.P.
                                                                                            C/O TISHMAN SPEYER
          Nature of debtor's interest    LESSEE                                             ATTN: PROPERTY MANAGER
                                                                                            345 NORTH MAPLE DRIVE
          State the term remaining       ________________________________________________   SUITE 101
                                                                                            BEVERLY HILLS CA 90210
          List the contract number of ________________________________________________
          any government contract


2.537.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MAPONGA, STANSLY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.538.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MARC SEROTA PHOTOGRAPHY
                                                                                            LLC
          State the term remaining       ________________________________________________   159 IROQUOIS ST
                                                                                            TAVERNIER FL 33070
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 108 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.539.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     HOTEL                                              debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MARRIOTT DC
                                                                                            COLLEGE PARK MARRIOTT HOTEL
          State the term remaining       ________________________________________________   AND
                                                                                            CONFERENCE CENTER
          List the contract number of ________________________________________________      3501 UNIVERSITY BLVD E
          any government contract                                                           HYATTSVILLE MD 20783


2.540.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MARTIN, JORDAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.541.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MARTIN, RONALD
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.542.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MARTINI, DOUGLAS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.543.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MARTINO, FREDDIE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 109 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.544.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MARTIN-OGUIKE, PRAISE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.545.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MASON, THOMAS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.546.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MASSAQUOI, JONATHAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.547.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MATTHEWS, MICHAEL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.548.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MAXEY, JOHNNY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 110 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.549.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MAYE, KELVIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.550.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MAYS, WILLIE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.551.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MBU, JOEY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.552.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MCBRIDE, DOUGLAS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.553.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MCCANTS, MATTHEW
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 111 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.554.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MCCLENDON, JALAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.555.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MCCOIL, DEXTER
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.556.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MCCRANE, MATTHEW
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.557.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MCCRAY, JORDAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.558.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MCDADE, MARCUS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 112 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.559.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MCDONALD, ANDREW
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.560.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MCEVOY, TANNER
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.561.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MCFADDEN, TARVARUS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.562.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MCGLOIN, MATTHEW
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.563.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MCINERNEY, JEFFREY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 113 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.564.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MCKAY, MEKALE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.565.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MCKENZIE, REGINALD
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.566.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MCKEVER, PHAROAH
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.567.    Title of contract              OFF1CE LEASE BETWEEN MCKINNEY CBD HOUSTON,         State the name and mailing address
                                         LLC ("LANDLORD") AND ALPHA ENTERTAINMENT LLC       for all other parties with whom the
                                         ("TENANT")                                         debtor has an executory contract or
                                                                                            unexpired lease
          State what the contract or     REAL PROPERTY - 1001 MCKINNEY STREET, HOUSTON,
          lease is for                   TEXAS, 77001                                       MCKINNEY CBD HOUSTON, LLC,
                                                                                            ATTN: KELLIE JENKS
          Nature of debtor's interest    LESSEE                                             109 NORTH POST OAK LANE
                                                                                            SUITE 200
          State the term remaining       10/31/2021                                         HOUSTON TX 77004
          List the contract number of ________________________________________________
          any government contract


2.568.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MCKINNON, JEREMIAH
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 114 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.569.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MCKNIGHT, DENNIS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.570.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MCMILLAN, VANTREL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.571.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MCSHANE, STEVE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.572.    Title of contract              XFL SPONSORSHIP AGREEMENT                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SERVICES                                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MDB COMMUNICATIONS
                                                                                            1634 I STREET NW
          State the term remaining       ________________________________________________   9TH FLOOR
                                                                                            WASHINGTON D.C. 20006
          List the contract number of ________________________________________________
          any government contract


2.573.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     MOBILE DEVICE MANAGER MDM                          debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MDM
                                                                                            6309 MONARCH PARK PLACE
          State the term remaining       ________________________________________________   SUITE 203
                                                                                            NIWOT CO 80503
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 115 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.574.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MELISSA LYTTLE PHOTOGRAPHY
                                                                                            LLC
          State the term remaining       ________________________________________________   MELISSA LYTTLE
                                                                                            6319 8TH ST NW
          List the contract number of ________________________________________________      WASHINGTON DC 20011
          any government contract


2.575.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MERRITT, CARLOS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.576.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     MEDICAL SERVICES                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MERRY X-RAY CORPORATION
                                                                                            4909 MURPHY CANYON ROAD
          State the term remaining       ________________________________________________   SUITE 120
                                                                                            SAN DIEGO CA 92123
          List the contract number of ________________________________________________
          any government contract


2.577.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CHARTER AIR                                        debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MIAMI AIR INTERNATIONAL INC
                                                                                            PO BOX 660880
          State the term remaining       ________________________________________________   MIAMI FL 33266
          List the contract number of ________________________________________________
          any government contract


2.578.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MICHAEL STARGHILL
                                                                                            PHOTOGRAPHY
          State the term remaining       ________________________________________________   5415 CLIFT HAVEN DR
                                                                                            HOUSTON TX 77091
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 116 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.579.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MICHAEL, CHRISTINE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.580.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MICHAEL, DAVID
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.581.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CLOUD HOSTING                                      debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MICROSOFT AZURE
                                                                                            LEGAL DEPARTMENT
          State the term remaining       ________________________________________________   1 MICROSOFT WAY
                                                                                            REDMOND WA 98052-6399
          List the contract number of ________________________________________________
          any government contract


2.582.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     OFFICE SOFTWARE                                    debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MICROSOFT OFFICE 365 PRO
                                                                                            PLUS AGREEMENT
          State the term remaining       ________________________________________________   LEGAL DEPARTMENT
                                                                                            1 MICROSOFT WAY
          List the contract number of ________________________________________________      REDMOND WA 98052-6399
          any government contract


2.583.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MILES, DUNCAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 117 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.584.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MILLER, BROCK
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.585.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MILLER, CHRISTOPHER
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.586.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MILLER, HARLAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.587.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     MEDIA SUPPORT                                      debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MILLER, MARTIN F
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.588.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MILLER, MICHAEL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 118 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.589.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MILLER, MICHAEL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.590.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     EMAIL SECURITY                                     debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MIMECAST
                                                                                            191 SPRING ST
          State the term remaining       ________________________________________________   LEXINGTON MA 02421
          List the contract number of ________________________________________________
          any government contract


2.591.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     GAMEDAY SUPPORT                                    debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MING EVENT SVCS LLC
                                                                                            MARK AND MATTHEW KWOK
          State the term remaining       ________________________________________________   2082 BUSINESS CTR DR STE 292
                                                                                            IRVINE CA 92612
          List the contract number of ________________________________________________
          any government contract


2.592.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MINTER, RICHARD
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.593.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MOBLEY, SAMUEL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 119 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.594.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MONTGOMERY, SIDNEY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.595.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MOORE, ALONZO
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.596.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MOORE, CJ
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.597.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MOORE, RAHIM
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.598.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MORGAN, NYLES
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 120 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.599.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MORRIS, ANTHONY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.600.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MORRIS, CHRISTIAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.601.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MORRISON, DANIEL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.602.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MOSES, ERIK
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.603.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MOSS, WINSTON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 121 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.604.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MOTEN, ANTHONY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.605.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MOUNT, DEIONTREZ
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.606.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     TRANSPORTATION SERVICES                            debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MTR WESTERN LLC
                                                                                            720 S FOREST ST
          State the term remaining       ________________________________________________   SEATTLE WA 98134
          List the contract number of ________________________________________________
          any government contract


2.607.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MUELLER, RYAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.608.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MUMME, HAL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 122 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.609.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MUMPHERY, KEITH
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.610.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MURPHY, BRANDON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.611.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MURPHY, JAMES
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.612.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MURRAY, AARON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.613.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MWEHLA, REUBEN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 123 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.614.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MYERS, MARK
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.615.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MYERS, ROBERT
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.616.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     NAGEL, FLYNN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.617.    Title of contract              INSURANCE POLICY                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     EXCESS LIABILITY - FOURTH LAYER XLO0032165         debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    INSURED                                            NATIONAL CASUALTY COMPANY
                                                                                            TOWER 301 E FOURTH ST
          State the term remaining       6/1/2020                                           CINCINNATI OH 45202
          List the contract number of ________________________________________________
          any government contract


2.618.    Title of contract              INSURANCE POLICY                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CYBER/ MEDICAL POLICY 01-645-31-21                 debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    INSURED                                            NATIONAL UNION FIRE INSURANCE
                                                                                            COMPANY OF PITTSBURGH
          State the term remaining       6/1/2020                                           70 PINE ST
                                                                                            NEW YORK NY 10270
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 124 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.619.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     NAVARRO, RYAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.620.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SPONSORSHIP SALES                                  debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     NAVIGATE MARKETING INC
                                                                                            125 S CLARK ST
          State the term remaining       ________________________________________________   17TH FLOOR
                                                                                            CHICAGO IL 60603
          List the contract number of ________________________________________________
          any government contract


2.621.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     NDIAYE, DAME
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.622.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     NEAL, DEJUAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.623.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     NEILL, COOPER
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 125 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.624.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     NEILL, JASON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.625.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     NEISWANDER, JOSHUA
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.626.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     NELSON, PHILIP
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.627.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     NELSON, ROBERT
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.628.    Title of contract              VENUE USE AGREEMENT                                State the name and mailing address
                                         BETWEEN                                            for all other parties with whom the
                                         NEW MEADOWLANDS STADIUM COMPANY, LLC               debtor has an executory contract or
                                         AND                                                unexpired lease
                                         ALPHA ENTERTAINMENT LLC
                                                                                            NEW MEADOWLANDS STADIUM
          State what the contract or     METLIFE SPORTS COMPLEX, LOCATED IN EAST            COMPANY, LLC,
          lease is for                   RUTHERFORD, NEW JERSEY                             RON VANDEVEEN PRESIDENT AND
                                                                                            CEO
          Nature of debtor's interest    CONTRACT PARTY                                     ONE METLIFE STADIUM DRIVE
                                                                                            EAST RUTHERFORD NJ 07073
          State the term remaining       6/30/2022

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 126 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.629.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     NICHOLSON, JENNY BUCHANAN
                                                                                            JENNIFER BUCHANAN
          State the term remaining       ________________________________________________   Address available upon request
          List the contract number of ________________________________________________
          any government contract


2.630.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     NICHOLSON, JOSEPH
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.631.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     TV RATINGS DATA / OVERNIGHT DELIVERY OF DATA       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     NIELSEN MEDIA RESEARCH
                                                                                            PO BOX 88961
          State the term remaining       ________________________________________________   CHICAGO IL 60695-8961
          List the contract number of ________________________________________________
          any government contract


2.632.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     NISWANDER, JAMES
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.633.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     NORTHRUP, REGGIE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 127 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.634.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     NORTON, STORM
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.635.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     NOVAK, NICHOLAS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.636.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     OAKMAN, SHAWN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.637.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     DIGITAL AD OPS                                     debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     OAO
                                                                                            451 BROADWAY 3RD FLOOR
          State the term remaining       ________________________________________________   NEW YORK NY 10013
          List the contract number of ________________________________________________
          any government contract


2.638.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     OCHI, UDOCHUKWU
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 128 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.639.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     O'HAGAN, JAMES
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.640.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     OKEKE, TOBENNA
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.641.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     IDENTIY MANAGEMENT                                 debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     OKTA INC
                                                                                            301 BRANNAN ST
          State the term remaining       ________________________________________________   SAN FRANCISCO CA 94107
          List the contract number of ________________________________________________
          any government contract


2.642.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     OLATOYE, AYODEJI
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.643.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     O'MALLEY, RYAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 129 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.644.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     GAMEDAY OPS MANAGER                                debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     OPTIC EVENTS INC
                                                                                            12407 NE 73RD ST
          State the term remaining       ________________________________________________   KIRKLAND WA 98033
          List the contract number of ________________________________________________
          any government contract


2.645.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     IT SERVICES                                        debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     OSV PS
                                                                                            ONESOURCE VIRTUAL
          State the term remaining       ________________________________________________   9001 CYPRESS WATERS BLVD
                                                                                            DALLAS TX 75019
          List the contract number of ________________________________________________
          any government contract


2.646.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SIGNAGE AND GRAPHIC COMPANY                        debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     OUTDOOR AMERICA IMAGES INC
                                                                                            4545 W HILLSBOROUGH AVE
          State the term remaining       ________________________________________________   TAMPA FL 33614
          List the contract number of ________________________________________________
          any government contract


2.647.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     OWENS, JARRELL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.648.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     RADIOLOGY EQUIPEMENT AND STAFFING FOR              debtor has an executory contract or
          lease is for                   GAMEDAYS                                           unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PACIFIC COAST MEDICAL SVC
                                                                                            DBA PACIFIC COAST MEDICAL SVC
          State the term remaining       ________________________________________________   1440 SOUTH STATE COLLEGE
                                                                                            BLVD
          List the contract number of ________________________________________________      ANAHEIM CA 92806
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 130 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.649.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PALKA, TYLER
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.650.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PALMER, KELVIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.651.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PALMORE, WALTER
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.652.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PALO ALTO HARDWARE MAINTENANCE                     debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PALO ALTO NETWORKS
                                                                                            3000 TANNERY WAY
          State the term remaining       ________________________________________________   SANTA CLARA CA 95054
          List the contract number of ________________________________________________
          any government contract


2.653.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PALO ALTO PRIMSA LICENSES FOR VPN                  debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PALO ALTO NETWORKS
                                                                                            3000 TANNERY WAY
          State the term remaining       ________________________________________________   SANTA CLARA CA 95057
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 131 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.654.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PALO ALTO PRISMA CLOUD FIREWALL LOGGING            debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PALO ALTO NETWORKS
                                                                                            3000 TANNERY WAY
          State the term remaining       ________________________________________________   SANTA CLARA CA 95056
          List the contract number of ________________________________________________
          any government contract


2.655.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SD WAN BANDWITH (REMOTE CONNECTIONS BETWEEN        debtor has an executory contract or
          lease is for                   OFFICES)                                           unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PALO ALTO NETWORKS
                                                                                            3000 TANNERY WAY
          State the term remaining       ________________________________________________   SANTA CLARA CA 95055
          List the contract number of ________________________________________________
          any government contract


2.656.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PARHAM, DONALD
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.657.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     FIELD SEAT RENTAL FURNITURE & INSTALL/DELIVERY     debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PARTY PERFECT RENTALS LLC
                                                                                            312 SQUANKUM YELLOWBROOK
          State the term remaining       ________________________________________________   RD
                                                                                            FARMINGDALE NJ 07727
          List the contract number of ________________________________________________
          any government contract


2.658.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PATRICK, JACQUES
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 132 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.659.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PAUL, GIONNI
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.660.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PAYNE, FREDTAVIOUS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.661.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PAYNE, JACOB
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.662.    Title of contract              PAYMENT PROCESSING AGREEMENT                       State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     MERCHANT ACCOUNT                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PAYPAL INC
                                                                                            2211 NORTH FIRST ST
          State the term remaining       ________________________________________________   SAN JOSE CA 95131
          List the contract number of ________________________________________________
          any government contract


2.663.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PEARSON, COLBY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 133 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.664.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PEREZ, LUIS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.665.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PERKINS, KENT
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.666.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PERRY, KENNETH
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.667.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PETERS, BRIAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.668.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     ADVERTISING AND PROMOTION                          debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PEWTER REPORT INC
                                                                                            PO BOX 1784
          State the term remaining       ________________________________________________   LUTZ FL 33548
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 134 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.669.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PHILLIPS, CAMERON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.670.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PHILLIPS, DASHAUN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.671.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PIERSON-EL, DE'MORNAY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.672.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CREATIVE SERVICES                                  debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PILOT INC
                                                                                            ONE DESIGN CENTER PLACE
          State the term remaining       ________________________________________________   BOSTON MA 02210
          List the contract number of ________________________________________________
          any government contract


2.673.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PINKINS, ERIC
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 135 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.674.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     STORAGE FACILITY                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PLANT CITY
                                                                                            JACK HOLLAND DIRECTOR OF
          State the term remaining       ________________________________________________   PARKS & RECREATION
                                                                                            302 W. REYNOLDS STREET
          List the contract number of ________________________________________________      PLANT CITY FL 33563
          any government contract


2.675.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PLUMMER, TERRANCE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.676.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     FAN WI-FI AT HOUSTON STADIUM                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PMY ETS USA INC
                                                                                            722 CEDAR PT BLVD UNIT 187
          State the term remaining       ________________________________________________   CEDAR POINT NC 28584
          List the contract number of ________________________________________________
          any government contract


2.677.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     POINDEXTER, JUSTIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.678.    Title of contract              XFL PARTNERSHIP AGREEMENT                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SERVICES                                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     POINTSBET USA INC.
                                                                                            1331 17TH STREET
          State the term remaining       ________________________________________________   SUITE 900
                                                                                            DENVER CO 80202
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 136 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.679.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     MUSIC CONSULTANT                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     POLLACK MEDIA GROUP
                                                                                            11740 SAN VICENTE BLVD
          State the term remaining       ________________________________________________   STE 109-610
                                                                                            LOS ANGELES CA 90049
          List the contract number of ________________________________________________
          any government contract


2.680.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PONCHILLIA, DALTON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.681.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PONDER, JERMAINE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.682.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     POOLE, TERRY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.683.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     POWELL, JAKE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 137 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.684.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     POWELL, JOE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.685.    Title of contract              XFL SPONSORSHIP AGREEMENT                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SERVICES                                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PRECIOUS VODKA
                                                                                            1202 S. SOUTHERN STREET
          State the term remaining       ________________________________________________   SEATTLE WA 98108
          List the contract number of ________________________________________________
          any government contract


2.686.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT SERIES PRODUCTION                          debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PREMIER LACROSSE LEAGUE
                                                                                            RABIL CO
          State the term remaining       ________________________________________________   222 NORTH PACIFIC COAST HWY
                                                                                            STE 1310
          List the contract number of ________________________________________________      EL SEGUNDO CA 90245
          any government contract


2.687.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PRESCOD, TERRONNE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.688.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PRESIDENT, GIMEL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 138 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.689.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     MANAGED SERVICES PROVIDER                          debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PRESIDIO NETWORKED
                                                                                            PO BOX 677638
          State the term remaining       ________________________________________________   DALLAS TX 75267-7638
          List the contract number of ________________________________________________
          any government contract


2.690.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SERVICES                                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PRESIDIO NETWORKED
                                                                                            SOLUTIONS GROUP LLC
          State the term remaining       ________________________________________________   PO BOX 677638
                                                                                            DALLAS TX 75267
          List the contract number of ________________________________________________
          any government contract


2.691.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PRESSLEY, JHURELL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.692.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PRICE, CHARLES
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.693.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PRICE, SEAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 139 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.694.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PRIESTER, ROBERT
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.695.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PRINCE, DAMIAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.696.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     FOOTBALL SYSTEMS                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PRO FOOTBALL FOCUS
                                                                                            1216 CENTRAL PKWY
          State the term remaining       ________________________________________________   CINCINNATI OH 45202
          List the contract number of ________________________________________________
          any government contract


2.697.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PROEHL, AUSTIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.698.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     GAMEDAY CONSULTING                                 debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PROFESSIONAL SPORTS
                                                                                            PARTNERS LLC
          State the term remaining       ________________________________________________   3336 RICHMOND AVE
                                                                                            STE 300
          List the contract number of ________________________________________________      HOUSTON TX 77098
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 140 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.699.    Title of contract              XFL SPONSORSHIP AGREEMENT                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SERVICES                                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PROGRESSIVE INSURANCE
                                                                                            6300 WILSON MILLS ROAD
          State the term remaining       ________________________________________________   MAYFIELD VILLAGE OH 44143
          List the contract number of ________________________________________________
          any government contract


2.700.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     RADIO AGREEMENT                                    debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PTS MARKETING GROUP
                                                                                            1600 N KRAEMER BLVD
          State the term remaining       ________________________________________________   ANAHEIM CA 92806
          List the contract number of ________________________________________________
          any government contract


2.701.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PUMPHREY, DONNEL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.702.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PUNI, DERRICK
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.703.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     GAMEDAY OPERATIONS                                 debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PYROTECNICO FX LLC
                                                                                            PO BOX 645830
          State the term remaining       ________________________________________________   PITTSBURGH PA 15264-5830
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 141 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.704.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SPECIAL EFFECTS - SMOKE AND CYRO                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     PYROTECNICO FX LLC
                                                                                            PO BOX 645830
          State the term remaining       ________________________________________________   PITTSBURGH PA 15264-5830
          List the contract number of ________________________________________________
          any government contract


2.705.    Title of contract              LEASE AGREEMENT BETWEEN QUADRANT SAINT PAUL        State the name and mailing address
                                         OWNER LP, AS LANDLORD, AND ALPHA                   for all other parties with whom the
                                         ENTERTAINMENT LLC, D/B/A THE XFL,                  debtor has an executory contract or
                                         AS TENANT                                          unexpired lease

          State what the contract or     REAL PROPERTY -750 NORTH ST. PAUL STREET, SUITE    QUADRANT SAINT PAUL OWNER
          lease is for                   1400, DALLAS, TX 75201                             LP
                                                                                            ATTN PROPERTY MANAGER
          Nature of debtor's interest    LESSEE                                             750 N. ST. PAUL STREET
                                                                                            SUITE 250
          State the term remaining       9/20/2022                                          DALLAS TX 75201
          List the contract number of ________________________________________________
          any government contract


2.706.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     QUALLS, ELIJAH
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.707.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SECURITY TOOLS                                     debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     QUALYS
                                                                                            919 E HILLSDALE BLVD 4TH FLOOR
          State the term remaining       ________________________________________________   FOSTER CITY CA 94404
          List the contract number of ________________________________________________
          any government contract


2.708.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     QUEIRO, KYLE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 142 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.709.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     MEDIA SUPPORT                                      debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     RAINE ADVISORS LLC
                                                                                            65 EAST 55TH ST 24TH FL
          State the term remaining       ________________________________________________   NEW YORK NY 10022
          List the contract number of ________________________________________________
          any government contract


2.710.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     RAMIREZ, SANTOS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.711.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     STORAGE FACILITY                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     RANGERS BASEBALL
                                                                                            RANGERS BASEBALL / GLOBE LIFE
          State the term remaining       ________________________________________________   PARK
                                                                                            GLOBE LIFE PARK
          List the contract number of ________________________________________________      1000 BALLPARK WAY
          any government contract                                                           ARLINGTON TX 76011


2.712.    Title of contract              LEASE AGREEMENT AND FIRST AMENDMENT TO LEASE       State the name and mailing address
                                         AGREEMENT                                          for all other parties with whom the
                                                                                            debtor has an executory contract or
          State what the contract or     DALLAS/ARLINGTON, HOME CLUBHOUSE, VISITING         unexpired lease
          lease is for                   CLUBHOUSE AND CLUB SPACE, GLOBE LIFE PARK,
                                         LOCATED AT 1000 BALLPARK WAY, ARLINGTON, TX        RANGERS BASEBALL LLC
                                         76011                                              1000 BALL PARK WAY
                                                                                            STE 400
          Nature of debtor's interest    CONTRACT PARTY                                     ARLINGTON TX 76011

          State the term remaining       4/30/2024

          List the contract number of ________________________________________________
          any government contract


2.713.    Title of contract              VENUE USE AGREEMENT BETWEEN RANGERS                State the name and mailing address
                                         BASEBALL LLC                                       for all other parties with whom the
                                         AND                                                debtor has an executory contract or
                                         ALPHAENTERTAINMENTLLC                              unexpired lease

          State what the contract or     DALLAS/ARLINGTON, HOME CLUBHOUSE, VISITING         RANGERS BASEBALL LLC
          lease is for                   CLUBHOUSE AND CLUB SPACE, GLOBE LIFE PARK,         1000 BALL PARK WAY
                                         LOCATED AT 1000 BALLPARK WAY, ARLINGTON, TX        STE 400
                                         76011                                              ARLINGTON TX 76011

          Nature of debtor's interest    CONTRACT PARTY

          State the term remaining       6/30/2022

          List the contract number of ________________________________________________
          any government contract



Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 143 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.714.    Title of contract              XFL LICENSING AGREEMENT                            State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SERVICES                                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     RANK & RALLY
                                                                                            1111 S. FIGUEROA STREET
          State the term remaining       ________________________________________________   SUITE 3100
                                                                                            LOS ANGELES CA 90015
          List the contract number of ________________________________________________
          any government contract


2.715.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     RASKIN, GRADY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.716.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     RAUSA, TYLER
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.717.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     REAGAN, BRUNO
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.718.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     MEDICAL ADVISORY SERVICES                          debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     REARDON MD*DR CLAUDIA
                                                                                            2402 VAN HISE AVE
          State the term remaining       ________________________________________________   MADISON WI 53726
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 144 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.719.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     REDDING, TODARIO
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.720.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     REED, CEDRIC
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.721.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     REED, TROVON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.722.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     REHKOW, AUSTIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.723.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     REILLY, BRANDON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 145 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.724.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     REYNOLDS, KEENAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.725.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     RHANEY, DEMETRIUS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.726.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     RICE, MESSIAH
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.727.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     RICHARDSON, BOBBY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.728.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     RICHARDSON, CYRIL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 146 of 201
Debtor   Alpha Entertainment LLC                                                                Case number (if known) 20-10940

2.729.    Title of contract              LEASE AGREEMENT NO. 3728676                       State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     EQUIPMENT LEASE - RICOH IMC4500 CONFIGURABLE      debtor has an executory contract or
          lease is for                   PTO MODEL LOCATED AT 1001 MCKINNEY ST,            unexpired lease
                                         HOUSTON, TX 70022
                                                                                           RICOH USA INC
          Nature of debtor's interest    CONTRACT PARTY                                    300 EAGLEVIEW BLVD
                                                                                           SUITE 200
          State the term remaining       8/29/2021                                         EXTON PA 19341
          List the contract number of ________________________________________________
          any government contract


2.730.    Title of contract              LEASE AGREEMENT NO. 3719895                       State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     EQUIPMENT LEASE - RICOH IMC4500 CONFIGURABLE      debtor has an executory contract or
          lease is for                   PTO MODEL LOCATED AT 1266 E MAIN ST, STAMFORD,    unexpired lease
                                         CT, 06902-3546
                                                                                           RICOH USA INC
          Nature of debtor's interest    CONTRACT PARTY                                    70 VALLEY STREET PARKWAY
                                                                                           MALVERN PA 19355
          State the term remaining       6/10/2023

          List the contract number of ________________________________________________
          any government contract


2.731.    Title of contract              LEASE AGREEMENT NO.3731702                        State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     EQUIPMENT LEASE - RICOH IMC4500 CONFIGURABLE      debtor has an executory contract or
          lease is for                   PTO MODEL LOCATED AT 1850 M ST NW, WASHINGTON,    unexpired lease
                                         DC, 20036-5803
                                                                                           RICOH USA INC
          Nature of debtor's interest    CONTRACT PARTY                                    300 EAGLEVIEW BLVD
                                                                                           SUITE 200
          State the term remaining       9/28/2021                                         EXTON PA 19341
          List the contract number of ________________________________________________
          any government contract


2.732.    Title of contract              LEASE AGREEMENT NO. 3730531                   State the name and mailing address
                                                                                       for all other parties with whom the
          State what the contract or     EQUIPMENT LEASE - RICOH IMC4500 CONFIGURABLE  debtor has an executory contract or
          lease is for                   PTO MODEL LOCATED AT 30 MONTGOMERY ST, JERSEY unexpired lease
                                         CITY, NJ, 07302-3829
                                                                                       RICOH USA INC
          Nature of debtor's interest    CONTRACT PARTY                                300 EAGLEVIEW BLVD
                                                                                       SUITE 200
          State the term remaining       9/16/2021                                     EXTON PA 19341
          List the contract number of ________________________________________________
          any government contract


2.733.    Title of contract              LEASE AGREEMENT NO. 3732536                       State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     EQUIPMENT LEASE - RICOH IMC4500 CONFIGURABLE      debtor has an executory contract or
          lease is for                   PTO MODEL LOCATED AT 345 N MAPLE DR, BEVERLY      unexpired lease
                                         HILLS, CA, 90210-3869
                                                                                           RICOH USA INC
          Nature of debtor's interest    CONTRACT PARTY                                    300 EAGLEVIEW BLVD
                                                                                           SUITE 200
          State the term remaining       10/8/2021                                         EXTON PA 19341
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                     Page 147 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.734.    Title of contract              LEASE AGREEMENT NO. 3712924                        State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     EQUIPMENT LEASE - RICOH PROC5210S                  debtor has an executory contract or
          lease is for                   CONFIGURABLE PTO MODEL LOCATED AT 1266 E MAIN      unexpired lease
                                         ST, STAMFORD, CT, 06902-3546
                                                                                            RICOH USA INC
          Nature of debtor's interest    CONTRACT PARTY                                     70 VALLEY STREET PARKWAY
                                                                                            MALVERN PA 19355
          State the term remaining       4/2/2023

          List the contract number of ________________________________________________
          any government contract


2.735.    Title of contract              LEASE AGREEMENT NO. 3680005                        State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     EQUIPMENT LEASE - RICOH RICOH PTO C5200S - NO      debtor has an executory contract or
          lease is for                   LOCATION SPECIFIED                                 unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     RICOH USA INC
                                                                                            70 VALLEY STREET PARKWAY
          State the term remaining       5/30/2022                                          MALVERN PA 19355
          List the contract number of ________________________________________________
          any government contract


2.736.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     TRANSPORTATION SERVICES                            debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     RIDECENTRIC INC
                                                                                            1717 MAIN ST
          State the term remaining       ________________________________________________   STE 5630
                                                                                            DALLAS TX 75201
          List the contract number of ________________________________________________
          any government contract


2.737.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     RILEY, MICHAEL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.738.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     UCAAS PHONE SERVICE                                debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     RINGCENTRAL INC
                                                                                            PO BOX 734232
          State the term remaining       ________________________________________________   DALLAS TX 75373-4232
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 148 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.739.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     RIVERS, DAVID
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.740.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     RIVERS, GERALD
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.741.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     STORAGE FACILITY                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ROADRUNNER
                                                                                            M3 COMMERCIAL MOVING &
          State the term remaining       ________________________________________________   LOGISTICS
                                                                                            12425 CHIMNEY ROCK ROAD
          List the contract number of ________________________________________________      HOUSTON TX 77035
          any government contract


2.742.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ROBACK, BROGAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.743.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     LEAGUE/TEAM/STADIUM SECURITY SEATTLE               debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ROBERT AGNEW AND
                                                                                            ASSOCIATES LLC
          State the term remaining       ________________________________________________   PO BOX 2433
                                                                                            WOODINVILLE WA 98072
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 149 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.744.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ROBERTS, OWEN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.745.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ROBERTSON, KOREY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.746.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ROBINSON, GELEN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.747.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ROBINSON, JAELIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.748.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ROBINSON, KENNETH
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 150 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.749.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     RODGERS, NA'TY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.750.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     RODRIGUEZ, EVAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.751.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ROEMER, TYLER
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.752.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ROGERS, DAVID
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.753.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ROGERS, ELI
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 151 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.754.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     GAMEDAY PRESENTATION (DIRECTOR, PRODUCER,          debtor has an executory contract or
          lease is for                   FIELD STAGE MANAGERS) & CONTENT DEVELOPERS,        unexpired lease
                                         PLUS INTERACTIVE SQUAD HIRE AND MANAGEMENT
                                                                                            ROOFTOP2 PRODUCTIONS INC
          Nature of debtor's interest    CONTRACT PARTY                                     488 MADISON AVE 16TH FL
                                                                                            NEW YORK NY 10022
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.755.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ROSE, LARRY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.756.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT PRODUCER                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ROSS GREENBURG PRODUCTION
                                                                                            411 THEODORE FREMD AVE STE
          State the term remaining       ________________________________________________   215
                                                                                            RYE NY 10580
          List the contract number of ________________________________________________
          any government contract


2.757.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ROSS, RASHAD
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.758.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ROTIMI, OLUBUNMI
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 152 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.759.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ROUSE, NYDAIR
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.760.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ROVAK, SCOTT
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.761.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ROWELL, JALEN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.762.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     RUDNICK, STEPHANIE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.763.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     RUSSELL, ALONZO
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 153 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.764.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     RUSSOLINO, TAYLOR
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.765.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     RYCHLESKI, RAYMOND
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.766.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT PRODUCER                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SACHIN PRODUCTIONS LLC
                                                                                            SANAA HARRIS
          State the term remaining       ________________________________________________   333 LAFAYETTE AVE #10I
                                                                                            BROOKLYN NY 11238
          List the contract number of ________________________________________________
          any government contract


2.767.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SAINT-AMOUR, ANREE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.768.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT PRODUCER                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SALERNO PRODUCTIONS LLC
                                                                                            DAVID SALERNO
          State the term remaining       ________________________________________________   28 CLIFFWOOD RD
                                                                                            CHESTER NJ 07930
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 154 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.769.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PRODUCER AGREEMENT                                 debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SALERNO PRODUCTIONS LLC
                                                                                            DAVID SALERNO
          State the term remaining       ________________________________________________   28 CLIFFWOOD RD
                                                                                            CHESTER NJ 07930
          List the contract number of ________________________________________________
          any government contract


2.770.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SANDERS, MARVIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.771.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SANDERS, TREVON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.772.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SANTIAGO, JONATHON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.773.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SAUNDERS, JALEN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 155 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.774.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SAUNDERS, ROBERT
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.775.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SAXTON, WILLIAM
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.776.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SAYLES, CASEY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.777.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SCALES, TEGRAY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.778.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SCELFO, CHRISTOPHER
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 156 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.779.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SCHELER, JOHN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.780.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SCHLACHTER, JORDAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.781.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SCHMIDT, COLTON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.782.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SCHUM, JACOB
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.783.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SCHWAB, TY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 157 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.784.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SCOTT AUDETTE INC
                                                                                            7011 WALT WILLIAMS RD
          State the term remaining       ________________________________________________   LAKELAND FL 33809
          List the contract number of ________________________________________________
          any government contract


2.785.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SCOTT KANE PHOTOGRAPHY
                                                                                            604 THOMAS ST
          State the term remaining       ________________________________________________   EDWARDSVILLE IL 62025
          List the contract number of ________________________________________________
          any government contract


2.786.    Title of contract              STADIUM RENTAL AGREEMENT                           State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     MEMORIAL STADIUM, 401 5TH AVENUE NORTH,            debtor has an executory contract or
          lease is for                   SEATTLE, WA 98109                                  unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SEATTLE SCHOOL DISTRICT NO. 1
                                                                                            REAL ESTATE SUPERVISOR
          State the term remaining       4/30/2020 AND 4/30/2021                            PO BOX 34165
                                                                                            MS 23-365
          List the contract number of ________________________________________________      SEATTLE WA 98124-1165
          any government contract


2.787.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SEISAY, MOHAMMED
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.788.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SHAKIR, MAURQUICE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 158 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.789.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     EMERGENCY COMMUNICATIONS                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SHARE 911
                                                                                            14 MECHANIC ST
          State the term remaining       ________________________________________________   RAMSEY NJ 07446
          List the contract number of ________________________________________________
          any government contract


2.790.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SHARP, HUNTER
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.791.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     STATS VISUALIZATION                                debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SHARPHAT INC
                                                                                            333 SLVAN AVE
          State the term remaining       ________________________________________________   STE 324
                                                                                            ENGLEWOOD CLIFFS NJ 07632
          List the contract number of ________________________________________________
          any government contract


2.792.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SHAWN HUBBARD LLC
                                                                                            19 BIRCKHEAD ST
          State the term remaining       ________________________________________________   BALTIMORE MD 21230
          List the contract number of ________________________________________________
          any government contract


2.793.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SHEPHERD, JACOREY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 159 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.794.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     HOTEL                                              debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SHERATON MAHWAH HOTEL
                                                                                            1 INTERNATIONAL BLVD
          State the term remaining       ________________________________________________   MAHWAH NJ 07495
          List the contract number of ________________________________________________
          any government contract


2.795.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     HOTEL                                              debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SHERATON TAMPA BRANDON
                                                                                            10221 PRINCESS PALM AVE
          State the term remaining       ________________________________________________   TAMPA FL 33610
          List the contract number of ________________________________________________
          any government contract


2.796.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SICILIANO, NICHOLAS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.797.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SILBERMAN, IAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.798.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     WORKDAY & FINANCE SYSTEM INTEGRATION               debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SILVER LINING RESTORATIONS
                                                                                            GROUP LLC
          State the term remaining       ________________________________________________   1321 VALWOOD PKWY STE 420
                                                                                            CARROLLTON TX 75006
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 160 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.799.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SILVERS, BRANDON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.800.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SIMMONS, DAVID
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.801.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SIRAGUSA, NICOLAS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.802.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COLLABORATION                                      debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SLACK TECHNOLOGIES INC
                                                                                            PO BOX 207795
          State the term remaining       ________________________________________________   DALLAS TX 75320-7795
          List the contract number of ________________________________________________
          any government contract


2.803.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SMITH, AUSTIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 161 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.804.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SMITH, DERRON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.805.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SMITH, DEVEON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.806.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SMITH, JACQUIES
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.807.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SMITH, OTIS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.808.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SMITH, SAIVION
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 162 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.809.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SMITH, STEVEN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.810.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SMITH, WILLIAM
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.811.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SOROH, ANDREW
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.812.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SOULEK, KELLEN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.813.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     MANAGED SERVICES PROVIDER                          debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SOUNDVIEW IT SOLUTIONS LLC
                                                                                            PO BOX 3043
          State the term remaining       ________________________________________________   FAIRFIELD CT 06824
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 163 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.814.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     MEDIA SUPPORT                                      debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SPERO MEDIA
                                                                                            295 MADISON AVE STE 1705
          State the term remaining       ________________________________________________   NEW YORK NY 10017
          List the contract number of ________________________________________________
          any government contract


2.815.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     RADIO AGREEMENT                                    debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SPORTSTALK 790
                                                                                            2000 WEST LOOP SOUTH
          State the term remaining       ________________________________________________   STE 300
                                                                                            HOUSTON TX 77027
          List the contract number of ________________________________________________
          any government contract


2.816.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     HOTEL                                              debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SPRINGHILL SUITES
                                                                                            3099 RAIDER TRL SOUTH
          State the term remaining       ________________________________________________   BRIDGETON MO 63044
          List the contract number of ________________________________________________
          any government contract


2.817.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SPRINGS, ARRION
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.818.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SPRINKLE, TRACY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 164 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.819.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SPRUCE, NELSON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.820.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SPURRIER, SCOTT
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.821.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     GAMEDAY STAFF PARKING ONLY (PREPAID)               debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ST LOUIS PARKING CO
                                                                                            1617 S 3RD ST
          State the term remaining       ________________________________________________   ST. LOUIS MO 63104
          List the contract number of ________________________________________________
          any government contract


2.822.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     DIGITAL/PRINT MARKETING                            debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ST LOUIS POST DISPATCH LLC
                                                                                            PO BOX 4690
          State the term remaining       ________________________________________________   CAROL STREAM IL 60197-4690
          List the contract number of ________________________________________________
          any government contract


2.823.    Title of contract              AMERICA'S CENTER DOME AT AMERICA'S CENTER XFL      State the name and mailing address
                                         LICENSE AGREEMENT                                  for all other parties with whom the
                                                                                            debtor has an executory contract or
          State what the contract or     701 CONVENTION PLAZA, ST. LOUIS, MO 63101          unexpired lease
          lease is for
                                                                                            ST. LOUIS CONVENTION AND
          Nature of debtor's interest    CONTRACT PARTY                                     VISITORS COMMISSION
                                                                                            ATTENTION: KATHLEEN
          State the term remaining       8/31/2022                                          RATCLIFFE, PRESIDENT
                                                                                            70 I CONVENTION PLAZA
          List the contract number of ________________________________________________      SUITE 300
          any government contract                                                           ST. LOUIS MO 63101




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 165 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.824.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     RENTAL EQUIPMENT - FIELD SUITE                     debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     STAGES PLUS LLC
                                                                                            6848 STAPOINT CT
          State the term remaining       ________________________________________________   WINTER PARK FL 32792
          List the contract number of ________________________________________________
          any government contract


2.825.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     STALLINGS, JERVONTIUS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.826.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PR LLC FOR PUBLICITY                               debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     STEINLIGHT MEDIA LLC
                                                                                            SAMMY STEINLIGHT
          State the term remaining       ________________________________________________   38 STONY HILL DR
                                                                                            MORGANVILLE NJ 07751
          List the contract number of ________________________________________________
          any government contract


2.827.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     STELTER, ANDREW
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.828.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     BACKGROUND CHECKS                                  debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     STERLING TALENT SOLUTIONS
                                                                                            STERLING INFOSYSTEMS INC
          State the term remaining       ________________________________________________   PO BOX 35626
                                                                                            NEWARK NJ 07193-5626
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 166 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.829.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     STEVENS, MICHAEL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.830.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     STOCKTON, JUSTIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.831.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     STOOPS, ROBERT
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.832.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     STRACHAN, CONNOR
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.833.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     STRIBLING, CHANNING
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 167 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.834.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     STUBBS, ANTHONY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.835.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SUAN, WESLEY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.836.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SUMMERS, JAMAR
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.837.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     GOLF CARTS                                         debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SUNBELT RENTALS INC
                                                                                            PO BOX 409211
          State the term remaining       ________________________________________________   ATLANTA GA 30384-9211
          List the contract number of ________________________________________________
          any government contract


2.838.    Title of contract              LICENSE AGREEMENT                                  State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     134 HOPPER AVENUE, WALDWICK, NEW JERSEY            debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SUPERDOME NORTH JERSEY LLC
                                                                                            134 HOPPER AVENUE
          State the term remaining       NOT SIGNED                                         WALDWICK NJ 07463
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 168 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.839.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SUTHERLAND, JAKE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.840.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SUTTON, WESLEY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.841.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SUTTON, WILLIAM
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.842.    Title of contract              XFL SPONSORSHIP AGREEMENT                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SERVICES                                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SWIRE COCA-COLA
                                                                                            1150 124TH AVE NE
          State the term remaining       ________________________________________________   BELLEVUE WA 98005
          List the contract number of ________________________________________________
          any government contract


2.843.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SYKES, NAPOLEON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 169 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.844.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SYLVE, BRADLEY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.845.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     SZPAKOWSKI, DAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.846.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TA'AMU, JORDAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.847.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SOCIAL AGGREGATION TOOL                            debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TAGBOARD INC
                                                                                            8383 158TH AVE NE STE 110
          State the term remaining       ________________________________________________   REDMOND WA 98052
          List the contract number of ________________________________________________
          any government contract


2.848.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     HOTEL                                              debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TAMPA AIRPORT MARRIOTT
                                                                                            CCMH TAMPA AP LLC
          State the term remaining       ________________________________________________   4200 GEORGE J BEAN PKWY
                                                                                            TAMPA FL 33607
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 170 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.849.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     ADVERTISING AND PROMOTION                          debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TAMPA BAY BUSINESS JOURNAL
                                                                                            4890 W KENNEDY BLVD #850
          State the term remaining       ________________________________________________   TAMPA FL 33609
          List the contract number of ________________________________________________
          any government contract


2.850.    Title of contract              VENUE USE AGREEMENT                                State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     RAYMOND JAMES STADIUM, 4201 N. DALE MABRY          debtor has an executory contract or
          lease is for                   HIGHWAY, TAMPA, FL 33607                           unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TAMPA SPORTS AUTHORITY
                                                                                            ATTN: PRESIDENT/CEO
          State the term remaining       6/30/2022                                          4201 N. DALE MABRY HWY.
                                                                                            TAMPA FL 33607
          List the contract number of ________________________________________________
          any government contract


2.851.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TAPIA PHOTO LLC
                                                                                            RIC TAPIA
          State the term remaining       ________________________________________________   PO BOX 17056
                                                                                            RENO NV 89511
          List the contract number of ________________________________________________
          any government contract


2.852.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TARPLEY, AUBREY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.853.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TASINI, PASONI
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 171 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.854.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TATUM, ROMAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.855.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TAVECCHIO, GIORGIO
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.856.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     GAMEDAY ENTERTAINMENT                              debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TAYLOR ENTERTAINMENT INC
                                                                                            7141 WALKER ST
          State the term remaining       ________________________________________________   LA PALMA CA 90623
          List the contract number of ________________________________________________
          any government contract


2.857.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TAYLOR, COLTON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.858.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TAYLOR, DEVIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 172 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.859.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     VIDEO TRANSFORMATION SOFTWARE                      debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TELESTREAM INC
                                                                                            848 GOLD FLAT RD
          State the term remaining       ________________________________________________   NEVADA CITY CA 95959
          List the contract number of ________________________________________________
          any government contract


2.860.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TEMPLE, NICHOLAS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.861.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TEUHEMA, TRISTAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.862.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TEXADA, RANTHONY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.863.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT PRODUCER                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     THE ASSOCIATED PRESS
                                                                                            PO BOX 414212
          State the term remaining       ________________________________________________   BOSTON MA 02241-4212
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 173 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.864.    Title of contract              XFL GLOBAL (LEAGUE-WIDE) SPONSORSHIP               State the name and mailing address
                                         AGREEMENT                                          for all other parties with whom the
                                                                                            debtor has an executory contract or
          State what the contract or     SERVICES                                           unexpired lease
          lease is for
                                                                                            THE GATORADE COMPANY
          Nature of debtor's interest    CONTRACT PARTY                                     THOMAS PROCHASKA
                                                                                            555 WEST MONROE ST 102
          State the term remaining       ________________________________________________   CHICAGO IL 60661
          List the contract number of ________________________________________________
          any government contract


2.865.    Title of contract              PRINCE GEORGE’S SPORTS & LEARNING COMPLEX,         State the name and mailing address
                                         SPECIAL EVENTS AGREEMENT                           for all other parties with whom the
                                                                                            debtor has an executory contract or
          State what the contract or     PRINCE GEORGE’S SPORTS & LEARNING COMPLEX,         unexpired lease
          lease is for                   8001 SHERIFF ROAD, LANDOVER, MARYLAND 20785
                                                                                            THE MARYLAND-NATIONAL
          Nature of debtor's interest    CONTRACT PARTY                                     CAPITAL PARK AND PLANNING
                                                                                            COMMISSION
          State the term remaining       4/23/2020                                          ASUNTHA CHIANG-SMITH,
                                                                                            EXECUTIVE DIRECTOR
          List the contract number of ________________________________________________      6611 KENILWORTH AVENUE
          any government contract                                                           SUITE 402
                                                                                            RIVERDALE MD 20737


2.866.    Title of contract              XFL LICENSING AGREEMENT                            State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SERVICES                                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     THE NORMAL BRAND
                                                                                            396A N. EUCLID AVENUE
          State the term remaining       ________________________________________________   ST. LOUIS MO 63108
          List the contract number of ________________________________________________
          any government contract


2.867.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     EMAIL MARKETING                                    debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     THE ROCKET SCIENCE GROUP
                                                                                            LLC
          State the term remaining       ________________________________________________   675 PONCE DE LEON AVE NE STE
                                                                                            5000
          List the contract number of ________________________________________________      ATLANTA GA 30308
          any government contract


2.868.    Title of contract              XFL LICENSING AGREEMENT                            State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SERVICES                                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     THE TOPPS COMPANY
                                                                                            ONE WHITEHALL STREET
          State the term remaining       ________________________________________________   NEW YORK NY 10004
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                      Page 174 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.869.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     HOTEL                                              debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     THE WHITEHALL HOTEL
                                                                                            1700 SMITH ST
          State the term remaining       ________________________________________________   HOUSTON TX 77002
          List the contract number of ________________________________________________
          any government contract


2.870.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     THEREZIE, ROBENSON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.871.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     GAMEDAY VIDEO TRANSMISSION, INTERNET AND DATA      debtor has an executory contract or
          lease is for                   TO STAMFORD SERVICES                               unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     THESWITCH
                                                                                            60 HUDSON ST
          State the term remaining       ________________________________________________   STE 201
                                                                                            NEW YORK NY 10013
          List the contract number of ________________________________________________
          any government contract


2.872.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     THOMAS, MATTHEW
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.873.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     THOMAS, SHAMARKO
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 175 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.874.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     THOMPKINS, DEANDRE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.875.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     THOMPSON, COLIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.876.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     THOMPSON, JORDAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.877.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     THOMPSON, TRENTON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.878.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     THOMPSON, TYRELL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 176 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.879.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     THORNTON, JOSH
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.880.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     THRONEBURG, DEREK
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.881.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     THURMAN, JAMEER
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.882.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     TICKET SALES                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TICKETMASTER LLC
                                                                                            CLAY LUTER EVP SPORTS
          State the term remaining       ________________________________________________   STADIUM
                                                                                            OUTDOOR AND COLLEGE SPORTS
          List the contract number of ________________________________________________      250 NORTH ORANGE AVE
          any government contract                                                           STE 1300
                                                                                            ORLANDO FL 32801


2.883.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TILLER, AARON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 177 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.884.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TILLER, ANDREW
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.885.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TILLERY, LENARD
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.886.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TOBIAS, JESSICA
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.887.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TOCHO, JACK
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.888.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TOLLIVER, JALEN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 178 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.889.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TOOMER, KOREY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.890.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TOTH, JONATHON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.891.    Title of contract              APPLICATION FOR PERMIT                             State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     TORNE VALLEY SPORTS COMPLEX- 2020 TURF FIELD       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    LESSEE                                             TOWN OF RAMAPO
                                                                                            PARKS & RECREATION
          State the term remaining       4/11/2020                                          DEPARTMENT
                                                                                            3 PALISADES CREDIT UNION PARK
          List the contract number of ________________________________________________      DR.
          any government contract                                                           POMONA NY 10970


2.892.    Title of contract              APPLICATION FOR PERMIT                             State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     TORNE VALLEY SPORTS COMPLEX- 2020 TURF FIELD       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    LESSEE                                             TOWN OF RAMAPO
                                                                                            PARKS & RECREATION
          State the term remaining       4/11/2020                                          DEPARTMENT
                                                                                            3 PALISADES CREDIT UNION PARK
          List the contract number of ________________________________________________      DR.
          any government contract                                                           POMONA NY 10970


2.893.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     TRANSPORTATION SERVICES                            debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TRANSPORTATION CHARTER SVC
                                                                                            1931 NORTH BATAVIA ST
          State the term remaining       ________________________________________________   ORANGE CA 92865
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 179 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.894.    Title of contract              INSURANCE POLICY                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CRIME POLICY 107104592                             debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    INSURED                                            TRAVELERS
                                                                                            ONE TOWER SQUARE
          State the term remaining       6/1/2020                                           HARTFORD CT 06183
          List the contract number of ________________________________________________
          any government contract


2.895.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TRESTMAN, MARC
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.896.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TRETOLA, SEBASTIAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.897.    Title of contract              INSURANCE POLICY                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     WORKERS' COMPENSATION POLICY WCA 7503224 12        debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    INSURED                                            TRI STATE INSURANCE COMPANY
                                                                                            OF MINNESOTA
          State the term remaining       6/1/2020                                           1250 EAST DIEHL RD
                                                                                            STE 200
          List the contract number of ________________________________________________      NAPERVILLE IL 60563-9305
          any government contract


2.898.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TRIPUCKA, SHANE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 180 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.899.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TRUESDELL, NICHOLAS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.900.    Title of contract              XFL PARTNERSHIP AGREEMENT                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SERVICES                                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TSG INTERACTIVE US SERVICES
                                                                                            LIMITED
          State the term remaining       ________________________________________________   1855 GRIFFIN ROAD
                                                                                            SUITE C450; DCOTA OFFICE
          List the contract number of ________________________________________________      CENTER
          any government contract                                                           DANIA BEACH FL 33004


2.901.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TUCKER, MARQUEZ
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.902.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TULEY-TILLMAN, LATONYA
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.903.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     TUPOU, TANIELA
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 181 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.904.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     UHATAFE, SALESI
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.905.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SECONDARY VIDEO BOARD                              debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ULTIMATE OUTDOOR
                                                                                            ENTERTAINMENT
          State the term remaining       ________________________________________________   9600 GREAT HILLS TRL
                                                                                            STE 150W
          List the contract number of ________________________________________________      AUSTIN TX 78759
          any government contract


2.906.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONSULTING (REFEREES)                              debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     UNDER THE HOOD
                                                                                            21 WATERWAY AVE STE 425
          State the term remaining       ________________________________________________   THE WOODLANDS TX 77380
          List the contract number of ________________________________________________
          any government contract


2.907.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CHARTER AIR                                        debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     UNITED AIRLINES INC
                                                                                            CHARTER DEPT
          State the term remaining       ________________________________________________   233 S WACKER DR
                                                                                            CHICAGO IL 60606
          List the contract number of ________________________________________________
          any government contract


2.908.    Title of contract              LEASE AGREEMENT                                    State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     UNIVERSITY OF HOUSTON                              debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    LESSEE                                             UNIVERSITY OF HOUSTON
                                                                                            3874 HOLMAN STREET
          State the term remaining       4/30/2023                                          SUITE C
                                                                                            HOUSTON TX 77004
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 182 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.909.    Title of contract              VENUE USE AGREEMENT BETWEEN UNIVERSITY OF          State the name and mailing address
                                         HOUSTON FOR THE BENEFIT OF ITS TDECU STADIUM       for all other parties with whom the
                                         AND ALPHA ENTERTAINMENT LLC                        debtor has an executory contract or
                                                                                            unexpired lease
          State what the contract or     TDECU STADIUM USE AGREEMENT
          lease is for                                                                      UNIVERSITY OF HOUSTON
                                                                                            ATTENTION: DAVID TAGLIARINO
          Nature of debtor's interest    CONTRACT PARTY                                     3204 CULLEN BOULEVARD
                                                                                            SUITE 2002
          State the term remaining       6/30/2024                                          HOUSTON TX 77204
          List the contract number of ________________________________________________
          any government contract


2.910.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     VAAS, PETER
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.911.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     VAHE, PATRICK
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.912.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     VAKAMEILALO, KALANI
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.913.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     VANDERKAMP, ELIZABETH
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 183 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.914.    Title of contract              XFL PRODUCTION AGREEMENT                           State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SERVICES                                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     VEGAS SPORTS INFORMATION
                                                                                            NETWORK, INC
          State the term remaining       ________________________________________________   3033 SIMPSON STREET
                                                                                            EVANSTON IL 60201
          List the contract number of ________________________________________________
          any government contract


2.915.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     VELO CLOUD HARDWARE RENTAL                         debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     VELOCLOUD NETWORKS
                                                                                            3401 HILLVIEW AVE
          State the term remaining       ________________________________________________   PALO ALTO CA 94304
          List the contract number of ________________________________________________
          any government contract


2.916.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     VELO CLOUD SD-WAN SERVICE                          debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     VELOCLOUD NETWORKS
                                                                                            3401 HILLVIEW AVE
          State the term remaining       ________________________________________________   PALO ALTO CA 94304
          List the contract number of ________________________________________________
          any government contract


2.917.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     VICTOR, DARIUS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.918.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT PRODUCER                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     VIDIOTS POST LLC
                                                                                            DONNA BRUCALE
          State the term remaining       ________________________________________________   200 VARICK ST STE 501
                                                                                            NEW YORK NY 10014
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 184 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.919.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     VINKLAREK, RONNIE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.920.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT PRODUCER                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     VIRIDITY ENTERTAINMENT SVC
                                                                                            1 BLUE HILL PLZ #1509
          State the term remaining       ________________________________________________   PEARL RIVER NY 10965
          List the contract number of ________________________________________________
          any government contract


2.921.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     VISHAWANAT*DILIP
                                                                                            ST LOUIS BUSINESS JOURNAL
          State the term remaining       ________________________________________________   OLD POST OFFICE
                                                                                            815 OLIVE ST STE 100
          List the contract number of ________________________________________________      ST. LOUIS MO 63101
          any government contract


2.922.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     VOGEL, JUSTIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.923.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     HOTEL                                              debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     W SEATTLE
                                                                                            1112 4TH AVE
          State the term remaining       ________________________________________________   SEATTLE WA 98101
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 185 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.924.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WACHA, LUCAS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.925.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WADE, D'MONTRE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.926.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WALDEN, DAVID
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.927.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT SERIES PRODUCTION                          debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WALK SWIFTLY PRODUCTIONS
                                                                                            BONNIE BERNSTEIN
          State the term remaining       ________________________________________________   61 W 62ND ST STE 9G
                                                                                            NEW YORK NY 10023
          List the contract number of ________________________________________________
          any government contract


2.928.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WALKER, CAVON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 186 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.929.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WALKER, RICHARD
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.930.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WALLACE, BRIAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.931.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WALLACE, DWAYNE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.932.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WALTER, AUSTIN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.933.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WARD, CHANNING
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 187 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.934.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     HALF PAGE AD, WITH BONUS HALF PAGE AD (BOTH        debtor has an executory contract or
          lease is for                   RAN: (3/6, 3/13)                                   unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WASHINGTON BUSINESS JOURNAL
                                                                                            16770 COLLECTIONS CTR DR
          State the term remaining       ________________________________________________   CHICAGO IL 60693
          List the contract number of ________________________________________________
          any government contract


2.935.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WASHINGTON, LADIMIAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.936.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT PRODUCER                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WATERLINE LLC
                                                                                            ERIC BROWN
          State the term remaining       ________________________________________________   232 ELIZABETH ST UNIT 1E
                                                                                            NEW YORK NY 10012
          List the contract number of ________________________________________________
          any government contract


2.937.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WATERS, HERBERT
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.938.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WATSON, TRE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 188 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.939.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WEATHERSBY, TOBY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.940.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WEISS, BRANT
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.941.    Title of contract              LEASE AGREEMENT                                    State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     EQUIPMENT LEASE                                    debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WELLS FARGO RICOH
                                                                                            PO BOX 41564
          State the term remaining       ________________________________________________   PHILADELPHIA PA 19101-1564
          List the contract number of ________________________________________________
          any government contract


2.942.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WESLEY, DEONDRE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.943.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONSULTING SERVICES                                debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WEST RIDGE ASSOCIATES LLC
                                                                                            15468 ALBRIGHT ST
          State the term remaining       ________________________________________________   PACIFIC PALISADES CA 90272
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 189 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.944.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     RADIO ADVERTISING                                  debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WFAN RADIO
                                                                                            345 HUDSON ST
          State the term remaining       ________________________________________________   10TH FLOOR
                                                                                            NEW YORK NY 10014
          List the contract number of ________________________________________________
          any government contract


2.945.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WHALEY, DOUGLASS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.946.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WHITE, MARQUEZ
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.947.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WHITE, RYAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.948.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WHITE, TEDERAL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 190 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.949.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WHITFIELD, LEVONTE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.950.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WHITLEY, CARL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.951.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WHITLOCK, NIKITA
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.952.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WICK, BRUCE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.953.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WICKER, JOSEPH
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 191 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.954.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     LIVE VIDEO CLIPPING                                debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WILDMOKA
                                                                                            535 ROUTE DES LUCIOLES
          State the term remaining       ________________________________________________   AQUEDUCS BAT 1
                                                                                            SOPHIA ANTIPOLIS 06560
          List the contract number of ________________________________________________      FRANCE
          any government contract


2.955.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WILDS, BRANDON
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.956.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WILEY, LADARIUS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.957.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONSULTANT SERVICES AMENDMENT                      debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WILLIAM MORRIS ENDEAVOR
                                                                                            9601 WILSHIRE BLVD
          State the term remaining       ________________________________________________   3RD FLOOR
                                                                                            BEVERLY HILLS CA 90210
          List the contract number of ________________________________________________
          any government contract


2.958.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WILLIAMS, ANDRE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 192 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.959.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PHOTOGRAPHER                                       debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WILLIAMS, CHRIS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.960.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WILLIAMS, DAN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.961.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WILLIAMS, DEVONTE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.962.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WILLIAMS, ISAIAH
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.963.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WILLIAMS, JERRY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 193 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.964.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WILLIAMS, KASEN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.965.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WILLIAMS, MARQUEZ
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.966.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WILLIAMS, MARQUISE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.967.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WILLIAMS, STEVEN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.968.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WILLIAMS, TREY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 194 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.969.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WILSON, MICHAEL
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.970.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WILSON, STEVEN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.971.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WILSON, TIMOTHY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.972.    Title of contract              XFL LICENSING AGREEMENT                            State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SERVICES                                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WINCRAFT, INC.
                                                                                            960 EAST MARK STREET
          State the term remaining       ________________________________________________   P.O. BOX 888
                                                                                            WINONA MN 55987
          List the contract number of ________________________________________________
          any government contract


2.973.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WOODS, CHRISTOPHER
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 195 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.974.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     HRIS SYSTEM                                        debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WORKDAY INC
                                                                                            PO BOX 396106
          State the term remaining       ________________________________________________   SAN FRANCISCO CA 94139-6106
          List the contract number of ________________________________________________
          any government contract


2.975.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SHARED SERVICES                                    debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WORLD WRESTLING
                                                                                            ENTERTAINMENT INC
          State the term remaining       ________________________________________________   1241 EAST MAIN ST
                                                                                            STAMFORD CT 06902
          List the contract number of ________________________________________________
          any government contract


2.976.    Title of contract              SECOND AMENDED AND RESTATED OPERATING              State the name and mailing address
                                         AGREEMENT DATED MAY 2, 2019                        for all other parties with whom the
                                                                                            debtor has an executory contract or
          State what the contract or     OPERATING AGREEMENT                                unexpired lease
          lease is for
                                                                                            WORLD WRESTLING
          Nature of debtor's interest    CONTRACT PARTY                                     ENTERTAINMENT, INC.
                                                                                            1241 EAST MAIN ST
          State the term remaining       ________________________________________________   STAMFORD CT 06902
          List the contract number of ________________________________________________
          any government contract


2.977.    Title of contract              CONSULTING AND SUPPORT SERVICES AGREEMENT          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SERVICES AGREEMENT                                 debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WORLD WRESTLING
                                                                                            ENTERTAINMENT, INC.,
          State the term remaining       ON 30 - DAY WRITTEN NOTICE                         1241 EAST MAIN ST
                                                                                            STAMFORD CT 06902
          List the contract number of ________________________________________________
          any government contract


2.978.    Title of contract              CONSULTING AND SUPPORT SERVICES AGREEMENT          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SERVICES AGREEMENT                                 debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WORLD WRESTLING
                                                                                            ENTERTAINMENT, INC.,
          State the term remaining       ON 30 - DAY WRITTEN NOTICE                         1241 EAST MAIN ST
                                                                                            STAMFORD CT 06902
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                      Page 196 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.979.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WRIGHT, CHARLES
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.980.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WRIGHT, GABE
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.981.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WRIGHT, PHILIP
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.982.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     AVID MANAGEMENT FEES                               debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WWE MEDIA SVCS
                                                                                            1241 EAST MAIN ST
          State the term remaining       ________________________________________________   STAMFORD CT 06902
          List the contract number of ________________________________________________
          any government contract


2.983.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     WEBSITE                                            debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     WXOS FM
                                                                                            HUBBARD BROADCASTING INC
          State the term remaining       ________________________________________________   PO BOX 959270
                                                                                            ST.LOUIS MO 63195
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 197 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.984.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     GAMEDAY PRODUCER, VIDEO PRODUCTION                 debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     XCITE INTERACTIVE INC
                                                                                            3620 WEST 10TH ST STE B-330
          State the term remaining       ________________________________________________   GREELEY CO 80634
          List the contract number of ________________________________________________
          any government contract


2.985.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     GAMEDAY PRODUCTION/ PRESENTATION                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     XCITE INTERACTIVE INC
                                                                                            3620 WEST 10TH ST STE B-330
          State the term remaining       ________________________________________________   GREELEY CO 80634
          List the contract number of ________________________________________________
          any government contract


2.986.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     YANCEY, DEANGELO
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.987.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     YARBROUGH, JOHN
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.988.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CONTENT PRODUCER                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     YASINSKAS, PATRICK
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 198 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.989.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     YATES, RYKEEM
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.990.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     XFL APP DEVELOPER                                  debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     YINZCAM
                                                                                            6024 BROAD ST
          State the term remaining       ________________________________________________   PITTSBURGH PA 15206
          List the contract number of ________________________________________________
          any government contract


2.991.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     YOUNG, AVERY
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.992.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     YOUNG, MARQUIS
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.993.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CREATIVE SERVICES                                  debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     Z 21 CREATIVE LLC
                                                                                            DARREN MORGAN
          State the term remaining       ________________________________________________   7385 BALCARRICK CT
                                                                                            WINDSOR CO 80550
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 199 of 201
Debtor   Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.994.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     STORAGE FACILITY                                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ZAHARONI PARTNERS
                                                                                            9333 MELVIN AVE.
          State the term remaining       ________________________________________________   NORTHRIDGE CA 91324
          List the contract number of ________________________________________________
          any government contract


2.995.    Title of contract              COMMERCIAL LEASE AGREEMENT                         State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     9333 MELVIN AVE., NORTHRIDGE, CA 91324             debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ZAHARONI PARTNERS, INC.
                                                                                            5400 W. ROSECRANS AVENUE
          State the term remaining       3/16/2021                                          SUITE 105
                                                                                            HAWTHORNE CA 90250
          List the contract number of ________________________________________________
          any government contract


2.996.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     SUPPORT TICKETING SYSTEM                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ZENDESK
                                                                                            1019 MARKET ST
          State the term remaining       ________________________________________________   SAN FRANCISCO CA 94103
          List the contract number of ________________________________________________
          any government contract


2.997.    Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     ZOOM                                               debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ZOOM VIDEO COMMUNICATIONS
                                                                                            INC
          State the term remaining       ________________________________________________   PO BOX 398843
                                                                                            SAN FRANCISCO CA 94139-8843
          List the contract number of ________________________________________________
          any government contract


2.998.    Title of contract              AGREEMENT                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     COACH, PLAYER OR STAFF AGREEMENT                   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     ZORN, JAMES
                                                                                            Address available upon request
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 200 of 201
Debtor    Alpha Entertainment LLC                                                                 Case number (if known) 20-10940

2.999.     Title of contract              VENDOR AGREEMENT                                   State the name and mailing address
                                                                                             for all other parties with whom the
           State what the contract or     TALENT AGREEMENT                                   debtor has an executory contract or
           lease is for                                                                      unexpired lease
           Nature of debtor's interest    CONTRACT PARTY                                     ZWICK, ALYSE
                                                                                             Address available upon request
           State the term remaining       ________________________________________________

           List the contract number of ________________________________________________
           any government contract


1
    GREAT AMERICAN INSURANCE
2
    GREAT DIVIDE INSURANCE COMPANY
3
    ILLINOIS NATIONAL INSURANCE COMPANY




Official Form 206G                       Schedule G: Executory Contracts and Unexpired Leases                       Page 201 of 201
Fill in this information to identify the case:

Debtor name: Alpha Entertainment LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-10940

                                                                                                                              ¨ Check if this is an
                                                                                                                                     amended filing

Official Form 206H
Schedule H: Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively.
Attach the Additional Page to this page.

1.     Does the debtor have any codebtors?
       ¨ No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       þ Yes
2.     In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
       schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the
       debt is owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list
       each creditor separately in Column 2.

       Column 1: Codebtor                                                           Column 2: Creditor

       Name                               Mailing address                           Name                               Check all schedules that
                                                                                                                       apply:


2.1.   MCMAHON, VINCENT                                                             JPMORGAN CHASE BANK                ¨D
                                          1241 EAST MAIN ST
                                          STAMFORD CT                                                                  þ E/F
                                          06902                                                                        ¨G
2.2.   MCMAHON, VINCENT                                                             LUCK, OLIVER                       ¨D
                                          1241 EAST MAIN ST
                                          STAMFORD CT                                                                  þ E/F
                                          06902                                                                        ¨G




Official Form 206H                                          Schedule H: Codebtors                                                       Page 1 of 1
Fill in this information to identify the case:

Debtor name: Alpha Entertainment LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-10940



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                 12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
      another individual serving as a representative of the debtor in this case.
      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:



      þ Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
      þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      þ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      þ Schedule H: Codebtors (Official Form 206H)
      þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ¨ Amended Schedule ____
      ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
      ¨ Other document that requires a declaration _______________________________________________________________________


      I declare under penalty of perjury that the foregoing is true and correct.



       Executed on      6/1/2020
                        MM/DD/YYYY                                û        /s/ Jeffrey N. Pollack
                                                                      ______________________________________________________________
                                                                      Signature of individual signing on behalf of debtor


                                                                      Jeffrey N. Pollack
                                                                      Printed name


                                                                      President & Chief Operating Officer
                                                                      Position or relationship to debtor




Official Form 202                     Declaration Under Penalty of Perjury for Non-Individual Debtors                                    Page 1 of 1
